Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 1 of 259 PageID #: 15499
                                                                           516


     1                         IN THE UNITED STATES DISTRICT COURT
                               IN AND FOR THE DISTRICT OF DELAWARE
     2
                                         - - -
     3    BRISTOL-MYERS SQUIBB COMPANY
          and PFIZER INC.,                     : CIVIL ACTION
     4                          Plaintiffs,    :
          v                                    :
     5                                         : (Consolidated)
          AUROBINDO PHARMA USA INC.,           :
     6                                         : NO. 17-374-LPS
                                Defendant.
     7
                                               - - -
     8
                                       Wilmington, Delaware
     9                               Monday, November 4, 2019
                                      Bench Trial - Volume D
   10
                                               - - -
   11
          BEFORE:          HONORABLE LEONARD P. STARK, Chief Judge
   12
          APPEARANCES:                         - - -
   13
                         FARNAN, LLP
   14                    BY: MICHAEL J. FARNAN, ESQ.

   15                          and

   16                    WILMER CUTLER PICKERING HALE and DORR, LLP
                         BY: AMY K. WIGMORE, ESQ., and
   17                         HEATHER M. PETRUZZI, ESQ.
                              (Washington, District of Columbia)
   18
                               and
   19
                         WILMER CUTLER PICKERING HALE and DORR, LLP
   20                    BY: WILLIAM F. LEE, ESQ.,
                              ANDREW J. DANFORD, ESQ.,
   21                         TIMOTHY A. COOK, ESQ.,
                              KEVIN S. PRUSSIA, ESQ., and
   22                         SHIRLEY X. LI CANTIN, ESQ.
                              (Boston, Massachusetts)
   23
                                     Counsel for Bristol-Myers Squibb
   24                                Company and Pfizer Inc.

   25     Valerie J. Gunning                    Brian P. Gaffigan
          Official Court Reporter               Official Court Reporter
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 2 of 259 PageID #: 15500
                                                                           517


     1    APPEARANCES:     (Continued)

     2
                         PHILLIPS GOLDMAN McLAUGHLIN & HALL, LLP
     3                   BY: JOHN C. PHILLIPS, JR., ESQ.

     4                               Counsel on behalf of SigmaPharm
                                     Laboratories, LLC; Unichem Laboratories,
     5                               Ltd., Zydus Pharmaceuticals (USA) Inc.,
                                     Sunshine Lake Pharma Co., Ltd., and
     6                               HEC Pharm USA

     7                         and

     8                   HUSCH BLACKWELL, LLP
                         BY: PHILIP D. SEGREST, JR., ESQ., and
     9                        DON J. MIZERK, ESQ.
                              (Chicago, Illinois)
   10
                               and
   11
                         HUSCH BLACKWELL, LLP
   12                    BY: THOMAS P. HENEGHAN, ESQ., and
                              DUSTIN L. TAYLOR, ESQ.
   13                         (Madison, Wisconsin)

   14                                Counsel on behalf of SigmaPharm
                                     Laboratories, LLC
   15
                               and
   16
                         GREENBLUM & BERNSTEIN, P.L.C.
   17                    BY: P. BRANKO PEJIC, ESQ.,
                              PAUL A. BRAIER, ESQ., and
   18                         JILL M. BROWNING, ESQ.
                              (Reston, Virginia)
   19
                                     Counsel on behalf of Unichem
   20                                Laboratories, Ltd.

   21

   22

   23

   24

   25
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 3 of 259 PageID #: 15501
                                                                           518


     1    APPEARANCES:     Continued)

     2
                         YOUNG CONAWAY STARGATT & TAYLOR, LLP
     3                   BY: KAREN L. PASCALE, ESQ.

     4                         and

     5                   LERNER DAVID LITTENBURG KRUMHOLZ & MENTLIK, LLP
                         BY: PAUL H. KOCHANSKI, ESQ., and
     6                        KENDALL K. GURULE, ESQ.
                              (Westfield, New Jersey)
     7
                                      Counsel on behalf of Sunshine Lake
     8                                Pharma Co., Ltd., and HEC Pharm USA

     9

   10

   11

   12

   13                                      - oOo -

   14                               P R O C E E D I N G S

   15                    (REPORTER'S NOTE:      The following bench trial was

   16     held in open court, beginning at 8:34 a.m.)

   17                    THE COURT:     Good morning, everyone.

   18                    (The Attorneys respond, "good morning, Your

   19     Honor.")

   20                    THE COURT:     Did you have a nice weekend?      Are

   21     there any issues from plaintiff?

   22                    MS. WIGMORE:    We do have a protective order

   23     issue, Your Honor.

   24                    THE COURT:     Okay.

   25                    MR. LEE:    Two issues, Your Honor.      One is just
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 4 of 259 PageID #: 15502
                                                                           519


     1    reporting.     On the issue of the declaration of the

     2    laboratory notebook, on the authentication, we've agreed

     3    upon a declaration.

     4                   THE COURT:    You have agreed upon it?

     5                   MR. LEE:   Yes.

     6                   MR. PEJIC:    Yes, Your Honor.

     7                   MR. LEE:   If we can file it on the docket, Your

     8    Honor, if that's sufficient.

     9                   THE COURT:    That's fine.

   10                    Is that agreeable to the defendants?

   11                    MR. PEJIC:    That's fine.

   12                    THE COURT:    And then a protective order issue?

   13                    MR. LEE:   Yes, Your Honor.      Ms. Wigmore will

   14     address it.

   15                    THE COURT:    All right.

   16                    Good morning.

   17                    MS. WIGMORE:    Good morning.     This is an issue

   18     that has been raised by Unichem, but they requested that we

   19     bring it to Your Honor's attention as a request for a

   20     protective order to prevent their two scientific officers,

   21     Dr. Sofay, from having access to the plaintiff's

   22     confidential information under the protective order.

   23                    Now, the protective order in the case, which is

   24     DI-48, has been in place for some time.          At the beginning of

   25     the trial, Unichem requested that we extend access to
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 5 of 259 PageID #: 15503
                                                                           520


     1    protective material to their chief scientific officer so

     2    that he can participate in general trial preparation

     3    activities.

     4                   He is responsible for active pharmaceuticals to

     5    finish dosages and analytical research and clinical research

     6    at Unichem.     He is responsible for guiding Apotex process

     7    research, analytical method development, IPR groups, new

     8    project selection, and exploring and implementing new

     9    technologies.

   10                    To the extent they need him to be present in the

   11     courtroom, we have no objection.        To the extent they want

   12     him to be present for trial preparation activities, we have

   13     no objection.

   14                    But what we do object to is him having

   15     unfettered access to our very large volume of confidential

   16     material produced in the case.        We've attempted to reach a

   17     compromise by asking them are there particular categories of

   18     documents that they would like for him to see, but they have

   19     not agreed to narrow it in any way.

   20                    And so our concern is their proposal is not

   21     workable.    We need to know if he's going to be having access

   22     to materials that involve BMS's detailed IMS data on

   23     prescriptions, commercial leadership team, slide decks

   24     including financial and strategic information,

   25     profit-and-loss statements, and perhaps most importantly,
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 6 of 259 PageID #: 15504
                                                                           521


     1    documents that have information concerning other BMS

     2    products that could about be at issue between the companies

     3    in the future.

     4                   So again, we have no problem with him being

     5    present in the courtroom, but we are not comfortable with

     6    someone in that competitive decision-making role of a chief

     7    scientific officer having access to all of the details of

     8    our production.     We don't see why that would be necessary at

     9    this juncture.

   10                    THE COURT:    So when you say you are okay with

   11     him being there for general trial prep, what is it that you

   12     are comfortable with in that regard?

   13                    MS. WIGMORE:    What we are comfortable with is if

   14     there are exhibits that they have shared with us that they

   15     plan to use at trial, and we have the opportunity to know

   16     what those are, we have no objection at the him being

   17     present and meetings about those, or if they want to share

   18     particular exhibits that they want him to be present while

   19     they're discussed, we're happy to look at those.           And if

   20     there aren't any issues such as those I've just raised, we

   21     have no objection.

   22                    But right now we have -- there's a massive

   23     database of all of our client's confidential information,

   24     and we can't agree to unfettered access.

   25                    THE COURT:    Okay.   I'll hear from Unichem then.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 7 of 259 PageID #: 15505
                                                                           522


     1                   MR. PEJIC:    Yes, Your Honor.     The first thing I

     2    have to say is this appears to be a complete breakdown of

     3    the meet-and-confer process.

     4                   We asked plaintiffs to advise us what

     5    information they did not want our chief scientific officer

     6    to see.    We said absolutely, we'll set that out there.          We

     7    said we will not give him unfettered access to the database.

     8    They identified the NDA.       We said we will not give him

     9    access to the NDA.      We asked them to tell us what else they

   10     didn't want him to see, and I will represent now we will

   11     give him access to any of the information that counsel has

   12     identified.

   13                    We would just like to avoid any situation of a

   14     technical violation of the protective order just by

   15     proximity to the information by walking through the war

   16     rooms.

   17                    We're not going to give him any of this

   18     information.     It doesn't bear on any arguments Unichem is

   19     even going to make.

   20                    And this is what we asked for last week.         And

   21     hearing this --

   22                    THE COURT:    So it sounds like you're agreeable

   23     to what was proposed this morning.

   24                    MR. PEJIC:    I have been asking them since Friday

   25     for this information, so absolutely.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 8 of 259 PageID #: 15506
                                                                           523


     1                   THE COURT:    All right.    Is that agreeable to

     2    you, recognizing that you may -- he or she may be physically

     3    proximate to the information but won't have really access to

     4    it, just maybe in a room with it?

     5                   MS. WIGMORE:    That is fine, Your Honor.       We

     6    obviously disagree with the characterization in the

     7    meet-and-confer process.

     8                   We cannot identify every document we don't want

     9    him to see because there are so many in the production, but

   10     if they can commit to us he will not be reviewing our

   11     confidential documents, particularly those in the categories

   12     I just mentioned, we think that is satisfactory.

   13                    MR. PEJIC:    Your Honor, we've already made that

   14     representation.

   15                    THE COURT:    Okay.   Well, sounds like you all

   16     worked this one out.

   17                    MR. PEJIC:    Thank you, Your Honor.

   18                    THE COURT:    Any other issues from plaintiff this

   19     morning?

   20                    MR. LEE:   No, Your Honor.

   21                    THE COURT:    How about issues from defendants?

   22                    MR. HENEGHAN:    Your Honor, Tom Heneghan on

   23     behalf of SigmaPharm.

   24                    We just have one issue related to the

   25     demonstrative slides for Dr. Munson who will be testifying
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 9 of 259 PageID #: 15507
                                                                           524


     1    today.

     2                   There is a group of seven pages of the

     3    demonstrative slides that I will, just for the record, list

     4    them:

     5                   7.15.   This is PDX-7.15, 7.16, 7.17, 7.19, 7.20,

     6    7.21 and 7.22.

     7                   If I may approach, Judge, I will hand up a paper

     8    copy of the slide deck.

     9                   Let's turn to page 7.20, which is one of them,

   10     and I will use that as an example.

   11                    (Document passed forward.)

   12                    THE COURT:    Okay.   I have it.

   13                    MR. HENEGHAN:    So the underlying graph that is

   14     in that slide is from Dr. Munson's report, so we don't

   15     object to that slide.       It's the blowup.     So what happens is

   16     the way this was blown up, the lines become very pixelated.

   17     It actually changes the width of the lines.          It changes

   18     where the peak actually falls.        It just -- the blowup

   19     mischaracterizes what the lines are.         And so that's our

   20     problem with this, is that it is not a fair demonstrative

   21     because it's just the process of blowing it up changes the

   22     shape of the line.

   23                    THE COURT:    The blowup would be what is in the

   24     yellow rectangles and then expanded --

   25                    MR. HENEGHAN:    Right, sort of pulled out like
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 10 of 259 PageID #: 15508
                                                                            525


     1     what we see electronically.       And so our problem is the

     2     blowup isn't accurate.

     3                   THE COURT:    All right.    Even though you will be

     4     able to cross-examine and make that clear that this looks

     5     different, right?

     6                   MR. HENEGHAN:     We could, yes.     But the point is

     7     the width of the lines is an important issue of this case,

     8     and it just changes what it actually is.

     9                   THE COURT:    All right.    Thank you.

    10                   Any response?

    11                   Good morning.

    12                   MR. PRUSSIA:     Good morning, Your Honor.      Kevin

    13     Prussia.

    14                   There is no dispute that this is from

    15     Dr. Munson's report.      It is a blowup to aid the Court in his

    16     analysis.    As Your Honor knows, it is a demonstrative.          It

    17     is not evidence and if they want to cross-examine him on it,

    18     it goes to the weight.

    19                   THE COURT:    Is the blown up portion, is that in

    20     his report as well?

    21                   MR. PRUSSIA:     The blown up portion was not.

    22     This part of the demonstrative is to blow it up to aid the

    23     Court through his analysis.

    24                   THE COURT:    Okay.    Any response?

    25                   MR. HENEGHAN:     Well, just the fact that the
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 11 of 259 PageID #: 15509
                                                                            526


     1     blowup was not in his report really is part of the point,

     2     too, is that he didn't testify about the blowup, our experts

     3     have not seen the blowup until just now -- until last night,

     4     and so it just changes what that graph shows.          And he could

     5     make the same points without the blowup.

     6                   THE COURT:    All right.    I'm going to overrule

     7     the objections.     I think all of this just goes to, you know,

     8     the disputed facts.      The witness will presumably make clear

     9     that it's a blow up.

    10                   I personally find it helpful because it's

    11     awfully small of the things that need to be seen, and

    12     everybody will have a chance to put in context what the real

    13     evidence in there is related and what isn't, so the

    14     objection is overruled.

    15                   Anything else from defendants?

    16                   MR. HENEGHAN:     Not from SigmaPharm.

    17                   MR. PEJIC:    Not from Unichem.

    18                   MR. KOCHANSKI:     Nothing from Sunshine Lake, Your

    19     Honor:

    20                   THE COURT:    All right.

    21                   MR. LEE:    So, Your Honor, our next witness is

    22     Mr. Eric Munson.     Mr. Prussia will do the examination.

    23                   THE COURT:    Okay, great.     You may call the witness.

    24                   ... DR. ERIC MUNSON, having been first duly

    25     sworn, was examined and testified as follows ...
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 12 of 259 PageID #: 15510
                                                                            527
                                    Munson - direct

     1                   THE COURT:    Good morning, Dr. Munson.       Welcome.

     2                   THE WITNESS:     Thank you.

     3                   THE COURT:    You may proceed when you are ready.

     4                              DIRECT EXAMINATION

     5     BY MR. PRUSSIA:

     6     Q.      Good morning, Dr.      Munson.   Please introduce yourself

     7     to the Court.

     8     A.      My name is Eric Munson.

     9     Q.      Dr. Munson, have you been retained by the plaintiffs

    10     in this case?

    11     A.      Yes, I have.

    12     Q.      Are you being compensated for your work in this case?

    13     A.      Yes, I am.

    14     Q.      Is your compensation dependent on the outcome of the

    15     litigation?

    16     A.      It is not.

    17     Q.      Is your compensation based on the substance of your

    18     opinions?

    19     A.      It is not.

    20     Q.      What issues in this case have you been asked to

    21     address?

    22     A.      So I have been asked to determine whether there is

    23     crystalline apixaban present in SigmaPharm's ANDA tablet.

    24     Q.      Do you understand that a different expert,

    25     Dr. Atwood, is addressing the issue of infringement with
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 13 of 259 PageID #: 15511
                                                                            528
                                    Munson - direct

     1     respect to SigmaPharm?

     2     A.        I am aware of that.

     3     Q.        Are you offering any opinions with respect to

     4     infringement of the '945 patent?

     5     A.        I am not.

     6     Q.        Are you offering any opinions about the '208 patent

     7     in this case?

     8     A.        I am not.

     9     Q.        Are you offering any opinions about patent validity?

    10     A.        I am not.

    11                    MR. PRUSSIA:     Let's call up PDX-7.2 on the

    12     screen.

    13     BY MR. PRUSSIA:

    14     Q.        Dr. Munson, what is reflected on this slide?

    15     A.        So what's shown on this slide is a summary of my

    16     education as well as my current job.

    17     Q.        What is your educational background?

    18     A.        So I received my bachelor's degree from Augustana

    19     College in Sioux Falls, South Dakota, in Chemistry and

    20     Physics.

    21                    I then went and spent a year in Germany as a

    22     Fulbright fellow.

    23                    I then continued with my Ph.D. in Chemistry from

    24     Texas A&M University in 1993.

    25                    Followed by a short post-doctoral stint with
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 14 of 259 PageID #: 15512
                                                                            529
                                    Munson - direct

     1     Professor Alex Hines at the University of California,

     2     Berkeley.

     3     Q.      And where are you currently employed?

     4     A.      I am currently employed at Purdue University.

     5     Q.      What are your job responsibilities?

     6     A.      So I am both a professor and head of the Department

     7     of Industrial and Physical Pharmacy.

     8                   As a professor, I perform research, teaching and

     9     service.

    10                   I am also the Dane O. Kildsig Chair in

    11     Industrial and Physical Pharmacy.

    12     Q.      What is the focus of your research?

    13     A.      So the focus of my research is on the

    14     characterization of pharmaceutical solids using a variety of

    15     analytical techniques.

    16     Q.      Can you give some examples of the techniques that you

    17     use?

    18     A.      So I use many different analytical techniques,

    19     including differential scanning calorimetry,

    20     thermogravimetric analysis, powder x-ray diffraction.            But

    21     my emphasis is on solid state NMR spectroscopy.

    22     Q.      What is solid state NMR spectroscopy?

    23     A.      So solid state is a nuclear magnetic resonance

    24     spectroscopy is a technique that can be used to characterize

    25     pharmaceutical solids as it is related to this case.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 15 of 259 PageID #: 15513
                                                                            530
                                    Munson - direct

     1                    So, for example, we can look at crystalline and

     2     amorphous forms of compounds that may be within a

     3     pharmaceutical formulation.

     4     Q.      Can we refer to that SSNMR?

     5     A.      Yes.

     6     Q.      And how do you use SSNMR in your research?

     7     A.      So I currently have three solid state NMR

     8     spectrometers in my laboratory.

     9                    I use it to characterize all sorts of

    10     pharmaceutical solids, including pharmaceutical

    11     formulations.

    12     Q.      How long have you been using SSNMR in your research?

    13     A.      For about 30 years.

    14     Q.      Have you published on SSNMR?

    15     A.      I have.

    16     Q.      About how many?

    17     A.      More than 100.

    18     Q.      We're going to put up PTX-786 on the screen,

    19     Dr. Munson.

    20                    What is PTX-786?

    21     A.      So this is my curriculum vitae.

    22                    MR. PRUSSIA:    Your Honor, plaintiffs offer

    23     Dr. Munson as an expert in pharmaceutical formulation and

    24     analysis.

    25                    MR. HENEGHAN:    No objection, Your Honor.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 16 of 259 PageID #: 15514
                                                                            531
                                    Munson - direct

     1                     THE COURT:   He is so recognized.

     2     BY MR. PRUSSIA:

     3     Q.      Dr. Munson, what analysis were you asked to perform

     4     in this case?

     5     A.      So I was asked to determine whether crystalline

     6     apixaban was present in SigmaPharm's ANDA tablets.

     7     Q.      And what is your conclusion with respect to that?

     8     A.      So I concluded that there is, indeed, crystalline

     9     apixaban present in SigmaPharm's ANDA tablets.

    10     Q.      What is the basis for your conclusion?

    11     A.      So that is based upon the solid state NMR results

    12     that I obtained of SigmaPharm's tablets.

    13     Q.      Do you recall having a conversation with Dr. Atwood

    14     in February of 2019?

    15     A.      I do.

    16     Q.      What did you tell Dr. Atwood during that

    17     conversation?

    18     A.      So one of the things I told Dr. Atwood was the

    19     conclusions of my -- that I came to, that there was

    20     crystalline apixaban present in SigmaPharm's ANDA tablets.

    21     Q.      Let's talk a little bit about the basics of SSNMR.

    22                     What information is provided by an SSNMR

    23     spectrum?

    24     A.      So as it is related to this case, solid state NMR can

    25     provide information about different crystalline forms of
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 17 of 259 PageID #: 15515
                                                                            532
                                    Munson - direct

     1     compounds, as well as information about excipients that are

     2     present in a pharmaceutical formulation, as well as the

     3     amorphous forms versus the crystalline forms of various

     4     compounds.

     5     Q.      How can an SSNMR spectrum tell one about the presence

     6     of crystalline material in a pharmaceutical composition?

     7     A.      So crystalline materials tend to have very sharp

     8     resonances relative to, say, amorphous materials which tend

     9     to have broader resonances.

    10     Q.      Can SSNMR be used to distinguish amorphous and

    11     crystalline forms of the same material?

    12     A.      Yes, they can.

    13     Q.      How?

    14     A.      So, once again, the crystalline materials will tend

    15     to have sharp lines as opposed to the amorphous materials

    16     having narrow lines.      I'm sorry.    The crystalline peaks have

    17     narrow lines.     The amorphous peaks have broad lines.

    18     Q.      Thank you for that clarification.

    19     A.      Yes.

    20     Q.      Have you prepared a demonstrative to illustrate this?

    21     A.      Yes, I have.

    22     Q.      Let's please put up 7.3.       What is shown on PDX-7.3?

    23     A.      So what's shown on PDX-7.3 is a paper we published

    24     back around 2006 or so.      It's a study we did of lactose,

    25     which is a common pharmaceutical excipient.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 18 of 259 PageID #: 15516
                                                                            533
                                    Munson - direct

     1     Q.      What is illustrated on the figure on the right?

     2     A.      The figure on the right are four different what we

     3     call solid state NMR spectra.       The top two correspond to two

     4     different crystalline forms of lactose.         I believe the first

     5     one is the monohydrate form and the bottom one, that would

     6     be views of the crystalline form, is an anhydrate form.

     7                         And then in C and D are two different

     8     amorphous techniques we prepared using a technique called

     9     lyophilization, and the other one is prepared using what we

    10     call spray drying.

    11     Q.      So the spectra depicted in A and B are crystalline?

    12     A.      That's correct.

    13     Q.      The spectra depicted in C and D are amorphous?

    14     A.      That's correct.

    15     Q.      And how does a skilled NMR spectroscopist know

    16     that?

    17     A.      A skilled spectroscopist would look at that and say

    18     the top two are crystalline and the bottom two are

    19     amorphous.

    20     Q.      Let's turn to PDX-7.4 and let's turn to your analysis

    21     of the SigmaPharm products in this case.         What examples did

    22     you analyze?

    23     A.      I tested two samples.      One of them was the N-1

    24     crystalline apixaban API or active pharmaceutical ingredient

    25     that was manufactured by BMS, and then the second one was a
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 19 of 259 PageID #: 15517
                                                                            534
                                    Munson - direct

     1     sample five-milligram tablet that came from SigmaPharm's

     2     batch number SB0750079.

     3     Q.      Let's focus on the top line.        What is apixaban API?

     4     A.      So apixaban API corresponds to the active

     5     pharmaceutical ingredient or what we would call the drug

     6     substance.

     7     Q.      Why did you analyze apixaban API manufactured by BMS

     8     instead of apixaban API from SigmaPharm?

     9     A.      So from what I understand, the SigmaPharm API was not

    10     available at the time that I performed the testing.

    11     Q.      Do you have an understanding as to why that was the

    12     case?

    13     A.      I believe it had something to do with the SigmaPharm

    14     not providing the API.

    15     Q.      Where were the samples tested?

    16     A.      The samples were tested at Kansas Analytical

    17     Services.

    18     Q.      Who tested the samples?

    19     A.      So the samples were tested by doctor Matthew

    20     Nethercott.

    21     Q.      Who is Dr. Nethercott?

    22     A.      So Dr. Nethercott worked for Kansas Analytical

    23     Services.

    24     Q.      What was your involvement with the analysis of the

    25     samples?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 20 of 259 PageID #: 15518
                                                                            535
                                    Munson - direct

     1     A.      So my involvement was to provide very detailed

     2     directions to Dr. Nethercott about what he should do with

     3     respect to both sample preparation and data acquisition.

     4     Q.      Who provided the samples to the lab?

     5     A.      So those are provided by counsel.

     6     Q.      How were samples shipped to the lab?

     7     A.      They were shipped by Federal Express.

     8     Q.      Have you previously received samples for testing via

     9     Fed-Ex, Federal Express?

    10     A.      We received almost all of our samples via Federal

    11     Express?

    12     Q.      Is there anything about the shipping or storage of

    13     the samples in this case that would cause you concern about

    14     their integrity?

    15     A.      No.

    16     Q.      Please turn to PTX-1101 at tab 2 in your binder.

    17     What is PTX-1101?

    18     A.      This is the Exhibit C in my opening report.

    19     Q.      What's contained in PTX-1101?

    20     A.      These are solid state spectra corresponding to the

    21     two samples that I analyzed.

    22     Q.      Have you prepared demonstratives to illustrate your

    23     analysis reflected in PTX-1101?

    24     A.      Yes, I have.

    25     Q.      Start with PDX-7.5.      What is reflected on this slide,
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 21 of 259 PageID #: 15519
                                                                            536
                                    Munson - direct

     1     Dr. Munson?

     2     A.      So what's shown on this slide is in the top, is a

     3     solid state NMR spectrum, the SigmaPharm ANDA tablet, and

     4     then on the bottom is shown a solid state NMR spectrum of a

     5     BMS active pharmaceutical ingredient or API.

     6     Q.      And how did you use the BMS API spectrum in your

     7     analysis of the SigmaPharm tablet?

     8     A.      So I used it to identify about approximately

     9     peak-wide width and peak locations that would be present,

    10     say, in the samples that might contain crystal apixaban.

    11     Q.      What features in the BMS API spectrum are you looking

    12     for in the SigmaPharm tablet spectrum?

    13     A.      Specifically, I would look at things such as the

    14     location, so the peak location, as well as the relative

    15     breadth of the peak.

    16     Q.      On these spectra, what does the X axis represent?

    17     A.      So the X axis represents what we call parts per

    18     million or PPM scale.      This is conventionally how solid

    19     state or any NMR spectra are presented.

    20     Q.      Why is there no Y axis on this spectra?

    21     A.      We never put a Y axis on there.        It's an arbitrary

    22     intensity scale.

    23     Q.      Just take a step back.      In looking at these two

    24     spectra, one would say they look different.          Why do these

    25     two spectra look so different?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 22 of 259 PageID #: 15520
                                                                            537
                                    Munson - direct

     1     A.        Well, the reason they look different is the fact that

     2     BMS's active pharmaceutical ingredient is 100 percent

     3     apixaban and the SigmaPharm tablet is only about three

     4     percent apixaban.

     5     Q.        Let's turn to PDX-7.6.    What is depicted on this

     6     slide?

     7     A.        So depicted on this slide is the relative amount of

     8     the different ingredients that are present in the two

     9     samples.

    10     Q.        And I believe you testified there is -- strike that.

    11                    What percentage of the BMS API is it depicted

    12     in?

    13     A.        The BMS API is 100 percent apixaban.

    14     Q.        What percentage of the SigmaPharm tablet is depicted

    15     in?

    16     A.        The SigmaPharm tablet is approximately three percent

    17     apixaban.

    18     Q.        How do you know the ingredient for the SigmaPharm

    19     tablet?

    20     A.        These came from SigmaPharm's ANDA.

    21     Q.        So is it right that 97 percent of the SigmaPharm

    22     tablet is comprised of ingredients other than apixaban?

    23     A.        That's correct.

    24     Q.        And what impact does the different amounts of

    25     apixaban in the two samples have on your analysis?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 23 of 259 PageID #: 15521
                                                                            538
                                    Munson - direct

     1     A.      So what that means is that it's going to be much more

     2     difficult to see the apixaban in the NMR spectrum relative

     3     to in the active pharmaceutical ingredient.

     4     Q.      Turning to PDX-7.5 and focusing on the BMS API

     5     spectrum, what are the large peaks in that spectrum?

     6     A.      So the large peaks corresponding to the BMS API are

     7     crystalline apixaban.

     8     Q.      And what are the large peaks in the SigmaPharm

     9     spectra?

    10     A.      So the large peaks in the SigmaPharm correspond to

    11     the excipients primarily.       In this case, the four large

    12     peaks are due to a material called povidone.

    13     Q.      And how do you know those peaks are due to povidone?

    14     A.      We published several papers that have povidone

    15     spectra, have read it probably in hundreds to thousands of

    16     times in our laboratory.

    17     Q.      All right.    If we could please pull up PTX-416, tab 2

    18     in your binder, Dr. Munson.       What is PTX-416?

    19     A.      So this is a paper that we published in Molecular

    20     Pharmaceutics.

    21     Q.      And what is the subject of this paper?

    22     A.      So this is investigating miscibility and molecular

    23     mobility of nifedipine-PVP amorphous solid dispersions using

    24     solid state NMR spectroscopy.

    25     Q.      When you say we published, the reference to Eric J.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 24 of 259 PageID #: 15522
                                                                            539
                                    Munson - direct

     1     Munson, is that you?

     2     A.      That is me.

     3     Q.      Let's turn to Figure 5.       What is shown in Figure 5?

     4     A.      So shown in Figure 5 is a figure that contains

     5     amorphous nifedipine spectrum, and you can see the breath of

     6     the peaks in amorphous nifedipine.        The corresponding PVP

     7     spectrum is at the very bottom there and various ratios of

     8     PVP relative to amorphous nifedipine.

     9     Q.      What is PVP?

    10     A.      PVP stands for polyvinyl pyrrolidinone.

    11     Q.      But it's povidone?

    12     A.      Povidone, yes.

    13     Q.      Turn to PDX-7.7.     What's illustrated on this slide?

    14     A.      So what's illustrated on this slide, the bottom

    15     spectrum from that figure corresponding to povidone.           You

    16     can see here that the povidone spectrum matches what's shown

    17     up there on the spectrums for the big peaks.          In other

    18     words, the sample is 67 percent povidone.          The NMR spectra

    19     that we acquired in the papers show that indeed that is

    20     povidone.

    21     Q.      How do the peaks in the povidone spectrum compare to

    22     the SigmaPharm spectra?

    23     A.      They look practically identical.

    24     Q.      Why are they so easy to identify?

    25     A.      Because it's 67 percent of the formulation.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 25 of 259 PageID #: 15523
                                                                            540
                                    Munson - direct

     1     Q.       Okay.   Let's focus on mannitol.      How much mannitol is

     2     in the SigmaPharm tablet?

     3     A.       So there's about 22 percent mannitol in the

     4     SigmaPharm tablet.

     5     Q.       What's the NMR spectrum of mannitol known before

     6     2010?

     7     A.       Yes.

     8     Q.       Do you know what the mannitol spectrum looked like?

     9     A.       Yes, I do.

    10     Q.       How do you know?

    11     A.       Because we published mannitol spectra.

    12     Q.       Please turn to PTX-673.      What is PTX-673?

    13     A.       So this is a paper that we published around 2005 or

    14     so describing the effects of sucrose in mannitol on

    15     asparagine, the deamidation rates of model peptides in

    16     solution and in the solid state.

    17     Q.       And the reference to Eric J. Munson is you; is that

    18     correct?

    19     A.       That's correct.

    20     Q.       If we turn to Figure 7.      What's shown in Figure 7?

    21     A.       So shown in Figure 7 are solid state NMR spectra of

    22     commercially supplied anhydrous mannitol crystals.           That's

    23     shown up in A.

    24     Q.       If we go to PDX-7.8.     What is illustrated on this

    25     slide?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 26 of 259 PageID #: 15524
                                                                            541
                                    Munson - direct

     1     A.      So what's in the bottom there is the mannitol

     2     spectra, and you can see where that would be located in the

     3     spectrum of the SigmaPharm tablets.

     4     Q.      Now, looking under the, focusing on the SigmaPharm

     5     tablet spectrum, there are black lines underneath the --

     6     there is a black line underneath the red line.          What is

     7     depicted by the black line?

     8     A.      So that black line corresponds to the mannitol.           So

     9     if we take the chemical shift scale and shrink it down to

    10     where it would be appropriately placed in the SigmaPharm

    11     tablet spectrum, that's where it would be located.

    12     Q.      Why does it look so small in the SigmaPharm spectrum?

    13     A.      So it looks so small because it's a complicated NMR

    14     explanation, but essentially we're only seeing a relatively

    15     small fraction of the mannitol because it's in the

    16     crystalline state and what we call relaxation time.

    17     Q.      Let's turn to the next excipient, microcrystalline

    18     cellulose.     How much MCC is in the SigmaPharm tablet?

    19     A.      There is about three percent microcrystalline

    20     cellulose.

    21     Q.      And was the SSNMR spectrum of microcrystalline

    22     cellulose known before 2010?

    23     A.      Yes.

    24     Q.      How do you know?     Do you what the SSNMR spectrum of

    25     microcrystalline cellulose looks like?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 27 of 259 PageID #: 15525
                                                                            542
                                    Munson - direct

     1     A.        I do.

     2     Q.        How do you know?

     3     A.        Because we published papers on it.

     4     Q.        Let's turn to PTX-675.    What is PTX-675?

     5     A.        So this is a research article that we published.         The

     6     name of the paper, or the title of the paper is analysis of

     7     structural variability in pharmaceutical excipients using

     8     solid-state NMR spectroscopy.

     9     Q.        And when you say we, the reference to Eric J. Munson

    10     is you?

    11     A.        That's correct.

    12     Q.        Let's turn to Figure 9, please.      What is shown in

    13     Figure 9, Dr. Munson?

    14     A.        So what's shown in Figure 9 are solid state NMR

    15     spectra of what's called Avicel, which is the another

    16     name,   the trade name for microcrystalline cellulose.           You

    17     can see that there are many different microcrystalline

    18     cellulose samples that we analyzed.

    19     Q.        Let's go back to your demonstrative, PTX 7.9.        What's

    20     illustrated on this slide?

    21     A.        That is taking one of those Avicel spectra and

    22     showing about where it would be located in the spectrum of

    23     the SigmaPharm tablet.

    24     Q.        And, again, if we look at the SigmaPharm tablet

    25     spectrum, you have a black line underneath the red line.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 28 of 259 PageID #: 15526
                                                                            543
                                    Munson - direct

     1     Can you please explain for the Court what is illustrated by

     2     that?

     3     A.        So what that black line illustrates is the

     4     approximate intensity and location of the microcrystalline

     5     cellulose in the SigmaPharm tablet.

     6     Q.        And could you explain why the peaks in the bottom

     7     spectrum of microcrystalline cellulose are so large and

     8     the peaks as they appear in the SigmaPharm tablet are so

     9     small?

    10     A.        That's because there's only three percent

    11     microcrystalline cellulose in the SigmaPharm tablet.

    12     Q.        Let's turn to PDX-7.10.     What is illustrated on this

    13     slide, Dr. Munson?

    14     A.        So this is the BMS active pharmaceutical ingredient

    15     or API spectrum in the bottom, and then because apixaban is

    16     only three percent of the formulation, what's shown on the

    17     top there is where it would be located in the SigmaPharm

    18     tablet.

    19     Q.        And, again, if you are focusing on the SigmaPharm

    20     tablet spectrum, we have a blue line underneath the red

    21     line; is that right?

    22     A.        That's correct.

    23     Q.        And could you please explain for the Court why the

    24     blue line that appears in the BMS API spectrum, the peaks

    25     are much more pronounced than they are in the SigmaPharm
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 29 of 259 PageID #: 15527
                                                                            544
                                    Munson - direct

     1     spectrum?

     2     A.      That's because there's only three percent of apixaban

     3     present in the formulation.

     4     Q.      So the apixaban peaks are so small in the SigmaPharm

     5     tablet spectrum.     What did you do to analyze them?

     6     A.      So what we needed to do was to do a vertical

     7     expansion of the spectrum.

     8     Q.      And have you prepared a demonstrative to illustrate

     9     vertical expansion?

    10     A.      I have.

    11     Q.      If you go to PDX-7.11, please.        What is depicted

    12     here?

    13     A.      So what's depicted here, we've taken that small

    14     region of the spectrum and we've actually expanded

    15     vertically so that you can see a vertical expansion of that

    16     particular area.

    17     Q.      Is there anything unusual about employing vertical

    18     expansion in analyzing SSNMR spectrum?

    19     A.      There is not.

    20                   MR. PRUSSIA:     Let's go to PDX-7.12, please.

    21     BY MR. PRUSSIA:

    22     Q.      What is depicted here, Dr. Munson?

    23     A.      So this is one level of vertical expansion.          I

    24     describe it as an intermediate vertical expansion of the

    25     spectrum.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 30 of 259 PageID #: 15528
                                                                            545
                                    Munson - direct

     1     Q.        You say an "intermediate vertical expansion."        Did

     2     you do a further vertical expansion?

     3     A.        Yes, I did.

     4                       MR. PRUSSIA:   Let's go to PDX-7.13.

     5     BY MR. PRUSSIA:

     6     Q.        What is depicted here, Dr. Munson?

     7     A.        So this is an even further vertical expansion of the

     8     spectrum.

     9     Q.        And what conclusions did you reach based on the

    10     spectrum?

    11     A.        So based upon the spectrum of the SigmaPharm tablet,

    12     I came to the conclusion that there is crystalline apixaban

    13     present in SigmaPharm's API -- or in SigmaPharm's ANDA

    14     tablet.

    15     Q.        And do you have a demonstrative summarizing all of

    16     your observations in this spectrum?

    17     A.        I do.

    18                       MR. PRUSSIA:   Let's please go to 14.

    19     BY MR. PRUSSIA:

    20     Q.        What does this illustrate?

    21     A.        So what this illustrates is the location of the peaks

    22     and their corresponding -- for the crystalline BMS API, and

    23     then the corresponding locations with respect to the

    24     SigmaPharm tablet.

    25     Q.        What do the yellow dotted lines indicate?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 31 of 259 PageID #: 15529
                                                                            546
                                    Munson - direct

     1     A.      So the yellow dotted lines which would be, like,

     2     numbers 1, 4, 5, et cetera.       Those indicate peaks that were

     3     not necessarily clearly resolved with respect to their

     4     location.

     5     Q.      What do the purple lines indicate?

     6     A.      So the purple lines indicate where the lines are much

     7     better resolved compared to the yellow lines.

     8     Q.      And have you prepared demonstratives to aid the Court

     9     in your analysis of the clearly resolved peaks?

    10     A.      Yes, I have.

    11                   MR. PRUSSIA:     Your Honor, we'd like to ask, with

    12     your permission, if Dr. Munson could approach the screen.

    13                   THE COURT:    That's fine.

    14                   MR. PRUSSIA:     So as you're walking over there,

    15     if we could offer there if we could go to PDX-7.15?

    16     BY MR. PRUSSIA:

    17     Q.      Dr. Munson, what is illustrated on slide 15 with

    18     regarding peaks 9 and 10?

    19     A.      So when you are looking at this slide, you can see

    20     that we're focusing on peaks 9 and 10 here.          So what I have

    21     done is -- that I have done an expansion here of peaks 9 and

    22     10, and that is shown over here and then I have also done an

    23     expansion here of this region in the SigmaPharm tablet.

    24                   So you can see what this expansion is here, and

    25     that expansion is located right there.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 32 of 259 PageID #: 15530
                                                                            547
                                    Munson - direct

     1                   So essentially just taking these boxes and

     2     making them a little bit bigger.

     3     Q.      And can you explain for the Court why, in your

     4     opinion, peaks 9 and 10 are clearly resolved?

     5     A.      Well, you can see, once again, that this peak lines

     6     up very well with that peak and then this peak lines up very

     7     well with this one.

     8     Q.      And if we can go to the next slide.

     9     A.      So you can -- yes.

    10                   Here, specifically, you can see how that -- how

    11     they line up, and that lines up right on top of that one,

    12     and this one lines up right on top of that one.

    13     Q.      And if you go to the next slide.

    14                   Could you please explain to the Court your

    15     analysis regarding peak 6?

    16     A.      So in the case of peak 6, this is also noted in a

    17     peak that is located here, what we've got here is just

    18     something very similar.      We have taken this peak and it

    19     lines up very well with that one, and, once again, you can

    20     see how those peaks line up.

    21     Q.      If we go to PDX-7.17.

    22                   Could you explain your analysis regarding peaks

    23     2 and 3?

    24     A.      So in the case of peaks 2 and 3, you can see that the

    25     sharpness on top of this peak right here, and that is
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 33 of 259 PageID #: 15531
                                                                            548
                                    Munson - direct

     1     indicated of the fact that there is a crystalline peak on

     2     top of a broader, amorphous peak under here, as well as

     3     right here there is another small peak present as well.

     4     Q.        Now, Dr. Munson, you made reference to a peak sitting

     5     on top of amorphous materials.

     6                    What do you mean by that?

     7     A.        So there is some amorphous apixaban present in this

     8     sample.    And so that what we're looking at here is a

     9     crystalline peak on top of an amorphous peak.

    10     Q.        What indicates to you there's amorphous material in

    11     this sample?

    12     A.        I'm looking at this breadth of the lines that are

    13     present here.     And so they indicate to me, for example,

    14     there is a peak located here that is not due to excipient,

    15     so this is due to active pharmaceutical ingredient.           In this

    16     particular case, amorphous apixaban is not present down

    17     here.

    18     Q.        How are you able to clearly resolve this as a

    19     crystalline peak notwithstanding any amorphous material?

    20     A.        So you can see that the narrowness of the top of the

    21     peak here is characteristic of a crystalline peak that sits

    22     on top of an amorphous peak.

    23     Q.        And if we go back to your main summary on 18.

    24                    Are these -- are those all of the clearly

    25     resolved peaks you observed in the SigmaPharm tablet
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 34 of 259 PageID #: 15532
                                                                            549
                                    Munson - direct

     1     spectrum?

     2     A.      There was another clearly resolved peak here, No. 12.

     3     Q.      We'll come back to No. 12, but let's focus on the

     4     yellow lines.

     5                   And can you remind the Court what is depicted by

     6     the yellow lines?

     7     A.      So the yellow lines, it's a little bit more difficult

     8     to actually determine where the crystalline peaks are

     9     located compared to in the -- with the other peaks.

    10     Q.      And what does it mean, you referenced earlier that a

    11     peak is not clearly resolved?

    12     A.      So, for example, it could be a peak that is on the

    13     shoulder of another peak.       It could also be that that peak

    14     happens to coincidently directly align with the amorphous

    15     component as well.

    16     Q.      What does a not-clearly-resolved peak tell you about

    17     the presence of crystalline apixaban in the tablet?

    18     A.      So it is important that there's crystalline intensity

    19     or that there is peak intensity at that particular location.

    20     And so I need to make sure that, indeed, all of these peak

    21     locations had intensity with them.

    22     Q.      All right.    Have you prepared demonstratives to walk

    23     the Court through your analysis of those peaks that you

    24     observed that were not clearly resolved?

    25     A.      I have.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 35 of 259 PageID #: 15533
                                                                            550
                                    Munson - direct

     1     Q.      Let's start with peak 7 and 8.

     2                   MR. PRUSSIA:     If we can pull up PDX-7.19.

     3     BY MR. PRUSSIA:

     4     Q.      What does this slide depict regarding peaks 7 and 8?

     5     A.      So here you can see peaks 7 and 8 are actually sort

     6     of shoulders on top of this other peak that are present

     7     here, and so they're not clearly as resolved as, say, these

     8     two peaks here.

     9     Q.      And what do you mean when you say it is a "shoulder"?

    10     A.      So you can see, for example, it goes up and down and

    11     then back up.

    12     Q.      What is that large -- if you are focusing on the

    13     SigmaPharm tablet spectrum, there seems to be a peak that

    14     continues to go all the way up, almost beyond the range of

    15     the slide.

    16                   What is depicted by that?

    17     A.      So this peak is actually due to something that we

    18     call a spinning side band.

    19     Q.      What is a spinning side band?

    20     A.      So we use a technique called magic-angle spinning to

    21     acquire the data.     We spin the sample in a rotor, something

    22     on the order of about 5,000 hertz or roughly a quarter of a

    23     million rotations per minute.       And when we do that, we end

    24     up seeing what we call the isotropic chemical shift.           That

    25     would be this peak or the povidone.        Remember, that is a
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 36 of 259 PageID #: 15534
                                                                            551
                                    Munson - direct

     1     very peak.    And then we also have sometimes these artifacts

     2     called spinning side bands that are present.

     3     Q.      Is there anything unusual about the occurrence of a

     4     spinning side band?

     5     A.      No, spinning side bands occur all the time.

     6     Q.      And when you did your analysis, did you know that

     7     that was a spinning side band?

     8     A.      Yes, I did.

     9     Q.      Did the spinning side band impair your analysis of

    10     the SigmaPharm tablet spectrum?

    11     A.      No.   I mean, once again, you can see where the peaks

    12     are.   This peak over here, in fact, was masked by the

    13     spinning side band.

    14     Q.      Do you have any other information about the peaks

    15     that were partially obscured by the spinning side band?

    16     A.      So, once again, you can see that they're located --

    17     where their peak locations are in the NMR spectrum, and so,

    18     indeed, they are present in the top.

    19     Q.      Did you have access to any other information that

    20     confirmed your analysis regarding these peaks 7 and 8 being

    21     due to crystalline material?

    22     A.      I did.    In fact, I was looking at some data that

    23     Dr. Apperley acquired.

    24     Q.      Who is Dr. Apperley?

    25     A.      So Dr. Apperley is one of the other experts in this
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 37 of 259 PageID #: 15535
                                                                            552
                                    Munson - direct

     1     case.

     2     Q.      And what information did you have access to from

     3     Dr. Apperley that confirmed your opinions?

     4     A.      So I had access to some solid state NMR experiments

     5     that Dr. Apperley performed.

     6     Q.      And what did those experiments show?

     7     A.      They showed that, indeed, these peaks are present.

     8     And since he ran his experiments at a different spinning

     9     speed, he obscured these peaks over here, but then these

    10     peaks over here are resolved.

    11     Q.      So when you -- strike that.

    12                   In other words, he moved the spinning side band;

    13     is that what you are trying to articulate?

    14     A.      The equivalent of that, yes.

    15     Q.      And when the spinning sideband was removed, what did

    16     you see?

    17     A.      When the spinning sideband was removed in

    18     Dr. Apperley's data, you can see where these three peaks are

    19     located.

    20     Q.      Let's turn to peak 5, slide 20.

    21                   What is depicted regarding peak 5?

    22     A.      So this is a case where the amorphous component is

    23     here, so the crystalline peak is riding on top.           You can see

    24     the narrow crystalline peak on top of, say, a broader

    25     component here.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 38 of 259 PageID #: 15536
                                                                            553
                                    Munson - direct

     1     Q.        And if we go to the next slide, 21.

     2                    What is depicted regarding peak 1?

     3     A.        So in peak 1, once again, this is sitting as a

     4     shoulder here, and so it's not nearly as resolved as most of

     5     the other peaks in the spectrum.

     6     Q.        How were you able to determine that shoulder, as you

     7     call it, was due to crystalline material?

     8     A.        So, once again, you can see that it lines up at

     9     exactly the same t as you would anticipate for the

    10     crystalline material.

    11     Q.        And if you go to slide 22, what is depicted regarding

    12     peak 4?

    13     A.        So peak 4 is interesting in that it has both

    14     crystalline and amorphous that happen to have the exact same

    15     location in the spectrum.       And so you see a slightly broader

    16     peak over here that is sitting on top of this.

    17                    And if you -- if you're careful, you can see how

    18     it goes like this, and then the peak broadens out very

    19     quickly in the base because of the crystalline component

    20     on top and the amorphous component underneath.

    21     Q.        So if the amorphous material and the crystalline

    22     material are in the same position, how are you able to

    23     determine that this is due to crystalline -- that this peak

    24     reflects the presence of crystalline material?

    25     A.        Once again, that's why we say it is partially
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 39 of 259 PageID #: 15537
                                                                            554
                                    Munson - direct

     1     resolved, the intensity at that location.          But it's not

     2     nearly as clear as some of the other peaks I pointed to

     3     earlier.

     4     Q.      All right.    Dr. Munson, please return to the witness

     5     box.

     6     A.      Thank you.

     7                   MR. PRUSSIA:     While you are going back, if we

     8     can go to slide 23, Tom.

     9     BY MR. PRUSSIA:

    10     Q.      So Dr. Munson, so far we have been talking about the

    11     left side of your spectrum.       So you said we would come back

    12     to the right side.      Could you please walk the Court through

    13     your analysis of the right side of the spectrum?

    14     A.      So the challenge with the right side of the spectrum

    15     is that we -- if we try to blow it up too much, if we try to

    16     do too much vertical expansion, then some of those peaks

    17     that are on the shoulders are lost.

    18     Q.      Were you able to, nonetheless, identify any peaks

    19     that supported your opinions regarding the presence of

    20     crystalline material in SigmaPharm tablet?

    21     A.      Indeed, I did.

    22     Q.      And could you explain that to the Court, please?

    23     A.      So you can see that there is a peak located here,

    24     once again, it is a shoulder, so not terribly well resolved,

    25     and then there's a better resolved peak located at that
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 40 of 259 PageID #: 15538
                                                                            555
                                    Munson - direct

     1     particular peak position there.

     2     Q.      And based on your observations, what is your

     3     conclusion regarding the presence of crystalline apixaban in

     4     the SigmaPharm 5 milligram tablet?

     5     A.      So based upon my observations, there is crystalline

     6     apixaban present in SigmaPharm's 5 milligram ANDA tablet.

     7     Q.      And we've been talking about the 5 milligram tablet

     8     because that is what you tested, but have you also reached a

     9     conclusion about SigmaPharm's 2.5 milligram tablet?

    10     A.      Yes, I have.

    11     Q.      What is your conclusion?

    12     A.      So I have concluded that, indeed, the SigmaPharm

    13     2.5 milligram tablet also contains crystalline apixaban.

    14     Q.      What is the basis for that conclusion?

    15     A.      So one of the bases is the fact that they were

    16     manufactured essentially the same -- using same process and

    17     with the same materials.       So only in a smaller tablet size.

    18     Q.      Do you have any other basis?

    19     A.      I do.

    20     Q.      What is that?

    21     A.      So as it turns out, Dr. Apperley ran the

    22     2.5 milligram tablet from SigmaPharm.

    23     Q.      And what did Dr. Apperley's 2.5 milligram experiment

    24     tell you about the presence of crystalline material in the

    25     SigmaPharm tablet?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 41 of 259 PageID #: 15539
                                                                            556
                                    Munson - direct

     1     A.      So Dr. Apperley's experiment verified the fact that

     2     the 2.5 milligram SigmaPharm tablet contained crystalline

     3     apixaban.

     4     Q.      So focusing back on slide 23, there are peaks in the

     5     BMS API spectrum for which you have not placed a yellow or

     6     purple line.

     7                    Is that right?

     8     A.      That is correct.

     9     Q.      And why is that?

    10     A.      So in many cases, once again, we have these very

    11     large peaks due to the pharmaceutical excipients, such as

    12     povidone and other excipients, and so what happens is that

    13     some of the peaks in the apixaban, crystalline apixaban

    14     spectrum happen to line on top of the povidone, and you can

    15     see that for several of these peaks.

    16     Q.      I think you have a demonstrative to aid the Court in

    17     your analysis of this.

    18                    MR. PRUSSIA:    Can we go to 24.

    19     BY MR. PRUSSIA:

    20     Q.      What is depicted on slide 24?

    21     A.      So what is shown on slide 24 is, once again, those

    22     red peaks corresponding to where there's just two larger

    23     peaks due to mostly the povidone that is present here.

    24                    In this particular case where the yellow peak is

    25     located, this is now on top of a spinning sideband from the
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 42 of 259 PageID #: 15540
                                                                            557
                                    Munson - direct

     1     povidone.     And so you can see it's a little bit narrower at

     2     the top so you can potentially see that there, but I didn't

     3     identify that in my report.

     4     Q.      And does the fact that these five peaks were not able

     5     to be observed effect your conclusion that the SigmaPharm

     6     tablet contains crystalline apixaban?

     7     A.      It does not.

     8     Q.      Why not?

     9     A.      Once again, it is not -- it's fairly typical that you

    10     would see peaks obscured by excipients.         And, once again,

    11     you can see that the majority of peaks that are present in

    12     the SigmaPharm ANDA tablet can be identified either pretty

    13     well resolved or partially resolved in the spectrum.

    14     Q.      Are there any peaks in the API spectrum that are

    15     absent in the SigmaPharm tablet spectrum?

    16     A.      No.

    17     Q.      Are there any artifacts that affect your

    18     interpretation of the SSNMR experts?

    19     A.      Well, I mentioned one artifact, which was a spinning

    20     sideband.     You can also see that potentially the baseline is

    21     not perfectly flat.      Sometimes in the bottom here you can

    22     see a baseline that is flatter here compared to what you

    23     will see at the top there.       And so there is a little bit of

    24     what we call baseline distortion due to the vertical

    25     expansion that we did.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 43 of 259 PageID #: 15541
                                                                            558
                                    Munson - direct

     1                     But this had no impact with respect to me being

     2     able to determine if crystalline apixaban was present in

     3     SigmaPharm's ANDA tablet.

     4     Q.       Are these sorts of baseline distortions normal?

     5     A.       Yes, they are.

     6     Q.       And did they interfere with interpreting your

     7     analysis of the spectra here?

     8     A.       They did not.

     9     Q.       You understand that SigmaPharm has hired an

    10     individual by the name of Dr. Schurko to respond to your

    11     analysis?

    12     A.       Yes.

    13     Q.       And did Dr. Schurko attempt to analyze your data?

    14     A.       Yes, he did.

    15     Q.       Did Dr. Schurko process your data the same way that

    16     you did?

    17     A.       No.

    18     Q.       And how was Dr. Schurko's processing different from

    19     yours?

    20     A.       Well, he did many different ways of processing the

    21     data, including not using the same parameters I recorded in

    22     my opening report.

    23     Q.       And what does that mean about Dr. Schurko's analysis

    24     of your data?

    25     A.       That I don't find it useful.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 44 of 259 PageID #: 15542
                                                                            559
                                    Munson - direct

     1     Q.      Why is that?

     2     A.      Because, once again, the data was processed in such a

     3     way to, for example, diminish the signal-to-noise ratio or

     4     to decrease the resolution.

     5     Q.      You mentioned noise.      What is noise?

     6     A.      So noise is something that you will find in any NMR

     7     experiment.

     8     Q.      If you go to slide 25, what is depicted here?

     9     A.      So this is the noise.      This section right here

    10     contains only essentially noise associated with an NMR

    11     spectrum for the SigmaPharm tablet.

    12     Q.      Is noise in an NMR spectra normal?

    13     A.      Yes.

    14     Q.      Did the noise in your spectra impact your analysis?

    15     A.      No, it did not.

    16     Q.      Why not?

    17     A.      As you can see, the noise floor here is very small,

    18     and once again if you look at the heights of the peaks that

    19     we're looking at over here, these peaks are much larger than

    20     the noise floor that you can see there.         So the

    21     signal-to-noise is really quite fit to the spectra.

    22     Q.      And what is signal to noise?

    23     A.      So signal to noise is the ratio of the height of the

    24     signal peak over here and various peaks in the spectrum

    25     compared to the root mean square average of the noise.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 45 of 259 PageID #: 15543
                                                                            560
                                    Munson - direct

     1     Q.      What does the signal-to-noise ratio tell you about --

     2     strike that.

     3                         Does the signal-to-noise ratio give you a

     4     confidence level with respect to your conclusion?

     5     A.      Yes, it does.

     6     Q.      How so?

     7     A.      So, once again, you want to make sure that for limit

     8     of detection, that you're about a signal-to-noise ratio of a

     9     factor of three for detection and a factor of ten for

    10     quantitation.     So typically, what you would do is take this

    11     noise level and actually take roughly the peak height times

    12     2.5 and then compare that to the peak, the signal-to-noise

    13     ratio here from the peak to peak locations, and so you can

    14     see that this is well in excess of the limit of quantitation

    15     here.

    16     Q.      How does the signal-to-noise ratio of your experiment

    17     compare to those run by SigmaPharm's experts?

    18     A.      So SigmaPharm's experts ran signal-to-noise, or ran

    19     experiments that had extremely poor signal to noise to the

    20     point of where you really couldn't observe peaks with sort

    21     of one exception.

    22     Q.      And what's that exception?

    23     A.      So Dr. Apperley ran a solid state NMR spectrum of a

    24     2.5-milligram tablet, and when he ran that spectra, what

    25     he found was that he ran it for a longer period of time
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 46 of 259 PageID #: 15544
                                                                            561
                                    Munson - direct

     1     in a larger rotor, which is basically what I did, and I

     2     was able to use some of that data to analyze Dr. Apperley's

     3     results.

     4     Q.      Now, going back to the signal-to-noise ratio, did

     5     you actually measure the signal-to-noise ratio in your

     6     spectrum?

     7     A.      I didn't provide a numerical value, but you can see

     8     that's a signal much larger than the noise.

     9     Q.      Do you recall that Dr. Schurko criticized you for not

    10     measuring the line widths of your peaks?

    11     A.      Yes.

    12     Q.      And what is the line width of the peaks?

    13     A.      Typically, we refer to a line width as the width of

    14     the peak, what we call the full width at half height.            So,

    15     for example, on this peak here, it would be at the halfway

    16     point, you would actually measure what that value is at the

    17     halfway point.

    18     Q.      What does measuring the line width of a peak tell you

    19     about the presence of crystalline material in samples?

    20     A.      I mean, as long as the peak width is comparable, the

    21     line width may vary slightly in a crystalline material.            You

    22     can see very evidently the line width here is very

    23     comparable to the line width that's present here.

    24     Q.      Does one need to measure line width to determine that

    25     there's crystalline apixaban present in the SigmaPharm
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 47 of 259 PageID #: 15545
                                                                            562
                                    Munson - direct

     1     tablets?

     2     A.      No, you don't.

     3     Q.      And why not?

     4     A.      Once again, an experienced NMR person or really

     5     anybody can see the fact that these line widths are very

     6     comparable to the line width that you have for the BMS

     7     active pharmaceutical ingredient.

     8     Q.      So if you didn't measure the line width of the peaks,

     9     then what methodology did you use to determine the peaks

    10     that you observed, in fact, reflected the presence of

    11     crystalline apixaban?

    12     A.      So I used my expertise in solid state NMR and the

    13     fact that, once again, you can obviously see that the line

    14     widths are very comparable.

    15     Q.      And what experience have you had using this

    16     analytical approach to distinguish between crystalline and

    17     amorphous forms of the material?

    18     A.      This is the approach we always use.

    19     Q.      And if we go to PTX-393.       Could you please identify

    20     this?

    21     A.      So this is a paper that we published back in 2006,

    22     '07, somewhere in there, and essentially, we looked at the

    23     impact or processing, things such as relaxation times and

    24     impact to formulation stability.

    25     Q.      And did you prepare a demonstrative showing how this
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 48 of 259 PageID #: 15546
                                                                            563
                                    Munson - direct

     1     paper described the analytical approach you applied in this

     2     case?

     3     A.      I did, indeed.     As you can see, my name is located

     4     right up there.

     5     Q.      If we go to slide 26, please.        What does this, what's

     6     depicted on this slide PDX-7.26?

     7     A.      So this is the slide that contains crystalline

     8     lactose, and this is the same, from the same paper that

     9     we've done at the very beginning showing the difference

    10     between crystalline and amorphous lactose.

    11                         And so what has happened here is that we

    12     compared samples in such a way that they're a mixture of

    13     crystalline and amorphous lactose that are present here.

    14     Q.      And what is depicted by the red circles and the E

    15     spectrum on the figure on the right?

    16     A.      So you can see what a crystalline peak would look

    17     like on top of an amorphous peak.        You can see, for example,

    18     over here that there's a crystalline peak that's sitting on

    19     a broader amorphous peak.       There are some sharp crystalline

    20     peaks that are sitting on top of a broader amorphous peak

    21     and, once again, a sharp crystalline peak sitting on top of

    22     a broad amorphous peak.

    23     Q.      Blow up the slide.      What does this illustrate?

    24     A.      So you can see those two sharp crystalline peaks that

    25     are sitting on top of the broad amorphous peaks.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 49 of 259 PageID #: 15547
                                                                            564
                                    Munson - direct

     1     Q.        So what does this paper show regarding the ability of

     2     a skilled SSNMR spectroscopist to determine the presence of

     3     crystalline any API in a mixture that includes amorphous

     4     material?

     5     A.        It would tell a skilled solid state NMR

     6     spectroscopist that there's indeed both amorphous material

     7     as well as crystalline material present in this particular

     8     sample.

     9     Q.        Now, are you aware of any reference in the literature

    10     stating that a skilled SSNMR spectroscopist needs to measure

    11     the line width of a peak in order to conclude that

    12     crystalline material is present in a sample?

    13     A.        I'm not aware of any.

    14     Q.        Now, what's your understanding of Dr. Schurko's

    15     opinion regarding the presence of crystalline material in

    16     the SigmaPharm tablet?

    17     A.        He doesn't believe that there is any.

    18     Q.        And do you agree?

    19     A.        I do not.

    20     Q.        Why not?

    21     A.        Because of the pronouncement of my whole explanation

    22     that I've given today.

    23                           MR. PRUSSIA:   Thank you, Dr. Munson.

    24                           Your Honor, plaintiffs offer PTX-786,

    25     PTX-1101, PTX-416, PTX-673, PTX-675, PTX-393, PTX-1074 and
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 50 of 259 PageID #: 15548
                                                                            565
                                    Munson - direct

     1     PTX-178.

     2                   THE COURT:    Any objection?

     3                   MR. HENEGHAN:     Your Honor, we had a hearsay

     4     objection to PTX-673 and 675.       We don't object to Dr. Munson

     5     referring to them, but the articles as a whole should come

     6     in.   We're waiting to hear his testimony on that.

     7                   THE COURT:    Did you not understand that those

     8     were to be raised at 8:30 in the morning?

     9                   MR. HENEGHAN:     I did, Your Honor.

    10                   THE COURT:    Okay.    Overruled.    Those are all

    11     admitted.

    12                   (PTX-786, PTX-1101, PTX-416, PTX-673,

    13     PTX-675, PTX-393, PTX-1074 and PTX-178 were admitted into

    14     evidence.)

    15                   MR. PRUSSIA:     I pass the witness, Your Honor.

    16                   MR. HENEGHAN:     May I?

    17                   THE COURT:    Yes.

    18                   MR. HENEGHAN:     May I approach, Your Honor?

    19                   THE COURT:    You may.

    20                   MR. HENEGHAN:     Dr. Munson, this is an additional

    21     binder of other exhibits I may ask you about.          I will make

    22     sure I tell you what tab numbers to look at.

    23                   THE WITNESS:     Thank you.

    24                   MR. HENEGHAN:     Also, keep this one handy, too.

    25                   THE WITNESS:     Very good.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 51 of 259 PageID #: 15549
                                                                            566
                                    Munson - cross

     1                   (Mr. Heneghan handed binders to the Court and to

     2     the witness.)

     3                               CROSS-EXAMINATION

     4     BY MR. HENEGHAN:

     5     Q.      Good morning, Dr. Munson.       My name is Tom Heneghan

     6     and I represent SigmaPharm.       I have a few questions for you.

     7     A.      Very good.

     8     Q.      Just going back to some of your introductory

     9     comments, I don't know if you were here last week for part

    10     of the testimony, but we heard a lot of testimony about

    11     XRPD.   And I know you referred in your testimony to XRPD.

    12     Those are different acronyms for the same thing; is that

    13     correct?

    14     A.      Correct.

    15     Q.      We're talking about the same thing.         Okay.

    16                   And XRPD is different from NMR; right?

    17     A.      Yes, it is.

    18     Q.      And you are not offering opinions on any XRPD

    19     analysis in this case?

    20     A.      I am not.

    21     Q.      All right.    Am I also correct that the peaks that are

    22     shown in XRPD spectra are different than the kinds of peaks

    23     that are shown in NMR spectra, generally?

    24     A.      Well, if you don't mind, can I clarify because --

    25     Q.      Please.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 52 of 259 PageID #: 15550
                                                                            567
                                    Munson - cross

     1     A.      XRPD are not the spectra.       They're diffraction

     2     patterns.

     3     Q.      Thank you for that correction.

     4     A.      Okay.    So could you repeat the question.

     5     Q.      Sure.    Let me rephrase it.     The point I'm trying to

     6     make is that peaks in XRPD indicate different things than

     7     peaks in NMR indicate, typically?        For example, NMR spectra

     8     show peaks for both amorphous and crystalline material, and

     9     the fact that a peak is present is not necessarily an

    10     indication of crystalline.       It depends on the peak.      It has

    11     to be interpreted whereas in XRPD, if something is

    12     amorphous, it might not show any peaks.

    13     A.      I guess I'm still trying to follow.         So in a powder

    14     X-ray diffraction pattern, you'll have a halo and then

    15     you'll have sharp peaks corresponding to crystalline

    16     material.    In the solid state NMR spectrum, you'll have

    17     sharp peaks corresponding to a crystalline material, and

    18     then you'll also have broader peaks corresponding to

    19     amorphous material.

    20     Q.      Which is the point I'm trying to make, which is that

    21     they're just different kinds of analysis.

    22     A.      Yes.    They're different kinds of analysis.        That

    23     being said, they've both got crystalline and amorphous

    24     materials.

    25     Q.      Right, but in different ways?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 53 of 259 PageID #: 15551
                                                                            568
                                    Munson - cross

     1     A.      In different ways.

     2     Q.      That's the only point I was trying to make, just so

     3     that there's no confusion that they're somehow analogous.

     4     They are just different?

     5     A.      Yes, they are.

     6     Q.      You mentioned in your testimony that you have drawn

     7     conclusions from Dr. Apperley's data?

     8     A.      That's correct.

     9     Q.      All right.    Do you recall your reply report in this

    10     case?

    11     A.      I do.

    12     Q.      And that was a report that you submitted after you

    13     had seen Dr. Apperley's data; is that correct?

    14     A.      That's correct.

    15     Q.      Okay.    If you look in your binder there, the one I

    16     just handed up at tab 5, do you see that that is a copy of

    17     your reply report?

    18     A.      It certainly looks like it, yes.

    19     Q.      You're welcome to review it in its entirety, but I

    20     can represent to you that it's a full copy.

    21     A.      Thank you.

    22     Q.      Nothing missing.

    23     A.      That's fine.     Thank you.

    24     Q.      If you could turn to page 29 of that report and

    25     particularly paragraph 44.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 54 of 259 PageID #: 15552
                                                                            569
                                    Munson - cross

     1                           And about in the middle of that paragraph,

     2     do you see a statement where you say, Dr. Apperley's

     3     tests are too insensitive to reach any conclusion regarding

     4     the presence of crystalline apixaban in the SigmaPharm

     5     tablet?

     6     A.        Yes.   I also see the previous statement as well.

     7     Q.        The previous statement talks about Dr. Apperley's

     8     tests having much higher signal-to-noise levels than the

     9     tests you performed.

    10     A.        No.    I see it says, an examination of Dr. Apperley's

    11     testing protocols and results show that, with one possible

    12     exception, each of Dr. Apperley's tests have much higher

    13     signal to noise, have much higher noise levels than the

    14     tests I performed.

    15     Q.        And that sentence continues on to, and Dr.

    16     Apperley's --

    17     A.        Dr. Apperley's are too insensitive to reach any

    18     conclusions regarding the presence of crystalline apixaban

    19     in SigmaPharm tablets.

    20     Q.        That's what you wrote in your reply report?

    21     A.        That's what I wrote in my reply report.       That's

    22     correct.

    23     Q.        Can we agree during the course of your testimony that

    24     if I refer to NMR, you'll understand I'm talking about solid

    25     state NMR, just the shorthand?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 55 of 259 PageID #: 15553
                                                                            570
                                    Munson - cross

     1     A.       Sure.

     2     Q.       Personally, I have a little sort of tongue twister

     3     with saying SSNMR for some reason, so I would just rather

     4     shorten it NMR.      Is that okay?

     5     A.       Okay.

     6     Q.       Let's talk briefly just about the chronology of your

     7     reports in this case.      You filed an original report on

     8     February 15th, 2019; is that right?

     9     A.       About that, yes.

    10     Q.       You filed an errata to that report on March 8th,

    11     2019; right?

    12     A.       I believe that's correct.

    13     Q.       Then after SigmaPharm's experts, Dr. Apperley and Dr.

    14     Schurko, filed their reports, you then filed that reply

    15     report we just referred to; right?

    16     A.       That's correct.

    17     Q.       Then the day before your deposition, you filed a

    18     second errata to your original report, and that was on July

    19     29th, 2019.

    20     A.       That's correct.

    21     Q.       And I think that -- obviously you mentioned you know

    22     of Dr. Apperley, and you know his reputation in the NMR

    23     field.

    24                      Is that fair?

    25     A.       Of sorts.    I mean, I don't know that I ever actually
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 56 of 259 PageID #: 15554
                                                                            571
                                    Munson - cross

     1     met Dr. Apperley.       You know, once again, I know he provides

     2     service work for the University of Durham.

     3     Q.        In the field of NMR.

     4     A.        Yes, in the field of NMR.      Once again, we're

     5     reporting to NMR being solid state NMR.

     6     Q.        Right.    Right.

     7                       So unless you correct me otherwise, any time I'm

     8     referring to NMR, I'm talking about solid statement NMR,

     9     okay?

    10     A.        Okay.

    11     Q.        Now, in your original report, you actually cite to

    12     Dr. Apperley's book.         This book, right, which is marked

    13     DTX-655?    You cite to Dr. Apperley's book right in your

    14     report?

    15     A.        Yes.

    16     Q.        You also cite to an article by Dr. Apperley on the

    17     comparison of crystalline and amorphous forms of drug

    18     compounds; isn't that right?

    19     A.        Are you referring to the nifidepine and indomethacin

    20     paper?

    21     Q.        I am.

    22     A.        Okay.    Very good.     Yes.

    23     Q.        Let's talk a little bit about some of the technical

    24     NMR issues and some of the general principles of NMR.

    25                       Is that okay?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 57 of 259 PageID #: 15555
                                                                            572
                                    Munson - cross

     1     A.      Okay.

     2     Q.      All right.    If we look at your PDX-7.3 that you

     3     showed during -- we'll put it up on the screen.

     4     A.      Okay.

     5     Q.      During your direct examination, you mentioned this is

     6     an example of how crystalline peaks are sharper and

     7     amorphous peaks are broader, right?        In general.

     8     A.      Yes, this one example.      Yes.

     9     Q.      But you would agree with me that not all spectra are

    10     so obviously different as A and B are different from C and D

    11     in this example?

    12     A.      I would agree with that, yes.

    13     Q.      I also wanted to ask you a couple of questions about

    14     some of the blowups.

    15                     If we look at, for example, 7.20 from this same

    16     demonstrative.

    17                     For some of these with the blowups, we can see

    18     that the blowup, the lines are a little bit pixelated just

    19     from the function of blowing them up; right?          In the

    20     expanded rectangle?

    21     A.      I mean, if you want to call that pixelated.            I mean,

    22     yes, they're certainly not ideally as resolved as you would

    23     like them to be.

    24     Q.      Yes.    And as part of your testimony today, you also

    25     did some additional overlay of the blowups onto the blowups
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 58 of 259 PageID #: 15556
                                                                            573
                                    Munson - cross

     1     to make a point about the similarity of the peaks in your

     2     view, right?

     3     A.      The blowup -- for example, yes, the blowups, there

     4     was a shifting of the peaks to show that, indeed, there was

     5     a high degree of overlap with respect to the peak locations

     6     and peak widths.

     7     Q.      Right.    And you demonstrated that point only by

     8     overlaying the blowup onto the blowup, not using the

     9     original chart without the pixillation; right?

    10     A.      No, I showed it multiple times throughout my

    11     presentation how the two peaks aligned.

    12     Q.      I'm talking about when you did the overlay of the

    13     blowup on top of the blowup as part of this demonstrative

    14     exhibit itself.

    15                     Do you recall that?

    16     A.      Yes.    So when I did the demonstrative on top of the

    17     demonstrative, yes, I viewed them on top of each other.

    18     Q.      You would agree with me that a person of ordinary

    19     skill in the art of NMR would examine the position, the

    20     intensity, and the shape of the peaks in reviewing NMR data,

    21     wouldn't you?

    22     A.      Yes.

    23     Q.      In general?

    24     A.      In general.

    25     Q.      Okay.    And you would also agree with me that line or
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 59 of 259 PageID #: 15557
                                                                            574
                                    Munson - cross

     1     peak width provides useful information to NMR analysis;

     2     correct?

     3     A.      For example, if you are discriminating between narrow

     4     and broad peaks, yes.

     5     Q.      You have also stated in this case that the

     6     characteristic broad peaks of amorphous material can be

     7     easily distinguished from the much narrower sharp peaks

     8     typical of crystalline systems, right?

     9     A.      Generally speaking, yes.

    10     Q.      And you would also agree that NMR peaks are either

    11     Gaussian or Laurentian or somewhere in between.           That's a

    12     fair statement of NMR principles, isn't it?

    13     A.      Not really.

    14     Q.      And those peaks are defined by their width, aren't

    15     they?

    16     A.      There's some aspect to them.

    17                    Are you talking about the peaks that are

    18     composed of Laurentian and Gaussian?

    19     Q.      Yes.

    20     A.      So typically you would characterize a peak associated

    21     with them.

    22     Q.      And they're described by their shape, aren't they?

    23     A.      Shape certainly has a feature.

    24     Q.      Now, we talked a little bit about the principle of

    25     spinning sidebands.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 60 of 259 PageID #: 15558
                                                                            575
                                    Munson - cross

     1                     Do you recall that in your direct?

     2     A.      Yes.

     3     Q.      And spinning sidebands are artifacts that should be

     4     considered when interpreting NMR data or NMR spectra; isn't

     5     that correct?

     6     A.      Yes, you should.     Yes.

     7     Q.      And the tests that were run by Dr. Nethercott for you

     8     in this case attempted to suppress spinning sidebands by

     9     applying the TOSS experiment, didn't they?

    10     A.      Yes.    "TOSS" stands for Total Side Band Suppression.

    11     Q.      And that form of suppression was used by

    12     Dr. Nethercott in generating the data you are relying upon

    13     for your data?

    14     A.      That's correct.

    15     Q.      Now, you have written articles in the past that TOSS

    16     can cause problems, haven't you?

    17     A.      So, I may have certainly mentioned the fact that you

    18     potentially can see artifacts from a TOSS spectrum.

    19     Q.      And those problems would be based upon the impact of

    20     the TOSS form of suppression on the NMR spectra; right?

    21     A.      So not exactly.

    22     Q.      Well, let's look at DTX-691.        And once we get it up

    23     on the screen, we can identify it once we all see it.            It's

    24     also in your binder, if you care to look at the paper.

    25     A.      Okay.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 61 of 259 PageID #: 15559
                                                                            576
                                    Munson - cross

     1     Q.      This is an article on which you are an author;

     2     correct?

     3     A.      That's correct.

     4                   MR. HENEGHAN:     Okay.   And if we turn to page 5

     5     of that article.

     6                   And if we just highlight the first sentence of

     7     that first full paragraph right in the middle of the page on

     8     the left-hand side.

     9                   No, no.    Down, down, down.     It starts with TOSS.

    10     BY MR. HENEGHAN:

    11     Q.      So in this article, you identify the use of "TOSS can

    12     potentially cause problems in quantification because TOSS

    13     spectra only show the centerband"?

    14                   Right?

    15     A.      That's correct.

    16     Q.      So that's a place where you identify problems with

    17     using TOSS?

    18     A.      As it is applied to quantitation.        Yes.

    19     Q.      And in this case, artifacts from spinning sidebands

    20     still appeared in the spectra run by Dr. Nethercott even

    21     though he used TOSS; right?

    22     A.      Yes, it is not atypical to see some small artifacts

    23     due to incomplete sideband suppression.

    24     Q.      And if we look at your demonstrative PDX-7.19.

    25                   I believe you mentioned that this was a spectra
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 62 of 259 PageID #: 15560
                                                                            577
                                    Munson - cross

     1     that shows the impact of spinning sidebands; right?

     2     A.      Yes.

     3                    Let's talk just for a minute about what you

     4     didn't do in relation to the NMR tests in this case.

     5                    You did not do any kind of regression analysis

     6     in this case, did you?

     7     A.      No, I didn't do regression analysis.

     8     Q.      And your report does not state what the limit of

     9     detection was for the test run by Dr. Nethercott, did it?

    10     A.      Well, I didn't specifically put a number on it as I

    11     showed in my report.      I felt I didn't need to.

    12     Q.      No statement of what the limit of detection for the

    13     test you relied on was, right?

    14     A.      Well, I didn't put a numerical value on it.          The

    15     signal to noise was sufficient to see the peaks --

    16     Q.      I'm sorry.    I didn't mean to interrupt you.

    17     A.      To see the peaks clearly.

    18     Q.      And speaking of signal to noise, your report also

    19     does not provide or list a signal-to-noise ratio for your

    20     results, does it?

    21     A.      I didn't put a number to it, no.

    22     Q.      Nothing in your report?

    23     A.      No, I did not put a number in it.

    24     Q.      You also --

    25     A.      Well --
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 63 of 259 PageID #: 15561
                                                                            578
                                    Munson - cross

     1     Q.      I'm sorry.

     2     A.      I apologize.

     3                     Which report are you referring to?

     4     Q.      The original or the two errata or the reply.

     5     A.      Okay.    So I don't believe that I did report a

     6     particular number in any of them, no.

     7     Q.      You also did not do any type of quantitative

     8     mathematical analysis for the line widths related to your

     9     work in this case, did you?

    10     A.      I didn't provide a particular number or measurement

    11     of the line widths, no.      With respect to a number.

    12     Q.      So let's talk just for a minute about some of the

    13     language you did use in your reports.

    14                     In your reports, when you refer to "amorphous

    15     materials," in most cases you are referring to amorphous

    16     apixaban, right?

    17     A.      Can you give me an example?

    18     Q.      Sure.    I'd be happy to.

    19                     If you look in that binder that I've handed up,

    20     I think it's Tab 1.      Yes, Tab 1 is your deposition

    21     transcript from this case.

    22     A.      Okay.

    23     Q.      And I would direct your attention to page 59.          And

    24     the way this presents is that there are four pages

    25     reproduced on one page.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 64 of 259 PageID #: 15562
                                                                            579
                                    Munson - cross

     1     A.      Yes.

     2     Q.      So look for the individual page number in the bottom

     3     right of each corner to get to page 59.

     4     A.      Yes.   Thank you.

     5     Q.      I hope that is not too confusing.

     6     A.      No, no.    Thank you.

     7     Q.      I'm trying to save a little paper, cut down on the

     8     size of the binder.

     9                    So if you look at page 59, beginning at line 22,

    10     and read over to page 60, line 5.

    11                    And you see where it says:

    12                    "Question:   When you use the term 'amorphous

    13     material' in here, are you referring to amorphous apixaban?"

    14                    And your answer is:

    15                    "Answer:   In most cases, yes.      So although that

    16     being said, amorphous, in general, could refer to both

    17     amorphous apixaban as well as amorphous excipients."

    18                    Do you see that?

    19     A.      Yes, I do.

    20     Q.      Does that refresh your recollection that in your

    21     reports, in most cases, when you are referring to "amorphous

    22     materials," you're referring to amorphous apixaban?

    23     A.      Typically when I was referring to amorphous material,

    24     I was referring to it in the region from 110 to 170 parts

    25     per million in the NMR spectrum, which would be the region
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 65 of 259 PageID #: 15563
                                                                            580
                                    Munson - cross

     1     which would contain amorphous apixaban.

     2     Q.      And what you said in your deposition was that in most

     3     cases, you are referring to amorphous apixaban.

     4     A.      Yes, because in most cases where I used the term

     5     "amorphous material," it was referring to that particular

     6     region, yes.

     7     Q.      And also when referring to amorphous materials in

     8     your opening report, you kept the report intentionally vague

     9     to avoid acknowledging that the SigmaPharm product contains

    10     amorphous apixaban.

    11                    Isn't that right?

    12     A.      I would not characterize it that way.

    13     Q.      Well, let's look, again, at your deposition.          If you

    14     turn to maybe just one page over to page 64.

    15                    And I will ask you to look at starting at line

    16     4.   And I will read something to you.

    17                    And just for the record and so counsel for

    18     plaintiff can follow along, between lines 10 and 18 of the

    19     transcript is a colloquy between counsel, and I will skip

    20     that part and just read the question and answer.

    21                    So on page 64, beginning at line 4 and going to

    22     line 9, then from line 19 to page 65, line 9.

    23                    "Question:   I asked you about amorphous

    24     materials in your opening report, and you said that you were

    25     intentionally vague with that term.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 66 of 259 PageID #: 15564
                                                                            581
                                    Munson - cross

     1                     "Now I'm asking you:    Does your opening report

     2     ever acknowledge that SigmaPharm's tablet contains amorphous

     3     apixaban?"

     4                     Then we go down to line 19 where the response

     5     was actually:

     6                     "Answer:   So the answer is, I still believe that

     7     I've answered that question.

     8                     "However, as I've stated previously, what I did

     9     specifically when I was preparing this report, I kept it

    10     vague with respect to referring to things as amorphous

    11     material.

    12                     "And so, once again, I was not -- I was -- with

    13     respect to my opinion and in order to be able to satisfy my

    14     opinion, which is that 'SigmaPharm's ANDA products contain

    15     crystalline apixaban,' it wasn't necessary for me to

    16     identify the nature of the amorphous material, and so I just

    17     left it as 'amorphous material.'"

    18                     That's what you testified at deposition, right?

    19     A.      Yes, and I agree with that.

    20                     I mean, I said things were amorphous material

    21     because once again, even though I had really good idea that

    22     it was amorphous apixaban, there certainly could have been

    23     peaks due to excipients in that region, and I didn't want to

    24     specify it in my opening report.

    25     Q.      Okay.    Dr. Munson, I would like to ask you a
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 67 of 259 PageID #: 15565
                                                                            582
                                    Munson - cross

     1     hypothetical question and so I would like you to make the

     2     following assumptions.

     3                       Are you ready?

     4     A.        Okay.

     5     Q.        Assume that you are running an NMR test observing

     6     carbon.    Okay?     Assumption number one.

     7     A.        Carbon 13?

     8     Q.        Yes.

     9     A.        Okay.

    10     Q.        Assumption number two.     It has been determined that

    11     the testing you are doing has a level of detection of ten

    12     percent.    Okay?     That has been determined.     You'll accept

    13     that assumption.       Okay?

    14                       The third assumption is the composition that you

    15     are testing contains three percent of the substance of

    16     interest of the test.       Okay?

    17                       And the fourth assumption is, an NMR scientist

    18     interpreting that test says that she detects the substance

    19     of interest with confidence.        And so just so you can see it

    20     all together, I'm just going to put my notes on the document

    21     camera here.

    22                       So these are the assumptions if you want to take

    23     a look at them to answer this question.

    24                       Based upon those assumptions, you would say that

    25     the NMR scientist's conclusion is wrong, wouldn't you?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 68 of 259 PageID #: 15566
                                                                            583
                                    Munson - cross

     1     A.      Well, I would do it so I could get the detection

     2     limit lower.

     3     Q.      I'm asking you to make certain assumptions.          One of

     4     the assumptions is that the level of detection has been

     5     determined based on the testing that is being done to be ten

     6     percent.

     7     A.      Okay.

     8     Q.      So I'm asking you to accept these four assumptions,

     9     and under those conditions, that conclusion would be wrong,

    10     wouldn't it?

    11     A.      So I guess there are a few more assumptions that

    12     would need to be made, so one of them would be are you

    13     talking about the exact same material for the level of

    14     detection of ten percent with respect to the level three

    15     percent with the substance of interest.

    16     Q.      So are you saying that you can't accept these four

    17     assumptions to answer my question?

    18     A.      Well, so, for example, are you talking about a

    19     chemical compound?      Are you talking about the crystalline or

    20     amorphous component?      I'm trying to figure out exactly where

    21     you're going with this.

    22                     So, for example, in some of the papers that

    23     we've published, the amorphous detection level may be much

    24     higher than, say, the crystalline detection level.

    25     Q.      And I'm not asking you to make assumptions that
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 69 of 259 PageID #: 15567
                                                                            584
                                    Munson - cross

     1     crystalline is present or not present.         This is a

     2     hypothetical.     This is not the facts of this case, so I

     3     don't want you to make an assumption about crystalline being

     4     present.    I just want to you make these assumptions, and

     5     based upon these assumptions, would you say that the

     6     conclusion of a scientist making -- drawing that conclusion

     7     with confidence is wrong?

     8     A.      So are you defining the level of detection as two

     9     hydration 03?

    10     Q.      These are the parameters of my question.           If you

    11     can't answer it, you can just say so?

    12     A.      So, once again, if -- with some additional

    13     assumptions just so that we're clear, we're talking about

    14     exactly the same material where the nature of all

    15     crystalline or amorphous to whatever happens to be, you're

    16     detecting it.     You look, trying to see something that's

    17     present at the three percent level and your level of

    18     detection is ten percent.       If everything is identical in

    19     both circumstances, then, yes, you would have a harder time

    20     detecting something that has a level of detection of ten

    21     percent and if only three percent of it was present.

    22     Q.      Thank you.    Let's change tact a little bit.

    23                   MR. HENEGHAN:     Judge, I'm not sure what to do

    24     here to go off the Elmo machine.

    25                   THE COURT:    I'm sure someone can help you.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 70 of 259 PageID #: 15568
                                                                            585
                                    Munson - cross

     1                     MR. HENEGHAN:   Which button I should push.

     2     BY MR. HENEGHAN:

     3     Q.      The SigmaPharm tablet that you tested or tablets that

     4     you tested do not have a high drug content, do they?

     5     A.      They have a drug content of three percent.

     6     Q.      Which is not a high drug content; right?

     7     A.      Okay.    It's not a high drug content.

     8     Q.      And I think you would agree with me that you have

     9     written in the past and published articles that a polymer

    10     can be mixed with the amorphous API to form an amorphous

    11     solid dispersion which has been shown to significantly delay

    12     the onset of crystallization.       That's something you've said

    13     in the past in articles; is that right?

    14     A.      Sure.    It sounds like it was something I would have

    15     said.

    16     Q.      All right.    In this case, you criticized Dr.

    17     Schurko for measuring line widths in his analysis; is that

    18     correct?

    19     A.      I believe I said it wasn't necessary in order to come

    20     to the conclusion whether there was crystalline or amorphous

    21     apixaban or whether there was crystalline apixaban present

    22     in the SigmaPharm tablet.

    23     Q.      But in your publications in the past, you discuss

    24     line widths and line shapes and discuss measuring line

    25     widths that have height, don't you?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 71 of 259 PageID #: 15569
                                                                            586
                                    Munson - cross

     1     A.       I'm certain there are publications where we record

     2     it, although I don't know that we ever said that you have to

     3     measure it to make the determination if it's crystalline or

     4     amorphous.

     5     Q.       It's probably fair to say that you typically refer to

     6     that type of measuring in analyzing NMR results in your

     7     publications, isn't it?

     8     A.       I've published a lot of papers.       I think it would be

     9     less likely and less -- where the paper specifically

    10     addresses that.      We published a paper that was specifically

    11     addressing line widths, so we measured those.          So, yes, in

    12     that particular paper, yes.       We published a couple of papers

    13     where we recorded line widths.

    14     Q.       Well, let's look at that ibuprofen article.         If you

    15     look in your binder there for DTX-693, which we'll also put

    16     up on the screen.

    17     A.       What tab?

    18     Q.       I will tell you what number it is.        I just have to

    19     look at it quickly.      That would be tab 9.

    20                          If you turn to page 3 of that beginning

    21     with the second sentence of that second paragraph beginning,

    22     line widths are reported.

    23                   Do you see that?     We'll blow that up so you can

    24     see it better on the screen or you're welcome to use the

    25     paper.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 72 of 259 PageID #: 15570
                                                                            587
                                    Munson - cross

     1     A.      Yes.

     2     Q.      On the right-hand column, second paragraph.           No,

     3     second paragraph.     Yes.

     4                     And then the second sentence begins with, line

     5     widths are reported.

     6                     Do you see that?

     7     A.      Yes.

     8     Q.      So in this paper in particular, you're pointing out

     9     that line widths are reported at full width at half maximum.

    10     That's the height we've been talking about.          Right?   And

    11     were measured using a 50/50 combination of Lorentzian and

    12     Gaussian line shapes.      The presence of ABMS in the sample

    13     alters the line shape from a pure lore to a mixture of

    14     Lorentzian and Gaussian.       Right?   That's what you reported

    15     in that particular paper?

    16     A.      Just to be clear, AMBS stands for anisotropic bulk

    17     magnetic susceptibility.

    18     Q.      Thank you.    Thank you though.      Thank you for

    19     clarifying that.

    20                     Also in your publications in the past, you have

    21     noted the importance of the parameters shift intensity,

    22     meaning the area of the peak and line width in analyzing

    23     amorphous spectra, haven't you?

    24     A.      Probably.

    25     Q.      Okay.    Let's look at DTX-651, which is -- in your
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 73 of 259 PageID #: 15571
                                                                            588
                                    Munson - cross

     1     binder, it's number six in your binder.

     2                     Are you there?

     3     A.      Yes.

     4     Q.      Okay.

     5     A.      Yes.

     6     Q.      And so DTX-651 is an article on which you were an

     7     author along with a few others; is that correct?

     8     A.      That's correct.

     9     Q.      Okay.    And if we turn to page 5 of that publication

    10     and we look at Table 1 down on the bottom right-hand corner

    11     of that page, this table identifies the parameters for

    12     analyzing the NMR spectrum of an amorphous material called

    13     indomethacin; right?

    14     A.      Yes.    More specifically, we were doing a

    15     deconvolution of the region corresponding to the carbonyl

    16     carbon of indomethacin which happened to have four different

    17     components associated with it.

    18     Q.      And the parameters that you identified as important

    19     in that analysis are chemical shift, peak area and line

    20     width; right?

    21     A.      Those are parameters we reported, yes.

    22                     MR. HENEGHAN:    Your Honor, that's all I have.

    23     Thank you.

    24                     THE COURT:   I assume nobody else on defendants'

    25     side?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 74 of 259 PageID #: 15572
                                                                            589
                                    Munson - cross

     1                   MR. PEJIC:    No, Your Honor.

     2                   MR. KOCHANSKI:     Nothing, Your Honor.

     3                   THE COURT:    Okay.    Redirect?

     4                   MR. PRUSSIA:     Nothing, Your Honor.

     5                   THE COURT:    Okay.    Just a couple questions, Dr.

     6     Munson.

     7                   THE WITNESS:     Sure.

     8                   THE COURT:    Did you express an opinion on how

     9     much crystalline apixaban was in the SigmaPharm product?

    10     That is how much, a percentage or a total?

    11                   THE WITNESS:     I didn't really put a percentage

    12     on it because it was like the mannitol peaks were really

    13     small because they were crystalline.         Dr. Apperley reported

    14     that we're only seeing a smaller amount of the crystalline,

    15     so we didn't do the proper experiments to quantify.

    16                   THE COURT:    Is it now your opinion though

    17     that some of the apixaban of the SigmaPharm product is

    18     amorphous?

    19                   THE WITNESS:     Yes, some of the material in the

    20     SigmaPharm product is amorphous apixaban.

    21                   THE COURT:    And does that affect NMR analysis

    22     you gave give you any indication as to the relative amount

    23     of amorphous versus crystalline apixaban in the SigmaPharm

    24     product?

    25                   THE WITNESS:     So there's certainly a substantial
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 75 of 259 PageID #: 15573
                                                                            590
                                    Munson - cross

     1     amount.    Okay.   Whether or not, for example, that --

     2                   MR. HENEGHAN:     Your Honor, could I just object

     3     this is beyond his report?       He didn't opine about this at

     4     all in the report.

     5                   THE COURT:    His objection is noted.       I will give

     6     you a chance to follow up.

     7                   MR. PRUSSIA:     Actually, it certainly was not

     8     stated in the report, but counsel elicited questions along

     9     these lines during his deposition, so I think it's within

    10     the bounds.

    11                   THE COURT:    Thank you for clarifying that for

    12     me.   You can go ahead.

    13                   THE WITNESS:     It certainly could be applied 50,

    14     60 percent crystalline material.        We just didn't do the

    15     proper experiments to quantity quantify that.

    16                   THE COURT:    Thank you.    Any followup?

    17                   MR. PRUSSIA:     No, Your Honor.

    18                   THE COURT:    Any followup?

    19                   MR. HENEGHAN:     No, Your Honor.

    20                   THE COURT:    All right.    You may step down.

    21                   THE WITNESS:     Thank you.

    22                   (Witness excused.)

    23                   THE COURT:    Thank you.    We're going to take a

    24     short break and then call the next witness.

    25                   (Short recess taken.)
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 76 of 259 PageID #: 15574
                                                                            591
                                   Berkland - direct

     1                                -    -   -

     2                   (Proceedings resumed after the short recess.)

     3                   MR. LEE:    Your Honor, our next witness is Dr.

     4     Cory Berkland and Ms. Wigmore more will do the direct.

     5                   THE COURT:       Okay.    Thank you.

     6                   MS. WIGMORE:      Your Honor, I believe our exhibits

     7     have been handed up during the break.

     8                   THE COURT:       Okay.

     9                   ... DR. CORY BERKLAND, having been duly sworn as

    10     a witness, was examined testified as follows...

    11                   THE COURT:       Good morning, Dr. Berkland.

    12     Welcome.

    13                   THE WITNESS:      Good morning.

    14                   THE COURT:       You may proceed.

    15                                DIRECT EXAMINATION

    16     BY MS. WIGMORE:

    17     Q.      Dr. Berkland, please introduce yourself.

    18     A.      My name is Cory Berkland.

    19     Q.      Have you been retained by Bristol-Myers Squibb

    20     Company and Pfizer, Inc. as an expert witness in this case?

    21     A.      Yes, I have.

    22     Q.      Generally speaking, what issue have you been asked to

    23     address?

    24     A.      I've been asked to address the particle size in

    25     Unichem's ANDA tablets, specifically in the apixaban
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 77 of 259 PageID #: 15575
                                                                            592
                                   Berkland - direct

     1     particle size.

     2     Q.        Are you offering any opinions about the '208 patent

     3     in this case?

     4     A.        No.

     5     Q.        Are you offering any opinions with respect to any

     6     defendant other than Unichem?

     7     A.        I'm not.

     8     Q.        And are you offering any opinions about patent

     9     validity?

    10     A.        No.

    11     Q.        Let's put PDX-6.2 on the screen.      Is this a summary

    12     of your educational background and employment history?

    13     A.        Yes, it is.

    14     Q.        What is your educational background?

    15     A.        In 1998 I received a Bachelor's degree in chemical

    16     engineering from Iowa State University, and at the

    17     University of Illinois I received a Master's and Ph.D.

    18     degrees in chemical engineering.        For the Ph.D.'s, the

    19     department head changed its name to chemical and

    20     bioelectrical engineering, but it's still a chemical

    21     engineering degree.

    22     Q.        Where do you currently work?

    23     A.        I am currently employed at the University of Kansas.

    24     Q.        And what positions do you hold at the University of

    25     Kansas?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 78 of 259 PageID #: 15576
                                                                            593
                                   Berkland - direct

     1     A.      I hold a named professorship called the Solon E.

     2     Summerfield Distinguished Professor, and I'm employed as a

     3     professor in the Department of Pharmaceutical Chemistry, and

     4     also the Department of Chemical and Petroleum Engineering.

     5     Q.      What are your job responsibilities?

     6     A.      As a professor at the University of Kansas, I have

     7     responsibilities to conduct research, to teach courses, and

     8     also to participate in service.

     9     Q.      Do you have any publications, Dr. Berkland?

    10     A.      Yes.

    11     Q.      Approximately how many?

    12     A.      Approximately 175 papers published.

    13     Q.      What is the focus of your research?

    14     A.      My research encompasses pharmaceutical formulation,

    15     and also the delivery of pharmaceuticals to patients.

    16     Q.      Turning to PDX-6.3.

    17                    Have you received any awards or recognition for

    18     your research?

    19     A.      Yes, I have.

    20     Q.      Are there any awards or honors that you are

    21     particularly proud of?

    22     A.      The first award over there is the Controlled Release

    23     Society Young Investigator Award.        I received that early in

    24     my career, and that is an international award that goes to

    25     one individual.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 79 of 259 PageID #: 15577
                                                                            594
                                   Berkland - direct

     1                     And then down at the bottom, a couple of years

     2     ago, I was inducted into the National Academy of Inventors.

     3     That National Academy in the United States recognizes

     4     achievements in developing creative new approaches to

     5     research and products and patenting activity.

     6     Q.      Do you have any patents?

     7     A.      I do.

     8     Q.      Approximately how many?

     9     A.      About 65.

    10     Q.      We'll put on the screen PTX-787 which is Tab 1 of

    11     your binder.

    12                     Can you please identify this document?

    13     A.      This is a copy of my CV.

    14     Q.      And does this CV provides an accurate summary of your

    15     education and professional experience?

    16     A.      Yes.

    17                     MS. WIGMORE:    Your Honor, we offer Dr. Cory

    18     Berkland as an expert in the preparation and analysis of

    19     pharmaceutical formulations.

    20                     MS. BROWNING:   No objection.

    21                     THE COURT:   Okay.   He is so recognized.

    22     BY MS. WIGMORE:

    23     Q.      Dr. Berkland, you testified previously that you were

    24     retained by BMS and Pfizer as an expert in this case.

    25                     Have you been compensated for the time you have
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 80 of 259 PageID #: 15578
                                                                            595
                                   Berkland - direct

     1     spent working on the case?

     2     A.        I have.

     3     Q.        Does your compensation depend in any way on the

     4     substance of your opinions or the outcome of the case?

     5     A.        No, it does not.

     6     Q.        What were you asked to do in this case?

     7     A.        I was asked to evaluate Unichem's ANDA tablets, and

     8     specifically to look at the apixaban particles in those

     9     tablets.

    10     Q.        Did you focus on any particular claims of the '945

    11     patent?

    12     A.        Yes, I did.

    13     Q.        Do you understand that claims 21 and 22 of the '945

    14     patent are asserted against Unichem?

    15     A.        I do.

    16     Q.        Did you analyze whether Unichem infringes each of

    17     those claims?

    18     A.        Yes, I did.

    19     Q.        Turning to PDX-6.4, please explain what types of

    20     evidence you reviewed in forming your opinions.

    21     A.        In forming my opinions regarding claim infringement,

    22     I analyzed the '945 patent; also the claim construction

    23     opinion from the Court.

    24                       I reviewed Unichem's ANDA documents, portions of

    25     their ANDA documents, as well as witness testimony.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 81 of 259 PageID #: 15579
                                                                            596
                                   Berkland - direct

     1                    And then I considered publications relating to

     2     the analysis of pharmaceutical formulations.

     3     Q.      Now, we'll come to the details of your analysis

     4     momentarily but using PDX-6.5, how did you go about

     5     conducting your infringement analysis.

     6     A.      First I assessed the limitations of the asserted

     7     claims, and I identified specific claim limitations that

     8     were important for my analysis.

     9                    I performed a technique of analysis called

    10     SEM-EDS, and we'll talk about that momentarily, and then I

    11     reviewed Unichem's manufacturing process as set forth in

    12     their ANDA documents.

    13     Q.      And again, we'll walk through the details shortly,

    14     but what, generally, did you conclude with respect to

    15     infringement?

    16     A.      I concluded that Unichem's ANDA tablets did indeed

    17     infringe the claims.

    18     Q.      And that you are referring to the asserted claims 21

    19     and 22 of the '945 patent?

    20     A.      Yes.

    21     Q.      Dr. Berkland, were you present in the courtroom for

    22     the testimony of plaintiff's expert Dr. Jerry Atwood?

    23     A.      I was.

    24     Q.      Did you hear testimony from Dr. Atwood concerning the

    25     technical background relating to the '945 patents?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 82 of 259 PageID #: 15580
                                                                            597
                                   Berkland - direct

     1     A.       Yes, I did.

     2     Q.       Did you agree with that technical background offered

     3     by Dr. Atwood?

     4     A.       I did.

     5     Q.       We won't repeat that technology background, but I

     6     would like to spend a few minutes talking about the

     7     technology you used in your analysis.

     8                   Are you familiar with scanning electron

     9     microscopy or SEM?

    10     A.       Yes, I am.

    11                   MS. WIGMORE:     If we could put up PDX-6.6.

    12     BY MS. WIGMORE:

    13     Q.       Could you explain for us, please, what is SEM and how

    14     it works?

    15     A.       Certainly.

    16                   Scanning electron microscope is a high-powered

    17     microscope, and it utilizes an electron beam as the source

    18     of energy.    Sometimes we think about with the normal

    19     microscope, we're taking pictures with just an ambient lamp

    20     light.   Here, we're using an electron beam.

    21                   That electron beam is shown on the left, is

    22     projected onto a surface, and then electrons are reflected

    23     back up to the detector.

    24                   That detector converts the electrons that are

    25     hitting the surface of the detector into an image that we
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 83 of 259 PageID #: 15581
                                                                            598
                                   Berkland - direct

     1     see shown above the detector.

     2                    The -- this is a high-powered technique so it

     3     can resolve images less than a micron in size pretty easily.

     4     Q.      What is a scale bar in the context of SEM?

     5     A.      Since this is a highly automated microscope, it

     6     has -- creates the image, it also notes the magnification of

     7     the image that's being projected.

     8                    So the software at the same time produces a

     9     scale bar, and you can see that down in the lower left-hand

    10     corner of the picture shown on the screen.

    11     Q.      What is the scale bar on this particular screen?

    12     A.      On this particular screen, we see from each of the

    13     hashmarks on the end of the black line that it is

    14     100 microns.

    15     Q.      Turning to PDX-6.7.

    16                    Please explain what is EDS and how it works.

    17     A.      EDS is an analytical technique that utilizes the

    18     exact same instrument.      So we have the same electron beam

    19     source that is hitting the surface of the sample.           And in

    20     this case, a powder that is prepared on a surface.           And this

    21     time we're actually collecting x-rays that are emitted from

    22     the surface of the sample.

    23                    We know what particular atoms will emit a

    24     certain type of x-ray.      So, for example, carbon will add a

    25     specific x-ray that's emitted, oxygen will have its own, and
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 84 of 259 PageID #: 15582
                                                                            599
                                   Berkland - direct

     1     nitrogen will have its own as well.        And what I have done in

     2     the picture above the detector is shown that you can convert

     3     these into colors.

     4                   So in this case every time you see blue, that is

     5     the distribution of a carbon in the image.          Oxygen is in

     6     green distributed across the image, and nitrogen is in red

     7     and its location distributed in the image.

     8     Q.      Now, what does the term "EDS" stand for?

     9     A.      It stands for energy dispersive x-ray spectroscopy.

    10     Q.      Are you familiar with the term SEM-EDS?

    11     A.      SEM-EDS is the jargon that I will use, which is

    12     simply a combination of these two techniques on the same

    13     analytical machine.

    14     Q.      And how do those techniques work together?

    15     A.      SEM allows us to take photographs, so to speak or get

    16     an image of the powder on the surface as shown here.           And

    17     then we can use the energy dispersive x-ray spectroscopy to

    18     determine the identity when -- and location of particular

    19     atoms across the image.

    20     Q.      Can you SEM alone to measure particle size?

    21     A.      Yes, you can.

    22     Q.      In what circumstance?

    23     A.      If you know the identity of the substance that you're

    24     looking at, for example, the excipient lactose anhydrous,

    25     you can simply measure the particle size and know that that
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 85 of 259 PageID #: 15583
                                                                            600
                                   Berkland - direct

     1     is the size of lactose anhydrous.

     2     Q.      In what circumstances would you combine SEM with EDS

     3     to measure a particle size in a sample?

     4     A.      When you have a mixture of ingredients and you're

     5     trying to determine the identity of a particular particle in

     6     the image, you would want to add a spectroscopic method like

     7     EDS.

     8     Q.      What is an elemental map in the context of SEM-EDS?

     9     A.      An elemental map is simply a way to refer to the

    10     distribution of one particular atom across the surface of

    11     the sample.

    12     Q.      How is the SEM-EDS method used to measure particle

    13     size?

    14     A.      We can use the EDS technique to determine the

    15     identity of a particular particle, and then we can combine

    16     that with the scanning electron microscope to measure the

    17     size of that particle.

    18     Q.      Now, let's pull up on the screen JTX-2.

    19                    Do you recognize this as the '945 patent?

    20     A.      Yes.

    21     Q.      Now, turning to the section on the first page,

    22     titled, "Related Application Data."

    23                    Do you see reference to a provisional

    24     application filed on February 25th of 2010?

    25     A.      I see that.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 86 of 259 PageID #: 15584
                                                                            601
                                   Berkland - direct

     1     Q.        And for purposes of your opinions in this case, did

     2     you assume that was the date of invention for the '945

     3     patent?

     4     A.        Yes, I did.

     5     Q.        Do you see the reference above that to a PTC

     6     application filed February 24th of 2011?

     7     A.        I see that.

     8     Q.        Would your opinions change in any way if the priority

     9     date was 2011 versus 2010?

    10     A.        My opinions would not change.

    11     Q.        Turning to PDX-6.8.

    12                      Were you in the courtroom when Dr. Atwood

    13     presented this definition of a person of ordinary skill in

    14     the art for the '945 patent?

    15     A.        Yes.

    16     Q.        Is that the definition you applied in forming your

    17     opinions in this case?

    18     A.        It is.

    19     Q.        Turning to PDX-6.9.

    20                      Are you aware that defendants have offered this

    21     definition of a person of ordinary skill in the art for the

    22     '945 patent?

    23     A.        Yes, I am.

    24     Q.        And would your opinions change in any way if the

    25     defendants' definition were adopted?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 87 of 259 PageID #: 15585
                                                                            602
                                   Berkland - direct

     1     A.      No, my opinions would not change.

     2     Q.      In terms of your own qualification, do you meet

     3     either of the two definitions of the plaintiff's or the

     4     defendants' for a person of ordinary skill in the art?

     5     A.      Yes, I do.

     6     Q.      Do you satisfy both of them?

     7     A.      I do.

     8                     MS. WIGMORE:    If we could turn now to the

     9     asserted claims of the '945 patent.        Again, JTX-2 -- let's

    10     focus first on claim 21.

    11     BY MS. WIGMORE:

    12     Q.      Can you read that claim for us, please?

    13     A.      Claim 21 states:       "The composition as defined in

    14     claim 12, wherein the pharmaceutical composition comprises

    15     2.5 milligrams of apixaban."

    16     Q.      Now, turning to claim 22.       How does claim 22 vary

    17     from claim 21?

    18     A.      The text is the same except for this is a higher

    19     dose.   This is the 5 milligram dose.

    20     Q.      Now, do you understand that each of the asserted

    21     claims, 21 and 22, depends on independent claim 12 of the

    22     '945 patent?

    23     A.      Yes.

    24     Q.      Now, with that in mind, if we could turn to PDX-6.10.

    25                     Have you prepared a demonstrative illustrating
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 88 of 259 PageID #: 15586
                                                                            603
                                   Berkland - direct

     1     all the limitations of asserted claims 21 and 22?

     2     A.      Yes, I have.

     3     Q.      And do you understand that with respect to Unichem,

     4     only one claim limitation is in dispute with respect to

     5     these asserted claims?

     6     A.      That's my understanding.

     7     Q.      And have you checked off the claims that are not in

     8     dispute?

     9     A.      Yes, I have.

    10                   MS. WIGMORE:     Now, Your Honor, for the record,

    11     the undisputed limitations are addressed in uncontested

    12     facts 73 through 79 of the pretrial order.

    13                   In addition, just directing the Court's

    14     attention to uncontested fact 26, that the '945 patent is

    15     owned by BMS and Pfizer.

    16                   THE COURT:    Thank you.

    17     BY MS. WIGMORE:

    18     Q.      Now, Dr. Berkland, turning back to this demonstrative

    19     of the claim limitation, what is the sole disputed

    20     limitation with respect to Unichem?

    21     A.      The sole disputed claim limitation says:          "wherein

    22     the crystalline apixaban particles have a D90 equal to or

    23     less than about 89 microns."

    24     Q.      And is that a limitation you analyzed with respect to

    25     the Unichem ANDA products?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 89 of 259 PageID #: 15587
                                                                            604
                                   Berkland - direct

     1     A.      Yes, it is.

     2     Q.      Now, do you understand that the Court was asked to

     3     construe the phrase, "apixaban particles have a D90 " as it

     4     appears in this limitation?

     5     A.      That's my understanding.

     6     Q.      Do you understand the Court construed that phrase to

     7     have its plain and ordinary meaning?

     8     A.      Yes.

     9     Q.      Is that the construction you applied in your

    10     analysis?

    11     A.      Yes, it is.

    12     Q.      What would a person of ordinary skill in the art at

    13     the time of the invention have understood to be the plain

    14     and ordinary meaning of apixaban particles have a D90 ?

    15     A.      That would indicate that the D90 is 90 percent of the

    16     particles being less than 89 micron -- less than or equal to

    17     about 89 microns by volume.

    18     Q.      Now, let's discuss how you went about analyzing

    19     Unichem's ANDA product to determine whether this limitation

    20     is satisfied.

    21                    Did you conduct any testing?

    22     A.      Yes, I did.

    23     Q.      What technologies did you use to test Unichem's ANDA

    24     products for infringement?

    25     A.      I used the SEM-EDS technology we just discussed.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 90 of 259 PageID #: 15588
                                                                            605
                                   Berkland - direct

     1     Q.      Is the SEM-EDS technology discussed specifically in

     2     the '945 patent?

     3     A.      No, it is not.

     4     Q.      What was the state of the art with respect to the

     5     SEM-EDS technology as of the date of the invention claimed

     6     in the '945 patent?

     7     A.      SEM-EDS have been used on pharmaceutical solids and

     8     had been used to determine particle size as of the date of

     9     the patent.

    10     Q.      Dr. Berkland, did you invent using the SDM EDS test

    11     methods for that purpose?

    12     A.      No, I did not.

    13     Q.      Is it called the Berkland's method?

    14     A.      No, it is not.

    15     Q.      If you turn to tab 3 in your binder, I direct your

    16     attention to PTX-394.

    17                          Are you familiar with this document?

    18     A.      Yes, I am.

    19     Q.      What is it?

    20     A.      This is a book by Merkus.

    21     Q.      When was this book published?

    22     A.      This book was published in 2009, if I recall

    23     correctly.

    24     Q.      And generally speaking, what does this publication

    25     discuss in relation to your opinion?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 91 of 259 PageID #: 15589
                                                                            606
                                   Berkland - direct

     1     A.      This discloses the use of imaging techniques, and

     2     specifically electron microscopy for determining particle

     3     size.

     4     Q.      And if we could turn, please, to the page ending in

     5     Bates number 1804.

     6                          Do you see the Section 6.3.11?

     7     A.      Yes, I do.    Thank you.

     8     Q.      What is the title of that section?

     9     A.      This section reviews image analysis.

    10     Q.      And what specifically is discussed before that

    11     heading?    Below that heading?

    12     A.      It indicates that image analysis can be used to

    13     determine the particle size simply from taking a picture and

    14     measuring the size of the particles in that picture.

    15     Q.      Is SEM referenced specifically?

    16     A.      Yes, it is.

    17     Q.      Let's turn now to tab 4 in your binder, which is

    18     PTX-362.

    19                          Are you familiar with this document?

    20     A.      Yes.

    21     Q.      What is it?

    22     A.      This is a publication by Liu.

    23     Q.      And when was this publication published?

    24     A.      In 2009.

    25     Q.      What does the Liu article discuss?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 92 of 259 PageID #: 15590
                                                                            607
                                   Berkland - direct

     1     A.      The Liu article discusses this combination of

     2     scanning electron microscopy and EDS for the analysis of

     3     pharmaceuticals.

     4     Q.      And if we could turn, please, to the page ending in

     5     Bates number 116.     Please describe what is shown in Figure

     6     6.

     7     A.      Figure 6 shows a cross-section of a solid, a

     8     pharmaceutical solid, and both SEM and EDS are used to take

     9     a picture and subsequently analyze the composition of that

    10     cross-section.

    11     Q.      There's a reference below the figure to EDX.          What

    12     does EDX refer to?

    13     A.      EDX is just a slightly different way of referring to

    14     EDS, so electron -- I'm sorry.        X-ray dispersive

    15     spectroscopy that I've been discussing.

    16     Q.      So EDX and EDS mean the same thing?

    17     A.      Yes.

    18     Q.      If we could turn to tab 5 in your binder, I'd like to

    19     pull up PTX-402.

    20                          Are you familiar with this document?

    21     A.      Yes, I am.

    22     Q.      What is it?

    23     A.      This is an article by Reverchon.

    24     Q.      When was it published?

    25     A.      This was published in 2008.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 93 of 259 PageID #: 15591
                                                                            608
                                   Berkland - direct

     1     Q.      What does this article address?

     2     A.      This article again is about pharmaceuticals and

     3     specifically uses the SEM-EDS technique to measure the size

     4     and composition of pharmaceutical particles.

     5     Q.      Now, if you could turn to the abstract in this

     6     article in the second paragraph, do you see the third

     7     sentence beginning, SAA?

     8     A.      Yes.   Thank you.

     9     Q.      And what is that sentence referring to?

    10     A.      This sentence is just explicitly saying what I

    11     mentioned before, that scanning electron microscopy in

    12     combination with energy dispersive X-ray spectroscopy can be

    13     used to analyze these composite microparticles that are a

    14     pharmaceutical.

    15     Q.      And turning to the next sentence, what specifically

    16     was being analyzed with SEM-EDS technology in this

    17     publication?

    18     A.      An excipient called HPMC, which is hydroxypropyl

    19     methylcellulose, and an API or active ingredient,

    20     ampicillin.

    21     Q.      Is that a pharmaceutical composition?

    22     A.      Yes.

    23     Q.      Turning to tab 6 in your binder, let's pull up

    24     PTX-412.

    25                         Are you familiar with this document?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 94 of 259 PageID #: 15592
                                                                            609
                                   Berkland - direct

     1     A.      Yes, I am.

     2     Q.      What is it?

     3     A.      After the table of contents, we've produced the

     4     chapter from this book.      The chapter is by Zeng.

     5     Q.      And what does this chapter address?

     6     A.      The entire book is about pharmaceuticals and the

     7     specific chapter addresses analysis of pharmaceutical

     8     particles.

     9     Q.      And if you turn to Section 11.7.2 on page ending

    10     2547, what is the title of that section?

    11     A.      It's entitled Microscopy and Image Analysis.

    12     Q.      And what is described in this section?

    13     A.      This again describes the use of microscopy and

    14     specifically scanning electron microscopy to determine

    15     particle size.

    16     Q.      Does that include in pharmaceutical composition?

    17     A.      Yes.   The entire book, which was published in 2011,

    18     is about pharmaceutical composition.

    19     Q.      As of February of 2010, was SEM-EDS considered a

    20     reliable method for analyzing particle size?

    21     A.      Yes.

    22     Q.      Have you personally used SEM before this case to

    23     measure particle size?

    24     A.      Yes, I have.

    25     Q.      Are you aware of any instances in which SEM or EDS
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 95 of 259 PageID #: 15593
                                                                            610
                                   Berkland - direct

     1     has been used to analyze particle size of a material in a

     2     pharmaceutical composition?

     3     A.      I am.

     4     Q.      Are there any examples of that in the articles you

     5     just described?

     6     A.      If we turn back to tab 5, the article by Reverchon,

     7     specifically, there was analysis done on the hydroxypropyl

     8     methylcellulose particles in combination with an active

     9     pharmaceutical ingredient, ampicillin, and particle size was

    10     determined.

    11     Q.      And Reverchon is 402?

    12     A.      Yes.

    13     Q.      Now, using PDX-6.12, what were the main steps of your

    14     analysis?

    15     A.      To begin to conduct this analysis using SEM-EDS, I

    16     started with control, control substances, which we'll talk

    17     about in a moment, and then I analyzed material from

    18     Unichem's tablets using the same technique, and finally, I

    19     compared the results to what might be expected from

    20     Unichem's manufacturing process as disclosed in their ANDA

    21     documents.

    22     Q.      So taking those steps one by one, let's turn to

    23     PDX-6.13.

    24                     What were the controls that you analyzed?

    25     A.      I first analyzed Unichem's starting API.          This would
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 96 of 259 PageID #: 15594
                                                                            611
                                   Berkland - direct

     1     be before it was formulated in any way.         I will refer to it

     2     as bulk or starting API material.        And I also analyzed the

     3     excipients that Unichem employed in their tablet, including

     4     lactose anhydrous, microcrystalline cellulose and

     5     croscarmellose sodium.

     6     Q.      Now, with respect to the Unichem starting API you

     7     referred to, how, if at all, does that compare with the API

     8     or the apixaban in Unichem's final product?

     9     A.      Well, we know from Unichem's process that the

    10     starting API is dissolved at the very beginning and then

    11     sprayed onto the excipients that I highlight here, so the

    12     size of the starting API really doesn't matter.

    13     Q.      Would the size of the starting API tell us anything

    14     about the size of the apixaban particles in Unichem's final

    15     product?

    16     A.      No.

    17     Q.      From where did you obtain samples of Unichem's

    18     starting API?

    19     A.      They were provided to me by counsel.

    20     Q.      And do you understand where they originated from?

    21     A.      Yes.    My understanding is that Unichem provided them.

    22     Q.      How did you obtain the excipients you tested?

    23     A.      To obtain the excipients, I first analyzed Unichem's

    24     ANDA documents to determine the exact excipients and the

    25     vendors they used for those excipients and then I obtained
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 97 of 259 PageID #: 15595
                                                                            612
                                   Berkland - direct

     1     those excipients directly from the vendors.

     2     Q.      What, if anything, did you do to confirm that the

     3     excipient samples that you ordered were the same as those

     4     used by Unichem?

     5     A.      In Unichem's ANDA documents, there's something called

     6     the Certificate of Analysis for each ingredient, and I

     7     referenced the Certificates of Analysis and directly

     8     compared those to the excipients that I sourced from the

     9     vendors to make sure that they agree.

    10     Q.      Now, we've been discussing starting API and excipient

    11     control.    How did you analyze these controls?

    12     A.      I utilized the SEM-EDS technique.

    13     Q.      Did you utilize the chemical structures of Unichem's

    14     starting API and excipients?

    15     A.      I did.

    16     Q.      Turning to PDX-6.14, what did you glean from that

    17     analysis?

    18     A.      When you look at the chemical structures of the API

    19     which is shown on the left, apixaban, and compared it to

    20     each of the excipients on the right-hand side,

    21     croscarmellose sodium, microcrystalline cellulose and

    22     lactose, we can see that apixaban is the only compound that

    23     contains nitrogen.

    24     Q.      Now, aside from the four chemicals shown on the

    25     screen, are there any other ingredients in Unichem's ANDA
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 98 of 259 PageID #: 15596
                                                                            613
                                   Berkland - direct

     1     products?

     2     A.      Yes.

     3     Q.      How do the chemical components of those ingredients

     4     compare to apixaban?

     5     A.      In addition to these, there's a very small quantity

     6     of sodium laurel sulfate and magnesium sulfate that are

     7     added later.    Neither of those contain the nitrogen atoms.

     8     Q.      Did you identify any component of Unichem's ANDA

     9     product other than apixaban that contains nitrogen?

    10     A.      I did not.

    11     Q.      How did that bear on your analysis?

    12     A.      They told me that I could use nitrogen as a

    13     diagnostic or a marker for the location of apixaban using

    14     SEM-EDS.

    15     Q.      Turning to tab 9 in your binder, I'm showing you

    16     PTX-1222.

    17                          Are you familiar with this document?

    18     A.      Yes, I am.

    19     Q.      What is it?

    20     A.      This document is a compilation of the images that

    21     produced for Unichem's starting API.

    22     Q.      Let's turn to page 48 of PTX-1222.         What is shown

    23     here?

    24     A.      So that's a -- it's a little dark on the screen.           We

    25     can see here the various large crystals that appear in
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 99 of 259 PageID #: 15597
                                                                            614
                                   Berkland - direct

     1     Unichem's API.

     2                            If we look in the lower left-hand corner,

     3     there's a scale bar that says 500 microns.          These particles

     4     then are several hundred microns in size.          The other feature

     5     I'd like to point out is that there are circles on the

     6     surfaces of many of these particles with the title Map Data.

     7     That indicates a region where I went on to conduct the EDS

     8     method.

     9     Q.        So this particular slide shows your analysis of the

    10     starting Unichem API; is that right?

    11     A.        That's correct.

    12     Q.        And, again, does that tell us anything about the

    13     particle size in the final product?

    14     A.        No.

    15     Q.        Now, turning to tab 10 in your binder, I'm showing

    16     you PTX-1205.

    17                            Are you familiar with this document?

    18     A.        Yes, I am.

    19     Q.        What is it?

    20     A.        These are compilations of data that I produced for

    21     each of the ingredients that I was testing with the API and

    22     the excipient as well as the Unichem tablet.

    23     Q.        Now, we'll walk through those individual pieces.

    24                     Turning to page 3 of PTX-1205, what is shown

    25     here?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 100 of 259 PageID #: 15598
                                                                            615
                                   Berkland - direct

      1     A.      If you have a good memory, you'll recognize the

      2     picture in the middle of the screen.        That's the one we just

      3     looked at for Unichem's API.       We see large crystals and we

      4     also see the 500-micron scale bar down in the corner.           And

      5     recall that I mentioned I had encircled various regions on

      6     the surface of the crystals.

      7                          Those regions I then used the EDS method to

      8     determine the distribution of carbon, oxygen and nitrogen on

      9     the surface of these Unichem particles.

    10      Q.      And what does the red region on this exhibit

    11      indicate?

    12      A.      You can see the red regions are nitrogen if you use

    13      the legend in the upper left-hand corner and it shows that

    14      the nitrogen is uniformly distributed across the crystalline

    15      apixaban particle surface much in the same way that the

    16      oxygen and carbon are uniformly distributed.

    17      Q.      So what does this exhibit tell us about the particle

    18      size of apixaban in Unichem's starting API?

    19      A.      It doesn't tell us anything because Unichem's process

    20      first dissolves this API and then sprays it onto the

    21      excipient.

    22      Q.      So just for clarification, the question was, what

    23      does this tell us about the particle size of Unichem's

    24      starting API?

    25      A.      I'm sorry.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 101 of 259 PageID #: 15599
                                                                            616
                                   Berkland - direct

      1                   The starting API is large, and it's on the order

      2     of several hundred microns in size.

      3     Q.      What does this image tell us about the particle size

      4     of Unichem's -- apixaban in Unichem's final ANDA product?

      5     A.      It doesn't tell us the particle size of the final

      6     apixaban API particles.

      7     Q.      Is that because of the dissolving that you mentioned

      8     previously?

      9     A.      That's correct.

    10      Q.      Now, you've shown us your imaging and elemental

    11      mapping of the apixaban starting API.        Did you also analyze

    12      the three excipients that you discussed?

    13      A.      I did.

    14      Q.      Turning to PDX-12.19, which is tab 11 in your binder,

    15      I'll direct your attention to page 44.

    16                    Are you familiar with this document?

    17      A.      Yes, I am.

    18      Q.      What is it?

    19      A.      This is SEM of one of the excipients used for my

    20      control experiments.

    21      Q.      Which excipient is that?

    22      A.      This is croscarmellose sodium.

    23      Q.      And did you conduct similar images for the other

    24      excipients you discussed?

    25      A.      I did.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 102 of 259 PageID #: 15600
                                                                            617
                                   Berkland - direct

      1     Q.      Turning to PTX-1220, which is tab 12 in your binder,

      2     on page 44.

      3                   What is shown here?

      4     A.      This is the scanning electron micrograph again, and

      5     with the regions of interest encircled that I conducted the

      6     EDS analysis.    And this is for lactose anhydrous.

      7     Q.      And turning now to PTX-1221, which is tab 13 in your

      8     binder, at page 32.

      9                   What is shown here?

    10      A.      We have here an SEM image, scanning electron

    11      micrograph of microcrystalline cellulose, and again, I

    12      highlight the regions that I conducted of the EDS analysis.

    13      Q.      Now, you've shown us your images of the three

    14      excipients.    Generally speaking, what did you observe in

    15      your imaging of the excipients in Unichem's ANDA product?

    16      A.      I observed that the particle size was typically

    17      around 100 microns, give or take, and I observed that there

    18      was no nitrogen present on any of these excipients.

    19      Q.      Do these images of the excipients tell us anything

    20      about the particle size of apixaban in Unichem's final

    21      product?

    22      A.      No.

    23      Q.      Now, if we turn back to your -- the three steps of

    24      your analysis, which is PDX-6.12, you described the analysis

    25      of controls you conducted.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 103 of 259 PageID #: 15601
                                                                            618
                                   Berkland - direct

      1                    What was your next step?

      2     A.      My next step was to compare what I saw in the

      3     controls to Unichem's tablets.

      4     Q.      What dosage of apixaban did you test?

      5     A.      I tested the 5 milligram dose.

      6     Q.      And what, if anything, did you do to prepare the

      7     Unichem tablet for testing?

      8     A.      To obtain a sample for imaging and EDS analysis, I

      9     fractured the tablet and then I gently removed some of the

    10      core material with a razor blade, creating a powder that I

    11      then placed on the surface of the sample holder and put in a

    12      scanning electron microscope for analysis.

    13      Q.      Is this a method you used previously?

    14      A.      Yes.

    15      Q.      Is this a standard method in the industry?

    16      A.      It is.

    17      Q.      Could you have used the whole tablet for your

    18      imaging?

    19      A.      You can't use the whole tablet because the scanning

    20      electron microscope looks at surfaces, and if you had an

    21      intact tablet, you would only see the surface of the tablet.

    22      Q.      Now, what did you do to determine whether the

    23      fracturing process had any impact on the particle size of

    24      the material in the Unichem tablets?

    25      A.      As I started collecting images of the tablet -- or
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 104 of 259 PageID #: 15602
                                                                            619
                                   Berkland - direct

      1     the powder material liberated from the core of the tablet, I

      2     noticed the size of the powder particles, called granules,

      3     that were on the surface were consistent with the size of

      4     the excipients that were used in the starting formulation.

      5     Q.      What did that tell you?

      6     A.      That told me that there was really no change to the

      7     granules from the starting excipient particles, which meant

      8     that I hadn't somehow adulterated the sample.

      9     Q.      Now, after liberating the granules from the tablets

    10      as you just described, what did you do next?

    11      A.      Next, I started going through many tablets and

    12      conducting the SEM-EDS analysis.

    13      Q.      Turning to PDX-6.15.

    14                    Please explain the amount of testing you did on

    15      the material from the Unichem tablets.

    16      A.      I just -- as a high overview, I analyzed three

    17      different tablets in a single batch and then single tablets

    18      from three different batches provided by counsel from

    19      Unichem.

    20                    The three tablets from different -- from the

    21      same batch are denoted GAPH1004, tablet 1, tablet 2, and

    22      tablet 3.

    23                    And then if we start at the top row and move

    24      down, GAPH1002, 1003 and 1004 are different batches, and I

    25      analyzed one tablet from each of those batches.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 105 of 259 PageID #: 15603
                                                                            620
                                   Berkland - direct

      1     Q.      In total, how many granules did you analyze?

      2     A.      Well, in addition, I also analyzed two sites from a

      3     single tablet in Batch No. GAPH1003.

      4                    And in total, I analyzed 68 granules.

      5     Q.      Now, do the granules contain apixaban particles?

      6     A.      Most of them do, yes.      But we know from the

      7     manufacturing process that some additional excipient is

      8     added in after the apixaban is sprayed onto the surface to

      9     create the granules.     So I expected about 85 percent of the

    10      particle surfaces, the granule surfaces that had apixaban,

    11      and that was consistent with my observations.

    12      Q.      As a general matter, how does the number of apixaban

    13      particles compare to the number of granules?

    14      A.      The number of apixaban particles on a single granule

    15      was dozens, if not hundreds, of apixaban particles on one

    16      granule.

    17      Q.      How did you determine which granules to test?

    18      A.      I randomly picked granules from a region of powder on

    19      the surface of the sample holder.

    20      Q.      Is that consistent with methods you have used in the

    21      past?

    22      A.      Yes.   Random selection is the way to try to minimize

    23      error by picking particular regions at random.

    24      Q.      Turning to PDX-1215, which is Tab 14 in your binder,

    25      what is this document?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 106 of 259 PageID #: 15604
                                                                            621
                                   Berkland - direct

      1     A.       This is a scanning electron micrograph of granules,

      2     powder particles, that were liberated from the core of the

      3     Unichem tablet, and again, I have encircled regions of

      4     interest where I went on to conduct the EDS analysis.

      5                   MS. WIGMORE:    Your Honor, may Dr. Berkland

      6     approach the screen to describe his analysis?

      7                   THE COURT:    He may.

      8                   MS. WIGMORE:    And let's turn, while you're

      9     making your way over there, to page 44 of PTX-1215.

    10                    THE COURT:    Just make an effort to keep your

    11      voice up so we can hear you.

    12                    THE WITNESS:    Sure.

    13      BY MS. WIGMORE:

    14      Q.       So what is shown on page 44?

    15      A.       On page 44, we can see a scanning electron micrograph

    16      image.   Individual particles that I selected for further

    17      analysis by EDS are encircled by white.         And I also note the

    18      scale bar down in the corner is 100 microns.

    19      Q.       So does -- so we have context, what are you imaging

    20      here?

    21      A.       These are granules, powder particles liberated from

    22      the core of the Unichem tablet.

    23                    MS. WIGMORE:    If we could go to PTX-1205, page

    24      7.

    25      BY MS. WIGMORE:
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 107 of 259 PageID #: 15605
                                                                            622
                                   Berkland - direct

      1     Q.        What is shown on this slide?

      2     A.        On this slide, we see the same image presented in the

      3     middle.    This is just the scanning electron microscope

      4     picture, and then now, I conducted the analysis on these

      5     regions of interest and shown the results by attaching lines

      6     to those regions of interest.

      7     Q.        What does map data refer to?

      8     A.        Map data refers to the distribution of each of the

      9     atoms across the surface that has been analyzed.          So we see

    10      a continuous blue structure, that means carbon is present

    11      across the surface.     When you see a continuous oxygen and so

    12      forth, that's the position of each of those atoms on the

    13      surface analyzed.

    14      Q.        And how did you determine which areas to map?

    15      A.        I randomly selected granules from the sample on the

    16      picture in front of us.

    17      Q.        What does the red portion signify on this exhibit?

    18      A.        The red portion, which unfortunately has washed out a

    19      little bit here but we will see it in a subsequent image, is

    20      the distribution of nitrogen on the surface of each of these

    21      granules.

    22                     MS. WIGMORE:   So let's move to PDX-6.6.

    23                     THE COURT:   Before you do that, on the washed

    24      out, the boxes that appeared black here in the courtroom, I

    25      should understand there's red in those; is that right?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 108 of 259 PageID #: 15606
                                                                            623
                                   Berkland - direct

      1                   THE WITNESS:    That's right.     They're speckled

      2     with red.

      3                   THE COURT:    I see that now.     Thank you.

      4                   MS. WIGMORE:    And we'll now move to a blowup of

      5     the regions, which is PDX-6.16.

      6     BY MS. WIGMORE:

      7     Q.      What is shown here, Dr. Berkland?

      8     A.      Usually when I teach, I ask the lights to be put

      9     down, but ...

    10                    So what's shown here is one of those granules

    11      where I've conducted the analysis, I've encircled the

    12      surface of the granule.      The distribution of the carbon and

    13      oxygen are continuous as you would expect because those

    14      atoms were present across the excipient particle.

    15                    And then the distribution of nitrogen is

    16      different.    There's speckles -- islands of nitrogen that are

    17      separated from one another.

    18      Q.      And what conclusions did you draw from the nature of

    19      those red areas in this elemental map?

    20      A.      Those red areas would represent areas that are rich

    21      in apixaban, apixaban particles, and they are very small and

    22      separated from one another.

    23                    Using the scale bar on the lower left-hand side,

    24      you can approximate the size of them at about 1 micron.

    25      Q.      So what conclusions did you draw about the size of
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 109 of 259 PageID #: 15607
                                                                            624
                                   Berkland - direct

      1     the apixaban particles in the Unichem tablet from this

      2     analysis?

      3     A.       From granule to granule, tablet to tablet and batch

      4     to batch, I consistently saw this pattern and the size of

      5     red domains which told me that the apixaban particle size

      6     was consistently around 1 micron.

      7                    MS. WIGMORE:   Now, if we could turn to PDX-6.17.

      8     BY MS. WIGMORE:

      9     Q.       What is shown on this slide?

    10      A.       Just to close the loop on this analysis, I wanted to

    11      show the distribution of nitrogen on the starting Unichem

    12      API and compare that to the size of apixaban particles and

    13      the distribution of nitrogen on the granules.

    14                     As a starting point here, we see that the

    15      crystalline apixaban starting API is very large.          Here's the

    16      100-micron scale bar.      So this is a several-hundred micron

    17      crystal that begins the process.

    18                     The distribution of nitrogen is contiguous,

    19      which means that it's connected and it is present throughout

    20      the surface.

    21                     Granules that I imaged and analyzed, however,

    22      are much smaller.     So I have shown proportions of the

    23      starting Unichem API, even to a single granule, in this

    24      image.

    25      Q.       And how does the red region in the granule at the end
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 110 of 259 PageID #: 15608
                                                                            625
                                   Berkland - direct

      1     of the process in the final tablet compare to that from the

      2     starting API?

      3     A.      I think we'll have to go to the next slide to be able

      4     to see it.

      5                     And here you can see that same image that I

      6     analyzed on the granule.      We have now blown this up, the

      7     scale bar here is only 10 microns, not 100 microns, and we

      8     can see that the apixaban particles are around a micron in

      9     size.

    10      Q.      And what did you conclude from this analysis about

    11      the size of the apixaban particles in the final Unichem ANDA

    12      product?

    13      A.      Consistently, across everything that I examined, the

    14      apixaban particles were around 1 micron in size.

    15      Q.      And how does that compare to the claim limitation?

    16      A.      The claim limitation is equal to or less than about

    17      89 microns or 89 microns in size.

    18      Q.      So --

    19      A.      And it's 100 times smaller than that.

    20      Q.      So it is within the scope of that claim.

    21      A.      Correct.

    22      Q.      Thank you, Dr. Berkland.      If you could return to the

    23      witness stand.

    24      A.      (Witness complies.)

    25      Q.      Now, you walked us through one of your tablet
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 111 of 259 PageID #: 15609
                                                                            626
                                   Berkland - direct

      1     analyses, but that you testified that you performed several.

      2                       How did the results for the other tablets you

      3     analyzed compare to what you just showed us?

      4     A.        The results were the same.

      5     Q.        So just so that we have them in the record, I would

      6     like you to turn to PTX-1214, which is tab 15 in your

      7     binder.

      8                       Pulling up page 40, are you familiar with this

      9     document?

    10      A.        I am.

    11      Q.        And what is it?

    12      A.        This is an analysis of the granules liberated from

    13      the Unichem tablet.

    14      Q.        And did you conduct the same elemental mapping

    15      exercise that you just showed us in connection with this

    16      sample?

    17      A.        I did.

    18      Q.        And how did your conclusions compare?

    19      A.        My conclusions were the same.

    20      Q.        Let's turn now to tab 16 in your binder, PTX-1216, at

    21      page 44.

    22      A.        (Witness complies.)

    23      Q.        What is shown here?

    24      A.        What is shown here are the granules liberated from

    25      another Unichem tablet.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 112 of 259 PageID #: 15610
                                                                            627
                                   Berkland - direct

      1     Q.      And did you conduct the same analysis with the

      2     elemental mapping?

      3     A.      I did.

      4     Q.      Did you reach the same conclusion?

      5     A.      I did.

      6     Q.      Let's turn to tab 17, PTX-1217, at page 50.

      7                   What is this document?

      8     A.      This document is, again, granules, powder liberated

      9     from the Unichem tablet.

    10      Q.      Did you perform the same elemental mapping analysis

    11      on this sample?

    12      A.      Yes, I did.

    13      Q.      Did you reach the same conclusions as you've

    14      described?

    15      A.      I did.

    16      Q.      Let's turn now to PTX-1218 and tab 18 of your binder.

    17                    Turning to page 104, what is shown here?

    18      A.      This, again, is another SEM of powder granules

    19      liberated from the core of the Unichem tablet.

    20      Q.      And did you perform the same elemental mapping

    21      analysis we looked at previously?

    22      A.      Yes, I did.

    23      Q.      Did you reach the same conclusions?

    24      A.      I did.

    25      Q.      And are those elemental mapping analyses contained
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 113 of 259 PageID #: 15611
                                                                            628
                                   Berkland - direct

      1     within the exhibits we've just looked at?

      2     A.      They all are.

      3     Q.      Dr. Berkland, in the course of your SEM-EDS

      4     analysis of the material from Unichem ANDA tablets, did

      5     you identify any apixaban particle, particles that were

      6     above 89 microns?

      7     A.      No.

      8     Q.      How did the particles you observed compare to the 89

      9     micron threshold?

    10      A.      The particles I observed were consistently about one

    11      micron in size, which is a hundred times smaller.

    12      Q.      Now, you testified that you randomly identified

    13      granules in tests.     How did you determine that the sampling

    14      was representative?

    15      A.      I determined the sampling was representative because

    16      I would first go to the image.       I would randomly select an

    17      area to image in the first place, and then within the image

    18      I would randomly select particles to analyze.          I also

    19      conducted that across multiple tablets and across multiple

    20      batches and even two different sites in the same tablet.

    21      Seeing the consistent results gave me confidence in the

    22      data.

    23      Q.      Did you see anything in your test results or

    24      Unichem's ANDA that indicated the apixaban was not uniformly

    25      distributed in the tablet?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 114 of 259 PageID #: 15612
                                                                            629
                                   Berkland - direct

      1     A.       No.   It was clearly uniformly distributed.

      2     Q.       And based on your experience in the field, would you

      3     have an expectation as to whether the apixaban would be

      4     uniformly distributed in a pharmaceutical composition?

      5     A.       It should be, yes.

      6     Q.       Now, did you attempt to calculate a precise D90

      7     value for the crystalline apixaban particles in Unichem's

      8     ANDA product?

      9     A.       I did not.

    10      Q.       Why not?

    11      A.       The claim limitation is equal to or less than a D90

    12      of 89 microns.      My observation was the particle size was

    13      consistently around one micron, rarely deviating at all from

    14      that size or very little from that size.         That's 100 times

    15      smaller.    So I didn't see a reason to calculate an exact D90

    16      value.

    17      Q.       And when you say rarely deviating, did you see any

    18      deviations that were anywhere near the 89 micron limit?

    19      A.       No.

    20      Q.       Now, did you analyze -- turning to the third step of

    21      your analysis, which is on PDX-6.12, what was the third

    22      step?

    23      A.       So next I analyzed Unichem's manufacturing process to

    24      see if their documentation and process used was consistent

    25      with what I observed in the samples.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 115 of 259 PageID #: 15613
                                                                            630
                                   Berkland - direct

      1     Q.      How did you develop an understanding of Unichem's

      2     manufacturing process?

      3     A.      I evaluated specific sections of the ANDA document.

      4     Q.      Now, turning to tab 19 in your binder, I'm showing

      5     you what has been marked as PTX-1126.

      6                         Do you recognize this document?

      7     A.      Yes.

      8     Q.      Is this a portion of the Unichem ANDA that you relied

      9     on?

    10      A.      Yes, it is.

    11      Q.      And what is the title of this section of the ANDA in

    12      the upper right-hand corner or actually right under the

    13      table of contents heading?

    14      A.      It's called the description of manufacturing process

    15      and process controls.

    16      Q.      Now, turning to tab 20, and before I do move on to

    17      tab 20, this particular document we're just looking at,

    18      PTX-1126, which tablet does that section of Unichem's ANDA

    19      address?

    20      A.      This is for the 2.5-milligram strength tablet.

    21      Q.      Now let's turn to tab 20, PTX-1127.        Is this another

    22      portion of Unichem's ANDA?

    23      A.      It is.

    24      Q.      And what is the title of this portion?

    25      A.      It carries the same title, description of
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 116 of 259 PageID #: 15614
                                                                            631
                                   Berkland - direct

      1     manufacturing process and process controls.

      2     Q.      What tablets does this portion of Unichem's ANDA

      3     relate to?

      4     A.      This portion relates to the five-milligram dose.

      5     Q.      Now, have you prepared a demonstrative to help you

      6     explain Unichem's manufacturing process and how it bears on

      7     your particle size?

      8     A.      I have.

      9     Q.      Turning to PDX-6.19, can you explain generally what

    10      is shown here?

    11      A.      Yes, I can.    So Unichem uses a process called

    12      fluidized bed manufacturing, and what they do is, they take

    13      the dry ingredients, you'll recall lactose anhydrous,

    14      microcrystalline cellulose and croscarmellose sodium from

    15      before, and I've shown those dry ingredients, the excipients

    16      in the upper left-hand corner in blue.

    17      Q.      And let me just stop you there.        Are you meaning

    18      to indicate that they are all the same by using the color

    19      blue?

    20      A.      No.    They're all dry powder.     They're blended with

    21      one another.    They're all substrates for the apixaban spray,

    22      so for simplicity, I've made them all blue.

    23      Q.      But there are three different excipients in this part

    24      of the process; is that correct?

    25      A.      That's correct.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 117 of 259 PageID #: 15615
                                                                            632
                                   Berkland - direct

      1     Q.      All right.

      2     A.      So those three excipients, the dry ingredients, are

      3     fed into a fluidized bed granulator and then air is passaged

      4     underneath them, so they're kind of floating around and

      5     mixing with one another.      And then in parallel, the process

      6     describes taking the Unichem starting API, the big

      7     crystalline material that we saw earlier, and completely

      8     dissolving that in a mixture of solvents.

      9     Q.      And let me just pause there for one moment.          How much

    10      apixaban is dissolved in solution at that stage of the

    11      process?

    12      A.      The concentration of apixaban in the solution is

    13      1.2 percent, so it's a very dilute solution of apixaban.

    14      And then at that point, that solution is fed through a

    15      nozzle and sprayed onto the surface of these dry particles

    16      as they're floating around in the fluidized bed granulator

    17      and that process continues.

    18                           Apixaban-containing droplets impacts the

    19      surface of the dry ingredients.       The volatile solvents

    20      evaporate off leaving behind small apixaban particles.           And

    21      just for reference there, I've shown a blowup of what we

    22      call a granule, and a granule is a composite of the blue

    23      excipient particle, whether it's lactose anhydrous,

    24      microcrystalline cellulose or croscarmellose sodium the

    25      deposited apixaban particles in red on the surface.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 118 of 259 PageID #: 15616
                                                                            633
                                   Berkland - direct

      1     Q.      How does the small amount, the one percent amount of

      2     apixaban that is dissolved in solution at the early stages

      3     of process bear on the particle size of the apixaban in the

      4     final product?

      5     A.      When you use a dilute solution of the API and

      6     evaporate out the solvent, one would expect to get very

      7     small particles.

      8     Q.      Now, based on your review of this process, did you

      9     form any conclusions about the size of the apixaban

    10      particles in the Unichem ANDA product?

    11      A.      Yes.   My conclusion was that the data that I created,

    12      the apixaban particle size that I observed, was consistent

    13      with the processing method used by Unichem.

    14      Q.      Now, you have shown us certain portions of the

    15      process.

    16                          If we turn to PDX-6.20, what is shown here?

    17      A.      After this fluidized bed process where you have the

    18      dried and formed apixaban particles on the surface of the

    19      granule, there are some subsequent steps involved in

    20      creating a final tablet.

    21      Q.      And do any of those steps impact your opinion about

    22      the particle size of the apixaban particles in Unichem's

    23      final ANDA product?

    24      A.      No, they do not.

    25      Q.      Now, having walked us through the entire
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 119 of 259 PageID #: 15617
                                                                            634
                                   Berkland - direct

      1     manufacturing process, how does it impact your opinions

      2     concerning the particle size of crystalline apixaban in

      3     Unichem's ANDA product?

      4     A.      What Unichem discloses in their ANDA process to

      5     create the Unichem tablets of apixaban would create an

      6     apixaban particle size that is consistent with my

      7     observations, the actual data I collected.

      8     Q.      And remind us what the observations show.

      9     A.      Sure.    I observed an apixaban particle size of around

    10      one micron.

    11      Q.      Now, you testified that the samples you analyzed were

    12      from the five-milligram Unichem ANDA product.

    13                      Do you recall that?

    14      A.      Yes.

    15      Q.      Have you formed an opinion about the particle size in

    16      Unichem's 2.5 milligram ANDA product?

    17      A.      I have.

    18      Q.      What is your opinion?

    19      A.      My opinion is that the apixaban particle size would

    20      be the same.

    21      Q.      Are there any material differences in the way the 2.5

    22      milligram and the five milligram Unichem ANDA products are

    23      made?

    24      A.      No.

    25      Q.      Would any of the steps from the 2.5 milligram process
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 120 of 259 PageID #: 15618
                                                                            635
                                   Berkland - direct

      1     have a material impact on the particle size of apixaban

      2     relative to the five milligram process?

      3     A.        No.

      4     Q.        Now, turning back to PDX-6.11, your list of claim

      5     limitations.

      6                          With respect to the only disputed

      7     limitation wherein the crystalline apixaban particles have a

      8     D90 equal to or less than about 89 microns, what is your

      9     opinion as to whether that limitation is satisfied by the

    10      Unichem ANDA product?

    11      A.        My opinion is that this claim limitation is

    12      satisfied.

    13      Q.        And what is your opinion as to whether Unichem's

    14      ANDA products will infringe claims 21 and 22 of the '945

    15      patent?

    16      A.        My opinion is that Unichem's ANDA products infringe

    17      claims 21 and 22.

    18                           MS. WIGMORE:   Your Honor, we offer PTX-787,

    19      PTX-394, PTX-362, PTX-402, PTX-412, PTX-1222, PTX-1205,

    20      PTX-1219, PTX-1220, PTX-1221, PTX-1215, PTX-1214, PTX-1216,

    21      PTX-1217, PTX-1218, PTX-1126 and PTX-1127.

    22                      THE COURT:   Any objection?

    23                      MS. BROWNING:   No objection.

    24                      THE COURT:   Those are all admitted.

    25                      PTX-787, PTX-394, PTX-362, PTX-402, PTX-412,
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 121 of 259 PageID #: 15619
                                                                            636
                                    Berkland - cross

      1     PTX-1222, PTX-1205, PTX-1219, PTX-1220, PTX-1221, PTX-1215,

      2     PTX-1214, PTX-1216, PTX-1217, PTX-1218, PTX-1126 and

      3     PTX-1127 were admitted into evidence.)

      4                     MS. WIGMORE:    No further questions.

      5                     THE COURT:    Thank you.   We'll have

      6     cross-examination.

      7                     MR. PEJIC:    May I approach?

      8                     THE COURT:    You may approach.

      9                     (Mr. Pejic handed binders to the witness and to

    10      the Court.)

    11                      THE WITNESS:    Thank you.

    12                                   CROSS-EXAMINATION

    13      BY MS. BROWNING:

    14      Q.      Good morning, Dr. Berkland.        My name is Jill

    15      Browning.   We have not met, but I will be asking you a few

    16      questions about your testimony today.

    17      A.      Good morning.

    18      Q.      And if it's okay with you, I'm also going to refer to

    19      the technology that you described with the abbreviation

    20      SEM-EDS.

    21      A.      Okay.

    22      Q.      You testified, I just want to confirm, that the bulk

    23      API, the bulk apixaban had a much larger size than

    24      89 microns; is that correct?

    25      A.      That's correct.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 122 of 259 PageID #: 15620
                                                                            637
                                    Berkland - cross

      1     Q.        Do you remember providing an opinion in this case in

      2     one of your expert reports with respect to the D90 that's

      3     claimed in the '945 patent, that it requires evaluating the

      4     particle size distribution of the crystalline apixaban

      5     particles in a solid composition, solid pharmaceutical

      6     composition?

      7     A.        Perhaps, but I'm hoping you could point me to that.

      8     Q.        Absolutely.

      9                       MS. BROWNING:    Could we please turn to PTX-1204

    10      that's in your witness binder, and if you could look at

    11      paragraph 48.

    12                        THE COURT:   The binder you just handed him?

    13                        MS. BROWNING:    Pardon?

    14                        THE COURT:   The binder you just handed him?

    15                        MS. BROWNING:    Yes, yes.   Exactly.   Your cross

    16      binder.

    17                        THE WITNESS:    Mine says DTX on the tab.   Can you

    18      help me?

    19      BY MS. BROWNING:

    20      Q.        Right.    First it says DTX and then it goes to the PTX

    21      numbers.    It actually starts with a JTX number and then it

    22      goes to the DTX number.          Sorry for the confusion.

    23      A.        Yes.    Now I see it.     Okay.

    24      Q.        Okay.    And do you see that you indicate in there that

    25      the D90 claims in the '945 patent require -- I will wait
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 123 of 259 PageID #: 15621
                                                                            638
                                    Berkland - cross

      1     until you get to it.     In that last sentence of paragraph 48

      2     that's shown there?

      3     A.      Yes.

      4     Q.      So in your view, the D90 that's measured must be

      5     measured in a solid pharmaceutical composition; is that

      6     correct?

      7     A.      Of course, you want to know the D90 particle size of

      8     what's in the tablet, but that requires you to evaluate the

      9     content of the tablet.

    10      Q.      And you also testified I believe earlier on direct

    11      that the Court had construed the particular claim term

    12      apixaban particles having a D90.

    13                     Do you recall that?

    14      A.      I think I recall that, but, again, perhaps you could

    15      point me to it.

    16      Q.      Absolutely.

    17                     Could we please put up on the screen DTX-590,

    18      the claim construction order in this case, and you'll look

    19      at the bottom, the bottom where it says apixaban particles

    20      have a D90, and the Court's construction was simply the

    21      plain and ordinary meaning.

    22      A.      I see that.

    23      Q.      So did the Court's definition indicate that the D90

    24      must be determined in a solid pharmaceutical composition?

    25      A.      I believe that's correct, but you have to
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 124 of 259 PageID #: 15622
                                                                            639
                                    Berkland - cross

      1     disassemble, so to speak, the tablet in order to see the

      2     particle size of apixaban.

      3     Q.        In your view, though, you're saying that if the '945

      4     patent requires the D90 , of the apixaban particles, it must

      5     be measured in the actual tablet; correct?

      6     A.        No.

      7     Q.        What is your view?

      8     A.        My view is that you have to determine the apixaban

      9     particle size that is present in the solid pharmaceutical

    10      composition.       However --

    11      Q.        Okay.    Then I think we're in agreement that --

    12                        THE COURT:    Hold on.   Hold on.   I don't -- were

    13      you done with your answer?

    14                        THE WITNESS:    No.

    15                        THE COURT:    Could you let him finish that

    16      answer?

    17                        MS. BROWNING:   Certainly.

    18      BY THE WITNESS:

    19      A.        However, the way to do that is to analyze the

    20      contents of the tablet.

    21      BY MS. BROWNING:

    22      Q.        But it must be the contents of the actual

    23      pharmaceutical tablet, in your view?

    24      A.        I think that's a fair statement.

    25      Q.        Do you agree that the '945 patent disclosing using
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 125 of 259 PageID #: 15623
                                                                            640
                                    Berkland - cross

      1     the Malvern laser light scattering method to measure the D90

      2     of the apixaban particle?

      3     A.      I recall that it uses the Malvern technology you are

      4     referring to.     I don't recall if it says bulk apixaban

      5     particles or not.     You would have to point that out to me.

      6     Q.      Sure.    And maybe we could pull up JTX-2 at column 2,

      7     lines 7 through 12, and JTX-2 is also in your binder, the

      8     first tab in your binder.      The patent.

      9     A.      (Pause.)

    10                      I'm there.

    11      Q.      Okay.    And you see that it says that you measure by

    12      laser light scattering method the 89 to determine the

    13      crystalline apixaban particle D90 ?

    14      A.      I'm sorry.    I think you read that slightly out of

    15      order, maybe adjusted the wording a little bit.

    16                      Could you ask the question again.

    17      Q.      Sure.

    18                      Do you see that it says, "Accordingly, the

    19      invention provides a pharmaceutical composition comprising

    20      crystalline apixaban particles having a D90 equal to or less

    21      than about 89 microns as measured by laser light scattering

    22      method"?

    23      A.      I see that text.

    24      Q.      And did you testify earlier on direct that you could

    25      not use laser light scattering method to actually measure a
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 126 of 259 PageID #: 15624
                                                                            641
                                    Berkland - cross

      1     tablet; correct?

      2     A.        I don't recall testifying in that regard.       I remember

      3     saying that you wouldn't use SEM on an intact tablet, but

      4     you will have to refresh my memory if I used those exact

      5     words.

      6     Q.        Do you agree with me that the '945 patent does not

      7     disclose using the Malvern light scattering method to

      8     measure the D90 of the apixaban in the finished tablet?

      9     A.        I don't see how one could use laser diffraction in a

    10      finished tablet or a laser light scattering method.

    11      Q.        Thank you.

    12                       MS. BROWNING:   Could we turn to Figure 3 of this

    13      same patent?

    14      BY MS. BROWNING:

    15      Q.        Do you recognize this figure from the patent?

    16      A.        Yes.

    17      Q.        Do you see on the X axis, it has "drug substance

    18      particle size D90 in microns."       Do you see that?

    19      A.        Yes.

    20      Q.        When it says "drug substance particle size D90 ," what

    21      is your understanding with respect to what was measured to

    22      determine that D90 particle size distribution?

    23      A.        That would be the size of the apixaban particles.

    24      Q.        In the bulk before it's processed and formed into a

    25      tablet?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 127 of 259 PageID #: 15625
                                                                            642
                                    Berkland - cross

      1     A.      I didn't conduct that analysis.        You'd have to walk

      2     me through what exactly was measured here.

      3     Q.      So you have no understanding with respect to how the

      4     '945 patent measured the drug substances of the apixaban

      5     particle, the D90 ?

      6     A.      I think that was a question.       I do know that they

      7     used laser light scattering.

      8                   I was suggesting that I didn't know exactly the

      9     procedure that was done for this figure.         You'd have to take

    10      me back to that, to see if it was this -- I think you said

    11      it was a starting drug substance or bulk drug substance?

    12      Q.      Right, the drug substance particle size D90 , how was

    13      that measured in the '945 patent.        That was the ultimate

    14      question.

    15                    You don't have any recollection?

    16      A.      We can go to that section, if you would like.          I

    17      recall where it is.

    18      Q.      Well, my question, though, is, wouldn't you agree

    19      with me that the drug substance particle size that was

    20      measured was the bulk apixaban before it was processed into

    21      the tablet?

    22                    Regardless of how it was measured, it was the

    23      bulk substance that was measured, not the finished tablet.

    24      A.      I'm sorry.    It would be helpful, since we're looking

    25      at this figure in isolation, if we could go to the
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 128 of 259 PageID #: 15626
                                                                            643
                                    Berkland - cross

      1     associated text.

      2     Q.        Sure.    Sure.

      3     A.        I don't recall where that is, so maybe you could help

      4     me.

      5     Q.        Maybe we will come back to that question, but it

      6     sounds like -- first of all, I guess, do you have an

      7     understanding with respect to how the '945 patent measured

      8     the apixaban particle?       Did you read the '945 patent to

      9     determine that?

    10      A.        Yes.

    11      Q.        And what is your understanding with respect to how

    12      the '945 patent discloses measuring the apixaban particles?

    13      A.        So I recall, as we discussed, in using laser light

    14      scattering, but the claim isn't limited to any particular

    15      method.    It just claims a particular size of the API.

    16      Q.        Did the '945 patent ever disclose what the particle

    17      size is of the apixaban in the finished tablet?

    18      A.        I don't recall.    You maybe have to take me to that

    19      section.

    20                        I recall they used a method called dry

    21      granulation where they put ingredients together and created

    22      a tablet.

    23                        Is that what you are referring to?

    24      Q.        Well, did you provide any opinions in this case,

    25      especially in your expert report, regarding whether those
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 129 of 259 PageID #: 15627
                                                                            644
                                    Berkland - cross

      1     methods of manufacturer, like the dry granulation or the wet

      2     granulation, whether those methods of manufacture that were

      3     disclosed in the '945 patent would impact the particle size

      4     of the bulk API as it is formulated and made into a finished

      5     tablet?

      6     A.        I don't recall conducting that analysis.       I was

      7     focused on determining the apixaban particle size in

      8     Unichem's tablets.

      9     Q.        So you testified at length earlier about some of the

    10      steps that you took to analyze the Unichem tablets; correct?

    11      A.        That's correct.

    12      Q.        Okay.    And for convenience and brevity, I'm going to

    13      refer to this method as the Berkland method.

    14                        You testified that you used a razor to scrape

    15      the exposed surface of a Unichem tablet; is that correct?

    16      A.        That is correct.

    17                        You can refer to it as the Berkland method, but

    18      I will just note for the record that it's common to analyze

    19      the contents of a tablet using this sample preparation

    20      method.

    21      Q.        Well, you would agree with me that you certainly

    22      didn't cite anything from the literature in your expert

    23      report that shows this method of sample preparation; right?

    24      The preparation method that you used in obtaining the

    25      granules from the tablet?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 130 of 259 PageID #: 15628
                                                                            645
                                    Berkland - cross

      1     A.      That is true.    I don't recall citing anything.

      2     Q.      And then you used the scanning electron microscope

      3     along with EDS to take images; correct?

      4     A.      That's part of the analysis I conducted, yes.

      5     Q.      Okay.    And you described that technology and you

      6     described how it worked in your demonstrative.

      7                     The '945 patent does not provide any of that

      8     background information on this particular method; correct?

      9     A.      A person of skill would know that they could use an

    10      appropriate technique --

    11      Q.      But that's not my question.

    12      A.      I'm sorry.    I wasn't finished.

    13                      (Continuing):   -- to determine the particle size

    14      of apixaban in a solid dosage form.

    15      Q.      But the '945 patent itself didn't describe any such

    16      method; correct?

    17      A.      I haven't really looked deeply into that, but I don't

    18      recall a microscopic method being stated explicitly.

    19                      However, I will say that the person of skill

    20      would know they could use a variety of techniques and

    21      appropriate techniques to determine the apixaban particle

    22      size.

    23      Q.      But you don't recall whether or not the '945 patent

    24      discloses scoring a tablet and scraping out with a razor

    25      blade certain granules from the tablet and then using
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 131 of 259 PageID #: 15629
                                                                            646
                                    Berkland - cross

      1     SEM:XPD to analyze particle size?

      2     A.       I don't think the way you construed that approach was

      3     disclosed in the '945 patent.

      4     Q.       Or the way that you conducted your test.        That was

      5     not disclosed in the '945 patent; correct?

      6     A.       The specifics of it were not disclosed, but, again, a

      7     person of skill would know to select an appropriate particle

      8     analysis technique.

      9     Q.       I understand that you think someone of skill in the

    10      art may have known how to do that, even though it is not

    11      cited; there is nowhere in the literature that describes it.

    12      Certainly not at the time of 2010 or 2011, but certainly

    13      also you can agree with me that it wasn't in the '945

    14      patent, the method that you utilized to work the samples;

    15      right?

    16      A.       If you're asking if I'm right about your entire

    17      statement, I'm sure I could find support in the literature

    18      for the way you prepared the sample from a tablet core for

    19      SEM-EDS analysis.

    20                    However, you are correct that my specific

    21      approach, the steps I took to prepare and analyze the

    22      sample, were not disclosed in the '945 patent.

    23      Q.       The SEM-EDS images that you provided and that you

    24      made some calculations on, those are images in two

    25      dimensions; is that correct?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 132 of 259 PageID #: 15630
                                                                            647
                                    Berkland - cross

      1     A.      It's a picture --

      2     Q.      And did you calculate, though, the images --

      3     A.      I'm sorry.    I wasn't finished.

      4     Q.      -- in two dimensions?

      5                   THE COURT:    Do you want to give your answer?

      6                   THE WITNESS:    Yes, I would like to.      Thank you.

      7                   THE COURT:    Go ahead.

      8     BY THE WITNESS:

      9     A.      It's a picture on a screen or page so it was in two

    10      dimensions.

    11      BY MS. BROWNING:

    12      Q.      And I believe that you testified on direct that you

    13      agree that you did not actually provide a D90 measurement for

    14      the equivalent spherical diameter; correct?

    15      A.      I did not calculate a specific number for the D90 ,

    16      that's correct.

    17      Q.      I'm going to have you please turn to PTX-1204.

    18      That's your opening expert report.

    19                    And if you could go to paragraph 76.

    20      A.      Sorry.    I'm almost there.

    21                    Okay.

    22      Q.      If you can look at the last sentence.         And you

    23      indicate there that the granules shown in the image above

    24      itself has an average diameter of approximately 55 microns?

    25      A.      That's not the sentence that is highlighted, so I'm
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 133 of 259 PageID #: 15631
                                                                            648
                                    Berkland - cross

      1     confused.

      2     Q.        Well, hold on.   It's not the very last sentence.

      3     Sorry.    It starts with -- it's in the middle.

      4                    It starts with:    "The granules shown in the

      5     image" -- there you go.       Perfect -- "is approximately 55

      6     microns, measuring 40 microns across and 70 microns

      7     vertically based on the scale bar shown, meaning each

      8     apixaban particle is much, much smaller than that."

      9                    How did you get that 55 micron number?        Did you

    10      just add 40 and 70 and then divide by two?

    11      A.        That's a reasonable way to approximate this

    12      particular granule.     If you wanted to see it on the screen,

    13      just scroll down just a little bit, but I'll leave that to

    14      you.

    15      Q.        But that's not really a diameter; right?       I mean, you

    16      didn't really use the term diameter in the appropriate way?

    17      Right?    I mean, if you're addressing the diameter of

    18      something like a sphere, like you're supposed to be

    19      measuring for the D90, then isn't that really a straight

    20      line passing from side to side to the center of a

    21      sphere?    And I'm not really sure what particular measurement

    22      this is that you calculated, but it's not a diameter; is

    23      that correct?

    24                     MS. WIGMORE:    Your Honor, I object.     I'm not

    25      sure that's the question.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 134 of 259 PageID #: 15632
                                                                            649
                                    Berkland - cross

      1                    THE COURT:   Let's try that question again,

      2     please.

      3     BY MS. BROWNING:

      4     Q.        So you used the term diameter throughout your report;

      5     right?

      6     A.        Correct.

      7     Q.        And how did you use that term?     What did you use that

      8     term to mean?

      9     A.        If we were to take -- we can't quite see the particle

    10      there on the top, but that's a granule.         If we were to take

    11      that granule, which is kind of oval in shape and turn it

    12      into a sphere, that is the diameter that I'm talking about.

    13      Laser diffraction does that and you can also take an image

    14      and do the same thing.

    15      Q.        Laser diffraction does measure the diameter of a

    16      sphere.    I agree with you on that.      But what you did was

    17      simply measure in two dimensions a length and a height and

    18      then divide by two, and that's not a diameter; is that

    19      correct?

    20      A.        Well, first of all, I think you mischaracterized my

    21      testimony.    I didn't say that laser light scattering

    22      measured the equivalent spherical diameter by volume.           It

    23      doesn't.    It actually measures the scattering of laser and

    24      then it uses a computer and a known conversion to

    25      mathematically calculate an equivalent spherical diameter by
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 135 of 259 PageID #: 15633
                                                                            650
                                    Berkland - cross

      1     volume.

      2     Q.        Correct.   I agree with you.

      3     A.        And so I'm indicating here that I used a similar

      4     process.    I took an image that's in three-dimension and I

      5     approximated what that would be, what its spherical diameter

      6     would be.    And I say it's an approximation, approximately

      7     55 microns.

      8     Q.        Right.   And my only point was that you really can't

      9     take a two dimensional measurement.        There's really no

    10      mathematical formula that let's you calculate the volume of

    11      a sphere from a length or a width measurement, which is what

    12      you have done with the micron scale.        You measured the

    13      length and the width.       So in two dimensions, basically; is

    14      that correct?

    15                     MS. WIGMORE:    Your Honor, we're not getting

    16      questions, we're getting testimony.

    17                     THE COURT:    It sounded more like testimony than

    18      a question.    Why don't you try and state it as a question.

    19                     MS. BROWNING:     Thank you, Your Honor.

    20      BY MS. BROWNING:

    21      Q.        To your knowledge, does the '945 patent ever discuss

    22      measuring the D90 equivalent spherical diameter of the

    23      apixaban in a finished tablet?

    24      A.        I'm sorry.   Do you think a particular technique or --

    25      Q.        Using any technique?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 136 of 259 PageID #: 15634
                                                                            651
                                    Berkland - cross

      1     A.        It would be difficult, for example, to put a tablet

      2     into a laser diffractometer and get anything that made

      3     sense.    It would be difficult to just put a tablet into a

      4     microscope and get any information that made sense.           And

      5     what I said before, the person of skill would know that you

      6     would want to look at the API in the composition.

      7     Q.        But does the '945 patent ever discuss measuring the

      8     D90 equivalent spherical diameter of apixaban that even

      9     was liberated from a finished tablet?

    10      A.        I didn't conduct a thorough analysis of the patent in

    11      that regard.    I would be happy to have you walk with me

    12      through it and answer your question.

    13      Q.        Before this case, you have not ever estimated the D90

    14      of an API that was formulated into a finished tablet; is

    15      that correct?

    16      A.        That's correct.   Observed API particles liberated

    17      from a tablet, but to answer your question, you're correct.

    18      Q.        When you designed the method that you decided to go

    19      with in this case, did you consult the '945 patent?

    20      A.        I certainly knew the content of the '945 patent in

    21      terms of the claim limitations and how they were construing

    22      the term or defining the term of API particle size, D90, and

    23      you're right.    There's one technique in there which will

    24      show you how to do that.      What I'm saying is that there are

    25      others.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 137 of 259 PageID #: 15635
                                                                            652
                                    Berkland - cross

      1     Q.        And my question was:    When you actually designed your

      2     method, did you consult the '945 patent before you designed

      3     your method?

      4     A.        I read the '945 patent, but I didn't really need to

      5     consult it to break open the tablet and analyze the

      6     contents.

      7     Q.        Do you recall having your deposition taken in this

      8     matter?

      9     A.        Yes.

    10      Q.        I'm going to play for you now a video clip that I

    11      want you to listen to after we have this testimony.

    12                       THE COURT:   Do we know what that clip is?     What

    13      pages?

    14                       MS. BROWNING:   We do, Your Honor.    It is page

    15      198 and the transcript is provided in the witness book

    16      that we just handed up.       It's page 198, lines 14 through

    17      15.

    18                       THE COURT:   Thank you.   Okay.

    19                       (The videotape clip was played as follows.)

    20                       "Question:   Did you consult the '945 patent when

    21      developing the Berkland technique?         And if so, what

    22      portions?

    23                       "Answer:   I don't recall doing that for

    24      developing the method, and I sort of stepped through the

    25      logic, starting in paragraph 46, of how a person of skill
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 138 of 259 PageID #: 15636
                                                                            653
                                    Berkland - cross

      1     would arrive at this approach to particle size assessment."

      2                    (End of videotape clip.)

      3     BY MS. BROWNING:

      4     Q.      So does that refresh your recollection with respect

      5     to whether you consulted the '945 patent when you developed

      6     your method?

      7     A.      I think that's consistent with what I stated before.

      8     Q.      Then let's go through a little bit more about what

      9     you did do.

    10                           So you tested a total of five tablets; is

    11      that correct?    And I think you have a demonstrative.         We can

    12      pull that up.    It's PDX-6.15 to refresh your recollection.

    13      A.      Thank you.    Yes, correct.

    14      Q.      And all the tablets tested were five milligram

    15      tablets; is that correct?

    16      A.      That's correct.

    17      Q.      You never tested a 2.5-milligram tablet; is that

    18      correct?

    19      A.      Correct.

    20      Q.      And you only measured 68 particles total from the

    21      five tablets, not 68 particles per tablet, but just 68

    22      granules.   You analyzed 68 granules total?

    23      A.      Yes.    You said that a couple of different ways.        So I

    24      analyzed 68 granules, correct.

    25      Q.      And you did not determine, at least you didn't
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 139 of 259 PageID #: 15637
                                                                            654
                                    Berkland - cross

      1     disclose it in your report, how many particles of apixaban

      2     were in a Unichem tablet; is that correct?

      3     A.      That's correct.

      4     Q.      And you didn't determine how many granules were in a

      5     tablet either, did you?

      6     A.      No, I did not.

      7     Q.      So let's take a look at your reply expert report.

      8     It's at PTX-1226.     And if you can turn to page 13 at

      9     paragraph 35.

    10      A.      Paragraph 35?

    11      Q.      Correct.    And I want to direct your attention to the

    12      sentence that says, about in the middle there, the particle

    13      size of the granules in the common blend have an approximate

    14      D50 less than 150 microns.

    15                    So what do you mean by D50?

    16      A.      That would be similar to the mean.        If it's a bell

    17      curve or Gaussian distribution, it means that 50 percent of

    18      the granules are larger than that size.

    19      Q.      Would that also mean that 50 percent of the granules

    20      are larger than that size?

    21      A.      I say it's less than 150, so I don't know from that

    22      statement.

    23      Q.      But if the D50, if the approximate D50 is less than

    24      150 microns, so you're saying 50 percent of the population

    25      would be 150 microns or less; is that correct?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 140 of 259 PageID #: 15638
                                                                            655
                                    Berkland - cross

      1     A.        Somewhere in this report I think I produced the exact

      2     number.    Otherwise, it's in Unichem's ANDA documents.         Where

      3     I'm getting confused by your question is if the number is

      4     135 microns, this is D50, then half would be less than that

      5     and half would be more, but I'm saying approximate D50 is

      6     less than 150 microns.

      7     Q.        If you want to look at the underlying support, you

      8     can go to PTX-1128 in your binder, and it's on the -- the

      9     pages are at the bottom.      I will give you the Bates number.

    10      It's 1182.

    11      A.        Okay.

    12      Q.        This is the page you cited to in your report; is that

    13      correct?

    14      A.        It looks right.

    15      Q.        So just by way of background, we're looking at the

    16      bottom part where it says, particle size distribution dry

    17      sieving method; is that correct?

    18      A.        Yes.

    19      Q.        And then did you select as the D50 approximate value

    20      the 48.54 by weight, weight by weight.        Is that the

    21      calculation that you started with to determine the D50?

    22      A.        I think any one of those would give closely the same

    23      result.

    24      Q.        What do you mean that any one of those would give

    25      close to the same result?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 141 of 259 PageID #: 15639
                                                                            656
                                    Berkland - cross

      1     A.      Well, there's three batches listed there and one says

      2     48.17 weight per weight and so forth.        They're close to the

      3     same.

      4     Q.      Agreed.    How did you arrive at the calculation of the

      5     D50?

      6     A.      I said it was approximately, and if you -- I can't

      7     recall the exact size of the 100 mesh.        I don't know if you

      8     see that 100 hash tag in the left-hand column at the bottom,

      9     but that -- assuming that mesh size -- I shouldn't assume

    10      anything up here, but that mesh size is probably close to

    11      150 microns and now we have about 50 percent of the

    12      particles retained, so half go through and that's the logic

    13      that I used.

    14                     I would want to look up -- I would want to

    15      remind myself what the hundred mesh size is, but that's the

    16      logic anyway.

    17      Q.      Right.    Now, understood.    I understand that the 40

    18      mesh going down to the hundred mesh goes from the biggest

    19      opening down to the smallest opening; is that correct?

    20      A.      Correct.

    21      Q.      So we established that you didn't estimate the number

    22      of particles or the number of granules in a tablet; is that

    23      correct?

    24      A.      When you say particles, do you mean apixaban

    25      particles?    I'm just a little lost.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 142 of 259 PageID #: 15640
                                                                            657
                                    Berkland - cross

      1     Q.        Sure.   So I thought we had established earlier that

      2     you didn't provide the number of apixaban particles in an

      3     actual tablet; is that correct?

      4     A.        That is not quite correct.     It didn't appear in my

      5     report.

      6     Q.        And you didn't also in your report provide the number

      7     of granules; is that correct?

      8     A.        It came up in my deposition that I gave an estimate.

      9     Q.        And you didn't also in your report provide the number

    10      of granules in a Unichem Apixaban tablet; is that correct?

    11      A.        That's correct.

    12      Q.        So you simply made a judgment that measuring 68

    13      granules in five tablets was sufficient; isn't that correct?

    14      A.        As a person of skill, I was confident on reliability

    15      of the data and I made a judgment that looking from granule

    16      to granule and apixaban particles to apixaban particles,

    17      they were consistent amongst one another and with the

    18      production method.     So, yes, I concluded that that was the

    19      apixaban particle size.

    20      Q.        But there was nothing in the literature that

    21      suggested to you that 68 granules would be a statistically

    22      significant number of granules to measure in an apixaban

    23      tablet; is that correct?

    24      A.        I had no reason to believe that it was not

    25      significant.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 143 of 259 PageID #: 15641
                                                                            658
                                    Berkland - cross

      1     Q.       Do you agree that the scanning electron microscope

      2     method that you used does have some limitations based on,

      3     for example, the limited number of particles or the sample

      4     size that can be tested?

      5     A.       I recall that is mention in one of the citations I

      6     rely on in my report and the context to me is speaking to

      7     somebody who maybe is a novice in microscopy, not a person

      8     of skill.

      9     Q.       So I want to direct your attention to DTX-421, which

    10      is, I think, the second tab in your binder.

    11      A.       Is it 412?

    12      Q.       421, DTX.    You will have to go back to a little bit

    13      earlier on in the binder.

    14      A.       Thank you.

    15      Q.       Do you recognize this document?

    16      A.       I do.

    17      Q.       Is this the Merkus document that you testified to

    18      earlier?

    19      A.       Yes.    Yes, it is.

    20      Q.       And if you could turn to DTX-421.138-139, and for

    21      convenience, I am referring to the Bates-stamped numbers

    22      below.   So at the bottom of the page.

    23      A.       129 was the last three digits?

    24      Q.       139.    138 -139, yes.

    25      A.       Okay.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 144 of 259 PageID #: 15642
                                                                            659
                                    Berkland - cross

      1     Q.       So do you see the section that says, "7.2 microscopy

      2     technique"?

      3     A.       So that's 138.    I see that.

      4     Q.       Yes, 421.138.

      5                      And it mentions the same method that -- the same

      6     scanning electron microscope that you employed in your

      7     method; is that correct?

      8     A.       Are you in the first sentence or where are you?         I'm

      9     sorry.

    10      Q.       Yes.    On page DTX-421.138.    The first sentence that

    11      says, "Three types of microscopic techniques can be

    12      distinguished for particle characterization"?

    13      A.       I see that.

    14      Q.       Okay.    And it also includes the scanning electron

    15      microscopy.      Is that correct?

    16      A.       Yes.

    17      Q.       And that was the same SEM that you used in your

    18      analysis?

    19      A.       Yes.

    20      Q.       So if you could take a look at -- I'll direct your

    21      attention to pages 144-145 of this same document.

    22      A.       (Witness complies.)

    23      Q.       Do you see on this page it says, under 7.2.1.7,

    24      "Limitations and Problems"?

    25      A.       I do.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 145 of 259 PageID #: 15643
                                                                            660
                                    Berkland - cross

      1     Q.        And I just want to be clear we're still in the same

      2     7.2 section that applies to the SEM technique that you also

      3     used.

      4                    And if you could look on the next page, on page

      5     145, the second full paragraph on that page.

      6                    It says:   "For determination of particle size

      7     distributions, there is a strong limitation to the width of

      8     the distribution.     This is due to the fact that only a

      9     limited number of particles is allowed in a field of view to

    10      avoid overlapping particles, that only a limited range of

    11      sizes can be measured at a single magnification at

    12      reasonable precision, and that typically only a few hundred

    13      particles are being measured."

    14                     In your case -- first of all, do you agree with

    15      that statement?

    16      A.        That's what the text says, yes.

    17      Q.        Do you agree with that statement?      Do you agree with

    18      this part of the text?

    19      A.        In the circumstances where only a limited number of

    20      particles is allowed in a field of view, that can create

    21      issues.    I understand what the author is saying.

    22      Q.        And in this case, the author was saying only a few

    23      hundred particles are being measured and that was considered

    24      to be a drawback.

    25                     Would you agree with me that that's what the
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 146 of 259 PageID #: 15644
                                                                            661
                                    Berkland - cross

      1     author is trying to convey?

      2     A.      The author is saying only a few hundred particles,

      3     but just for clarification, in my analysis, 68 granules

      4     would contain hundreds and even thousands of apixaban

      5     particles, which I testified about at deposition.

      6     Q.      But you only looked at 68 granules; correct?

      7     A.      But the granules are not what's at issue; it's the

      8     apixaban particles.

      9     Q.      And if you look at -- I'm going to direct your

    10      attention now to a little bit further down the page, to

    11      7.2.1.8, the first paragraph.

    12                    It says:   "Non-representative (sub) sampling is

    13      a major error source in results coming from microscopic

    14      analysis due to the very small sample size and the small

    15      numbers of particles inspected."

    16                    Do you agree with this statement?

    17      A.      That is what the statement says:        Subsampling can be

    18      an issue, but again, as it relates to my testimony, I saw a

    19      very large number of apixaban particles; and those apixaban

    20      particles were consistent from granule to granule, tablet to

    21      tablet, batch to batch.

    22                    So I wouldn't construe that as

    23      non-representative subsampling.

    24      Q.      But do you agree that the limited sampling is a

    25      possible source for error?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 147 of 259 PageID #: 15645
                                                                            662
                                    Berkland - cross

      1     A.       That can happen, yes.

      2     Q.       I want to direct your attention next to PTX-412.

      3     A.       I'm sorry, but my PTX-412 doesn't have a document in

      4     it.

      5                      If you could provide me a copy?

      6     Q.       Yes, we will have to do that because that would be

      7     unfortunate.

      8     A.       Well, I don't mind.

      9                      MS. BROWNING:   Could we have PTX-412 --

    10                       MR. PEJIC:   I think in his direct binder.

    11      Tab 6.

    12                       MS. BROWNING:   Oh.

    13                       THE COURT:   That's the other binder.

    14                       MS. BROWNING:   So Tab 6.

    15                       THE COURT:   Tab 6 possibly.

    16                       THE WITNESS:    Thank you, Counsel.

    17      BY MS. BROWNING:

    18      Q.       I'm going to direct your attention to the Bates

    19      number 2547, which is also page 396, if that's easier.

    20      A.       Okay.

    21      Q.       And I'll direct your attention to Section 11.7.2 on

    22      this page, "Microscopy and Image Analysis"?

    23      A.       I'm with you.

    24      Q.       Okay.    And we're going to go down to about the middle

    25      of the page where it starts "However."
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 148 of 259 PageID #: 15646
                                                                            663
                                    Berkland - cross

      1                    "However, there are a number of limitations

      2     associated with the use of microscopy for measuring particle

      3     size.   First, microscopy is a subjective measure that is

      4     prone to observer bias and error."

      5                    Do you agree with that statement?

      6     A.      This is in context, so reading, just reading the

      7     sentence immediately prior to the yellow highlighted region,

      8     it's referring to microscopy and image analysis.          That is

      9     the direct measurement of particle size and, therefore, can

    10      be used as a reference method.

    11                     So you can see the particles and you can measure

    12      them.

    13                     Now, I agree with the statement highlighted, but

    14      it's in that context where user error and bias could happen,

    15      but why would it be the reference method if that were the

    16      case.

    17      Q.      But in this case, you're just able to measure

    18      individual particles that you actually observed; correct?

    19      A.      That's true.    You have to see them on the screen in

    20      order to discern their size.

    21      Q.      It also indicates that:      "A sufficient number of

    22      particles should be counted randomly, and this can be very

    23      time consuming and tedious, although the drawback has been

    24      partly solved by the use of automatic image analysis

    25      techniques."
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 149 of 259 PageID #: 15647
                                                                            664
                                    Berkland - cross

      1                     Is that correct?   Is that what that says?

      2     A.      That is correct, and that is what it says and --

      3     Q.      But --

      4     A.      -- if you are referring to my testimony, I would

      5     state that as a person of skill, I had to image a sufficient

      6     number of particles, and I did it randomly as specified in

      7     this section.

      8     Q.      But you didn't use any of the automatic image or

      9     analysis techniques that's referred to here; correct?

    10      A.      No, I did not.

    11      Q.      So I'll direct your attention to the next page,

    12      page 397 or the Bates number 2548.

    13                      And the first full paragraph -- actually above,

    14      above that.     There you go.   Starting with -- Yes -- "Due to

    15      limitations mentioned above in particular" --

    16      A.      I'm sorry.    Can you point me -- I didn't mean to

    17      interrupt, but I would like to be with you and I didn't see

    18      that.

    19      Q.      Page 397, first full paragraph.

    20      A.      Did you say immediately above "laser diffraction"?           I

    21      thought you were reading below that.

    22      Q.      Correct.

    23      A.      Okay.

    24      Q.      "Due to the limitations mentioned above in

    25      particular, the danger of unrepresentative sampling,
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 150 of 259 PageID #: 15648
                                                                            665
                                    Berkland - cross

      1     microscopy, and image analysis are often a development tool

      2     and is rarely used as a quality or production control

      3     technique."

      4                     Do you agree with that?

      5     A.      To the extent that I agreed with the previous

      6     statements.     There are limitations.     A person of skill is

      7     aware of those limitations and conducts the experiment

      8     appropriately.

      9     Q.      I want to direct your attention to PTX-402, which is

    10      an article that you testified on direct.         It's the Reverchon

    11      article.

    12      A.      Okay.

    13      Q.      And correct me if I'm wrong, but I believe that you

    14      testified that this was measuring a pharmaceutical

    15      composition using SEM and EDX?

    16      A.      I think that's a question; right?        And I don't recall

    17      if you are quoting me exactly, but I will take your

    18      representation.

    19      Q.      The measurement that was performed by SEM and EDX,

    20      wasn't that on powders before it was in a tablet or before

    21      it was -- I guess two things.

    22                      One.   It wasn't a solid pharmaceutical

    23      composition; correct?

    24      A.      I'm sorry.     Could you just be a little bit more clear

    25      with your question?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 151 of 259 PageID #: 15649
                                                                            666
                                    Berkland - cross

      1     Q.        Sure.    Why don't you go to section 2.3.

      2     A.        2.3?

      3     Q.        Right.    2.3, which is on page 2242.

      4     A.        Okay.

      5     Q.        And I believe you testified that the SEM-EDX was used

      6     to scan these two combined ingredients; is that correct?

      7     A.        I'll agree with that.

      8     Q.        And if you will look at the last sentence of the

      9     first paragraph where it says, "At least 20 SEM images were

    10      taken for each run at different levels to verify powder

    11      uniformity."       Correct?

    12                        So wasn't the method employed the SEM-EDX method

    13      used just to verify powder uniformity?

    14      A.        It was used for that, but there's also a table

    15      produced, Table 1, that has the particle size as determined

    16      by SEM.

    17      Q.        And what was the particle size determination made

    18      with respect to?       Was it powders that had been liberated

    19      from a tablet, from a solid composition, or was it simply

    20      powder that were in bulk and combined before they were

    21      tableted?

    22      A.        It was the powders, of course, because that's the --

    23      that's how you get a particle size.

    24                        However, powders are a solid pharmaceutical

    25      composition.       They're an example of a solid pharmaceutical
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 152 of 259 PageID #: 15650
                                                                            667
                                    Berkland - cross

      1     composition.      So I don't think you can distinguish a tablet

      2     from a powder.     They both fall into this umbrella term.

      3     Q.       So, finally, I want to direct your attention to

      4     PTX-362, and this is the Liu article that I believe you

      5     discussed earlier.

      6     A.       Yes.

      7     Q.       Would you agree with me that this article is limited

      8     to using the SEM-EDS to simply map where a sodium ion went

      9     following a dissolution test?       And Section 2.6 on page 114

    10      is where it discusses the SEM-EDS method, and there's

    11      nothing in here with respect to measuring particle size, is

    12      there?

    13      A.       There are a couple questions there.       I will tell you

    14      I relied on an article to show that SEM-EDS can be used in

    15      pharmaceutical compositions, but --

    16      Q.       But for what purpose?

    17      A.       I'm sorry.

    18      Q.       But --

    19      A.       I wasn't looking at particle size.

    20      Q.       So do you agree with me that this article has nothing

    21      to do with measuring the particle size using the SEM-EDS?

    22      A.       I would agree with that.     I have not reviewed the

    23      whole article, so with the caveat that I don't want you to

    24      have to sit here while I look through the article to see if

    25      it's mentioned, but I don't recall seeing the particle size
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 153 of 259 PageID #: 15651
                                                                            668
                                    Berkland - cross

      1     or measurement in this document.

      2     Q.      So we talked quite a bit about your method that you

      3     employed where you broke the tablets open and you used a

      4     razor blade to scrape the granules out of the samples.

      5                   You didn't use a control to ensure that that

      6     sampling technique that you used did not impact the

      7     characteristics of the sample to be tested; is that

      8     correct?

      9     A.      I'm not sure what you mean by controls you used, so

    10      what I did do, a person of skill would know they can break

    11      open a tablet, look at what's inside the tablet.          A person

    12      of skill would know to compare the particle size compressed

    13      into the tablet to the particle size of the excipients that

    14      come back out of the tablet.       That would certainly be a

    15      control in the evidence.

    16                          And then the third piece of evidence is

    17      that if I had done something to adulterate the particle size

    18      in some way, I would have expected that to be evident in my

    19      analysis.   If a granule breaks, then you would see a portion

    20      of that granule that didn't look the same as the other

    21      portion of the granule, either by electron microscopy or by

    22      EDS.

    23      Q.      So you made the judgment not to have a control to use

    24      in this test; is that correct?

    25      A.      Again, I'm not certain by what you mean have a
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 154 of 259 PageID #: 15652
                                                                            669
                                    Berkland - cross

      1     control here.      I will just rely on my previous answer.

      2     Q.       So you have testified as an expert witness in other

      3     cases?

      4     A.       I have.

      5     Q.       And didn't a Court recently refuse to rely on your

      6     opinion based on your failure to have a control where in

      7     your judgment you determined you did not need a control as

      8     well?

      9                   Do you recall that?

    10      A.       I'm not aware of the specifics of that, but I believe

    11      that's -- that perhaps came up at deposition.          I have no

    12      idea what's in regard to a control or what the matter is.

    13      Q.       Do you recall being an expert witness in Supernus

    14      firms versus TWI?     I believe you were an expert for

    15      Supernus?

    16      A.       That sounds correct.

    17      Q.       Are you aware of whether or not the Judge credited

    18      your testimony?

    19      A.       I'm not aware.

    20      Q.       So I can hand up copies all around or I can just

    21      provide the cite, but the cite is 265 F.Supp.          3d 490,

    22      District of New Jersey in 2017.       And the Judge mentioned in

    23      the opinion, more perplexingly, Dr. Berkland did not prepare

    24      any control TEM images of solutions with known, solid

    25      oxcarbazepine -- I probably butchered that name -- to
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 155 of 259 PageID #: 15653
                                                                            670
                                    Berkland - cross

      1     confirm that the TEM images of the filtered solution

      2     actually displayed and dissolved oxcarbazepine.

      3                         Are you aware of that statement by the

      4     Court?

      5     A.       Not aware of that statement.      I believe I was

      6     representing TWI in that matter, but I'm not aware of that

      7     statement.

      8                   MS. BROWNING:    Nothing further.     Thank you for

      9     your time today.

    10                    THE COURT:    Thank you.    There's nothing else

    11      from the defense side.      Is that correct?

    12                    MR. KOCHANSKI:     Nothing, your Honor.

    13                    THE COURT:    All right.    Redirect?

    14                    MS. WIGMORE:    No questions, your Honor.

    15                    THE COURT:    No questions?

    16                    MS. WIGMORE:    No, your Honor.

    17                    THE COURT:    You may step down.     Thank you.

    18                    (Witness excused.)

    19                    MR. LEE:   Your Honor, the plaintiffs rest on the

    20      issues to which we bear the burden of proof.

    21                    THE COURT:    Okay.   All right.    Is there anything

    22      from defendants before we get to your witnesses then?

    23                    MR. MIZERK:    Don Mizerk for SigmaPharm.

    24                    We do move for a directed verdict with respect

    25      to the evidence that has been presented by plaintiffs.           They
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 156 of 259 PageID #: 15654
                                                                            671
                                    Berkland - cross

      1     have, you know, just very briefly, and we can go in more

      2     detail, if necessary, but we do not believe that the

      3     plaintiffs have carried their burden to prove infringement

      4     on either the '208 patent or the '945.

      5                   With respect to the '945 patent, with respect to

      6     SigmaPharm, there has been no evidence whatsoever about the

      7     existence of any particles in the SigmaPharm product let

      8     alone a D90 analysis.      Dr. Atwood made some conclusory

      9     statements, but he did not.

    10                    But let me remind the Court that if we have, I

    11      think it's JTX-2, if you look at column 2, lines 21 to 23,

    12      it states, the particle sizes stipulated herein and in the

    13      claims refer to particle sizes determined using a laser

    14      light scattering technique, and there's also further

    15      references to what they are discussing about drug substance

    16      particles also at column 3, lines 20 to 21.

    17                    We've seen no evidence at all with respect to a

    18      particle.   What you've seen is Dr. Atwood talking about a

    19      crystalline structure that he alleges occurs embedded in the

    20      polymer matrix.     There's no particle of anything that he has

    21      identified.

    22                    With respect to the '208 patent, plaintiffs were

    23      required to produce evidence with respect to all elements of

    24      claim 1 of the '208 patent, and they do not produce, you

    25      know, go through all the elements.        They put a big picture
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 157 of 259 PageID #: 15655
                                                                            672
                                    Berkland - cross

      1     of the claim on the patent but they didn't talk about all

      2     the rings that were required to be present in apixaban in an

      3     effort to prove each element of claim 1 with respect to the

      4     '208 patent.    Therefore, we would ask at least in these

      5     readings that a directed verdict be entered.

      6                    THE COURT:   All right.    Do you want to respond?

      7                    MR. LEE:   I can respond briefly, sort of picking

      8     up at the end.

      9                    We took claim 1 of the '208 patent and said that

    10      apixaban was a compound covered by claim 1 of the '208

    11      patent and no one has suggested otherwise.         That's

    12      sufficient to show that it's covered by claim 1 and covered

    13      by the subsequent claims.

    14                     As to the question of infringement of the '945

    15      patent, the '945 patent is not a method of measuring

    16      particles.    It doesn't claim a method of measuring

    17      particles.    Most of the examination went to whether you use

    18      precisely the same method disclosed in the '945 as opposed

    19      to those methods known to those of ordinary skill in the

    20      art at the time of the invention is irrelevant, and the case

    21      law makes it clear it's irrelevant.        You have to use a

    22      reliable method, as Dr. Berkland has, to measure the

    23      particle size.

    24                     And as to Dr. Atwood, he has a very specific

    25      explanation of the manner in which the product is made.           The
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 158 of 259 PageID #: 15656
                                                                            673
                                    Berkland - cross

      1     fact that the polymers create these small pockets and that

      2     it is the crystalline apixaban form which is going to be

      3     found is going to confine those particles, which

      4     incidentally is very consistent with Dr. Berkland's product.

      5

      6                   So across all of these infringement issues,

      7     there's ample evidence.      This improper dependency argument,

      8     Your Honor, they bear the burden of proof.         They are trying

      9     to make it into a noninfringing argument to shift the burden

    10      of proof to us.     It doesn't matter because apixaban falls

    11      within the scope of claim 1.

    12                    THE COURT:    Thank you.    Anything else you want

    13      to add from SigmaPharm?

    14                    MR. MIZERK:    No, Your Honor.

    15                    THE COURT:    Other defendants?

    16                    MR. PEJIC:    Thank you, Your Honor.      Branko Pejic

    17      on behalf much Unichem.

    18                    Unichem would like to move for a directed

    19      verdict because the plaintiffs have not carried their burden

    20      on the '945 patent.     There has been no evidence or actual

    21      measurement of the D90 of the apixaban tablets, I'm sorry,

    22      the apixaban particles in the ANDA tablet.

    23                    Dr. Berkland only observed a statistically

    24      insignificant number of granules and containing an

    25      insignificant, statistically insignificant number of
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 159 of 259 PageID #: 15657
                                                                            674
                                    Berkland - cross

      1     apixaban API.

      2                   He made an unreliable estimate based upon a

      3     method nowhere in peer-reviewed articles or even the prior

      4     art any place, and for those reasons, we move for a directed

      5     verdict.

      6                   THE COURT:    We'll hear the response.

      7                   MR. LEE:   I mean, the patent, as I said, Your

      8     Honor, is not a method of measuring particle size.           The

      9     Federal Circuit law is clear that if you have a requirement

    10      of particle size in distribution, all that's required is

    11      that you meet that limitation, but what Dr. Berkland said is

    12      I didn't give you the precise D90 because I know it's in all

    13      the particles I observed, or in the one micron area, that

    14      the D90 was far below 89 microns.        That's sufficient.

    15                    This is an effort to transform a composition

    16      of matter claim into a method of measurement claim.           That's

    17      not what the claim says.

    18                    THE COURT:    Thank you.    Any further from

    19      Unichem?

    20                    MR. PEJIC:    No, Your Honor.

    21                    THE COURT:    Okay.

    22                    MR. KOCHANSKI:     This is tough to be number

    23      three, Your Honor, because it's just repetition.          But in any

    24      event, the defendant Sunshine Lake also moves for a directed

    25      verdict for failure of the plaintiff to meet -- the
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 160 of 259 PageID #: 15658
                                                                            675
                                    Berkland - cross

      1     plaintiffs to meet their burden of proof in showing that

      2     each and every element of the claims 21 and 22 were met.

      3                   For Sunshine Lake, even assuming that Dr. Atwood

      4     was correct and his scans were correct, his diffractograms

      5     were correct, to show that there was crystalline apixaban,

      6     there were three things that Dr. Atwood had to show.

      7     Crystalline apixaban, that the crystalline apixaban was

      8     particulate and, finally, that the crystalline apixaban

      9     particles had a D90 of, equal to or less than 89 microns.

    10                    For Sunshine Lake, I submit that he -- his total

    11      testimony was theoretical.      There was no evidence whatsoever

    12      that the apixaban, the crystalline apixaban, which he said

    13      was in the compound, was in particulate form.          She showed no

    14      evidence of that whatsoever, and there is no evidence to

    15      show that.

    16                    Likewise, with respect to the D90, as it was and

    17      he admitted he didn't do D90 measurements, again, merely

    18      relying upon a theoretical theory with respect to

    19      crystalline apixaban in pockets and he showed no evidence

    20      that such pockets even exist.       Everything was theoretical

    21      and therefore we believe that he did not, plaintiffs have

    22      not met their burden of showing infringement.

    23                    Thank you, Your Honor.

    24                    THE COURT:    Thank you.

    25                    MR. LEE:   So without being repetitive, Your
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 161 of 259 PageID #: 15659
                                                                            676
                                    Berkland - cross

      1     Honor, as to Sunshine Lake, the XRPD shows the apixaban

      2     particles and Dr. Atwood testified to those, so that

      3     Sunshine Lake's ANDA, notwithstanding the fact that they

      4     tried to change the ANDA, and then the testimony of the

      5     manufacturing process confirms Dr. Atwood's opinions on

      6     particle size.

      7                   And for each of the defendants, we can go

      8     through each limitation, Your Honor, because you'll recall

      9     that the undisputed facts are the other limitations were

    10      satisfied and we read into the record the undisputed

    11      limitations and just concentrated on the ones that people

    12      claimed were missing.

    13                    THE COURT:       Is there anything further from

    14      Sunshine Lake?

    15                    MR. KOCHANSKI:       No, Your Honor.

    16                    THE COURT:       All right.   I will take all of the

    17      motions under advisement, but we'll continue with the trial.

    18      First, we'll have a lunch break around half-an-hour.           We'll

    19      look for you at 12:45.         We're in recess.

    20                    (Luncheon recess taken.)

    21                    *     *      *

    22                    12:50 p.m., Afternoon Session

    23                    THE COURT:       Good afternoon.    Defendant's turn.

    24                    MR. MIZERK:       Your Honor, good afternoon.

    25      SigmaPharm presents -- is going to call Dr. Heathcock,
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 162 of 259 PageID #: 15660
                                                                            677
                                   Heathcock - direct

      1     Clayton Heathcock to the stand, and Mr. Segrest, my

      2     colleague, will handle the examination.

      3                   THE COURT:    Okay.   That's all fine, thank you.

      4                   MR. LEE:    And, Your Honor, Mr. Cook will do the

      5     cross-examination.

      6                   THE COURT:    Okay.

      7                    ... DR. CLAYTON HEATHCOCK, having been first

      8     duly sworn, was examined and testified as follows ...

      9                   THE COURT:    Good afternoon, Dr. Heathcock.

    10      Welcome.

    11                    THE WITNESS:    Thank you.

    12                    THE COURT:    You may proceed.

    13                    MR. SEGREST:    Your Honor, may I approach the

    14      witness?

    15                    THE COURT:    Yes, you may.

    16                    (Binders passed forward.)

    17                               DIRECT EXAMINATION

    18      BY MR. SEGREST:

    19      Q.      Good afternoon.     Could you state your name again,

    20      just by way of introduction to the Court?

    21      A.      Clayton Heathcock.

    22      Q.      And what, in general, are you here to testify about?

    23      A.      I have been asked to give testimony about the claims

    24      of the '208 patent.

    25      Q.      Moving to the slide 2.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 163 of 259 PageID #: 15661
                                                                            678
                                   Heathcock - direct

      1                    Could you tell us a little bit about your

      2     background, starting with where you went to school.

      3     A.      Yes.    I did my undergraduate work at Abilene

      4     Christian College, a college in Texas.        Received a bachelor

      5     of science degree there in 1958.

      6                    I went to -- I worked for a couple of years and

      7     then entered the University of Colorado in Boulder for

      8     graduate work.    I received my doctorate there in 1963 in the

      9     area of organic chemistry.

    10                     Following that, I went to Columbia University on

    11      a National Science Foundation post-doctoral fellowship to

    12      work for one year with Gilbert Stark there in New York City.

    13      Q.      And what did you do after your post-doc?

    14      A.      While I was at Columbia, I was -- I interviewed a few

    15      universities and was offered a position as assistant

    16      professor at the University of California in Berkeley,

    17      California, and I went there in August of 1964 to take that

    18      position up.

    19      Q.      And how long were you at Berkeley?

    20      A.      I spent my whole career there.       I retired as a

    21      professor of chemistry in 2004 after 40 years' service.           I

    22      was dean at the time and was -- continued as dean for

    23      another year.

    24                     I left that position in 2005, and then I was

    25      recalled as the chief scientist for an interdisciplinary
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 164 of 259 PageID #: 15662
                                                                            679
                                   Heathcock - direct

      1     research institute with which I worked for three more years,

      2     and finally went off the UC payroll in 2008.

      3     Q.      Before you were dean, were you also department chair

      4     at one time?

      5     A.      Yes.   During my time at Berkeley, I served as

      6     vice-chair of the department for a few years, and as chair

      7     for a few years, and then I was dean for a total of

      8     six-and-a-half years.

      9     Q.      Have you done any consulting work?

    10      A.      Yes.   During my career, I had a number of

    11      opportunities to consult with pharmaceutical companies.

    12      Many of them were short, one and two day ad hoc arrangements

    13      where I would sign a confidentiality agreement so that I

    14      could meet with the medicinal chemists to give a seminar and

    15      spend time there.

    16                     But I had three long-term retainerships:        One

    17      with Merck in the '60s and '70s, one with Abbott

    18      Laboratories when I was a member of their scientific

    19      advisory committee in the '80s and '90s, and then most

    20      recently, I was a member of the scientific advisory board

    21      and consulted for Flexicon, a Biopharma company located in

    22      Berkeley.

    23      Q.      And what has been the primary focus area of your

    24      research over the course of your career?

    25      A.      I'm an organic chemist, and my work has been in the
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 165 of 259 PageID #: 15663
                                                                            680
                                   Heathcock - direct

      1     general area of organic and medicinal chemistry with

      2     emphasis on the synthesis of complex molecules of the sort

      3     that are frequently -- have medicinal properties.

      4     Q.      And in general, how has your research been funded?

      5     A.      Mostly it was, say the majority, probably 60 percent,

      6     was funded by grants from the National Institutes of Health,

      7     either the Cancer Institute or the General Medical Studies

      8     Institute or Cardiovascular Institute.

      9                    I also had research support from the National

    10      Science Foundation, maybe 25, 30 percent of my funding, and

    11      then some smaller amount, direct research grants from

    12      companies like Merck and Abbott and Pfizer.

    13      Q.      Now, have you served as a member of any governmental

    14      panels or boards in your field?

    15      A.      Yes.   For four years I was a member of the National

    16      Institutes of Health.      Medicinal Chemistry Study Section, I

    17      chaired that group for a couple of years, and the role of

    18      that group was to meet several times a year for a few days

    19      and review and rank research grant proposals that were

    20      submitted for funding to do research work in medicinal

    21      chemistry.

    22      Q.      And moving on to slide 2.

    23                     What have your teaching responsibilities been

    24      while you were at Berkeley?

    25      A.      Well, as a professor in a school like Berkeley, of
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 166 of 259 PageID #: 15664
                                                                            681
                                   Heathcock - direct

      1     course you teach classes, and I taught undergraduate

      2     classes, mainly the beginning organic chemistry course,

      3     although one year I did teach in freshman chemistry.           And

      4     then, of course, I taught classroom courses for graduate

      5     students as well; that would be in the area of organic

      6     synthesis and natural products chemistry.

      7                   My main activity, though, would have been the

      8     individual mentor apprentice relationship I had with my

      9     graduate students and post-docs who were working on their

    10      research projects which I had -- of which I was the

    11      supervisor.

    12      Q.      About how many of those graduate and post-doc

    13      students did you work with over the years?

    14      A.      About 80 students completed their Ph.D.s under my

    15      supervision, and I had about 50 post-docs over the years.

    16                    They almost all went to jobs immediately from my

    17      lab, jobs in the pharmaceutical or Biopharma industry,

    18      because their main skill that they learned in my lab was the

    19      ability to design and make complicated organic compounds.

    20      Q.      What's this book that is shown on the slide here?

    21      A.      That's the cover of a textbook of which I was the

    22      coauthor.   The first edition was written with my colleague,

    23      Andrew Streitwieser, I think published in about 1975.           It

    24      eventually had four editions.       This the fourth edition.      And

    25      it was translated into a number of foreign languages.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 167 of 259 PageID #: 15665
                                                                            682
                                   Heathcock - direct

      1                   We estimated at one point that about 500,000

      2     students had learned their organic chemistry with that book

      3     as their blueprint.

      4     Q.      Did your teaching responsibilities and your textbook

      5     include any instruction on nomenclature and naming

      6     conventions in chemistry?

      7     A.      Yes, certainly.     The beginning organic chemistry

      8     course, of course, you teach the language of the field.           You

      9     teach all the meanings of the various terms and

    10      nomenclature, name compounds and so forth.

    11      Q.      Have you received any notable honors in your career?

    12      A.      Quite a few.    A few I single out here on this slide.

    13                    A Prelog Medal which was awarded by the Swiss

    14      Federal Institute of Technology to me in 1991.

    15                    I was elected to the National Academy of

    16      Sciences in 1995.

    17                    And I have been a member of the American

    18      Chemical Society now for 60 years, and ten years ago they

    19      created a special class of members called fellows and I was

    20      a member of that first class in 2009.

    21      Q.      And it's not listed on the slide here, but did you

    22      also receive a Pfizer Award in synthetic organic chemistry?

    23      A.      Yes, that was during, I think, in the early 1990s.

    24      Pfizer gave an award to some, more or less, senior

    25      researcher every year, and then they would have a symposium
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 168 of 259 PageID #: 15666
                                                                            683
                                   Heathcock - direct

      1     with a couple of young students who were just getting

      2     started, so to speak, and I was a recipient of one of those

      3     Pfizer Awards along about 1990 or so.

      4     Q.      Are you named as an inventor on any patents?

      5     A.      Yeah, I have two patents, both issued around -- also

      6     around late '80s or early 1990s.       So they're numbered here

      7     on this slide.

      8     Q.      Let's pull up a copy of DTX-998.        This is Tab 2 in

      9     your book.

    10                    Dr. Heathcock, what is this document?

    11      A.      This is a copy of my curriculum vitae.

    12      Q.      Does it describe everything that was on those first

    13      two slides and other details of your career?

    14      A.      Yes, it does.

    15      Q.      Do you remember when this was last updated?

    16      A.      Well, I probably checked it within the last year or

    17      so.   It hasn't changed a lot for a few years.

    18                    MR. SEGREST:    We move to qualify Dr. Clayton

    19      Heathcock as an expert on organic chemistry and medicinal

    20      chemistry.

    21                    MR. COOK:    No objection.

    22                    THE COURT:    He is so recognized.

    23      BY MR. SEGREST:

    24      Q.      Were you here in court when Dr. MacMillan testified?

    25      A.      No, I was not.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 169 of 259 PageID #: 15667
                                                                            684
                                   Heathcock - direct

      1     Q.        Have you had a chance to review a transcript of his

      2     testimony?

      3     A.        Yes, I did.

      4     Q.        Now, moving to slide 4.

      5                      Do you have an opinion as to the level of

      6     ordinary skill in the art for the technology of the '208

      7     patent?

      8     A.        Yes.   It's outlined here from my expert report, and

      9     it basically describes the kind of person that I would have

    10      trained and who left my lab to go work at a pharmaceutical

    11      company or a medicinal chemist that I interacted with when I

    12      was a consultant.

    13                       Basically, these would be usually someone who

    14      have been trained in the art of making compounds, organic

    15      chemistry, or usually synthetic organic chemistry, and had

    16      begun to study the literature of biology to determine what

    17      was interesting and what might -- how they might use their

    18      organic chemistry skills to make organic compounds.

    19                       So this is a description of that sort of person

    20      that's on this slide.

    21      Q.        Did Dr. MacMillan, in his trial testimony, also opine

    22      on the level of ordinary skill in the art?

    23      A.        Yes, he did.

    24                       As I recall, it was focused more on the teamwork

    25      definition, but that's perfectly all right with me because
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 170 of 259 PageID #: 15668
                                                                            685
                                   Heathcock - direct

      1     he had all the same attributes and qualifications that I

      2     think I've covered in my definition.

      3     Q.       Would your analysis in this case be any different

      4     under plaintiff's proposed level of ordinary skill?

      5     A.       No.

      6     Q.       As of September of 2001, did you have all the

      7     qualifications of a person of ordinary skill in the art

      8     under both sides' definition?

      9     A.       Yes.

    10      Q.       Let's turn to Tab 3 in your binder.       This is the

    11      transcript from Friday, and we're going to go to pages 277

    12      through 278.

    13                      Did Dr. MacMillan, in his trial testimony -- I'm

    14      sorry.

    15                      MR. SEGREST:   Let's go to page 288, line 14

    16      through 16.

    17                      Can we go to page 288?

    18                      I apologize about that.

    19                      Lines 14 through 16.

    20      BY MR. SEGREST:

    21      Q.       Now, did Dr. MacMillan testify that in his opinion

    22      apixaban is a compound of claim 1?

    23      A.       Yes, he did.   That's what it says in this transcript.

    24      Q.       Now, just to be sure the record is clear about the

    25      patent law terminology and concepts we'll be using, do you
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 171 of 259 PageID #: 15669
                                                                            686
                                   Heathcock - direct

      1     understand that infringement occurs when each and every

      2     element of a properly construed patent claim is present in

      3     the accused product?

      4     A.      Yes, I understand that.

      5     Q.      So when Dr. MacMillan testified that apixaban is "a

      6     compound of claim 1," do you understand that to mean that in

      7     his opinion each and every element of claim 1 is present in

      8     apixaban?

      9     A.      Yes, I understand that's what that would mean.

    10      Q.      Do you agree with Dr. MacMillan's opinion about that?

    11      A.      No, I don't.

    12      Q.      Now, if I asked you whether a claim or part of a

    13      claim covers or reads on a compound or structure, do you

    14      understand that would also similarly be asking whether each

    15      and every element of that claim or part of the claim is

    16      present in that compound or structure?

    17      A.      Yes, I do.

    18      Q.      Now, do you have an opinion as to whether claim 1 of

    19      the '208 patent covered apixaban?

    20      A.      Yes, I do.

    21      Q.      And what is that opinion?

    22      A.      In my opinion, it does not because apixaban does not

    23      meet all the limitations laid out in claim 1.

    24                    MR. SEGREST:    So let's go to slide 5.

    25      BY MR. SEGREST:
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 172 of 259 PageID #: 15670
                                                                            687
                                   Heathcock - direct

      1     Q.      What does this slide show?

      2     A.      This is the chemical structure of apixaban, and

      3     apixaban has several rings, and the rings are labeled here

      4     by letters:    P, M, E, A, and Q, and then below in the

      5     box is summarized various limitations that the claim 1

      6     specifies for substituents that can be present on each of

      7     four of these rings:     M, E, A, Q.

      8     Q.      Before we get too far into the details, can you

      9     summarize for us just at a high level why you think that

    10      claim 1 does not cover apixaban?

    11      A.      Well, because I think that the number of substituents

    12      on each of these four numbered -- or lettered rings is

    13      greater than the number permitted by the limitation.

    14                     MR. SEGREST:   Let's go to slide 6.

    15      BY MR. SEGREST:

    16      Q.      Do you have an opinion as to whether claim 8 of the

    17      '208 patent covers apixaban?

    18      A.      Yes.

    19      Q.      And what is that opinion?

    20      A.      It does not because it does not meet, in particular,

    21      the limitation of a compound according to claim 1.

    22      Q.      Now, is that apixaban that's recited down in the body

    23      of claim 8?

    24      A.      Yes, that's the name of apixaban that is shown here

    25      on this slide, and it is named as one of the compounds in --
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 173 of 259 PageID #: 15671
                                                                            688
                                   Heathcock - direct

      1     that are named in claim 8.

      2     Q.      So were you saying before that that highlighted

      3     language, a compound according to claim 1, that's the

      4     limitation that's not met?

      5     A.      That's right.

      6                    MR. SEGREST:   Let's go to slide 7.

      7     BY MR. SEGREST:

      8     Q.      Do you have an opinion as to whether claim 13 of the

      9     '208 patent covers apixaban?

    10      A.      Yes, I do.

    11      Q.      And what is that opinion?

    12      A.      The same thing.     It does not cover apixaban because

    13      although it recites the name of apixaban, it is not a

    14      compound according to claim 8.

    15      Q.      Moving on to slide 8.

    16                     Do you have an opinion as to whether claim 104

    17      of the '208 patent covers apixaban?

    18      A.      Yes, I do.

    19      Q.      And what is that opinion?

    20      A.      Likewise, it does not cover apixaban because it is

    21      not -- the crystalline compound is not a compound according

    22      to claim 13.

    23                     MR. SEGREST:   Let's go back and look at some of

    24      the details on claim 1 according to slide 9.

    25      BY MR. SEGREST:
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 174 of 259 PageID #: 15672
                                                                            689
                                   Heathcock - direct

      1     Q.      Now, do you have an opinion as to whether the

      2     limitation ring M being substituted with 0 to 2 R1 a covers

      3     apixaban?

      4     A.      Yes, I do.

      5     Q.      What is that opinion?

      6     A.      Well, it does not because if you read the text of the

      7     limit -- of the claim, it says that ring M is substituted

      8     with 0 to 2 R1 a s.

      9     Q.      And what is R1 a ?

    10      A.      And then just following that, in the claim language,

    11      it gives a list of R1 a s.   That would be what you lawyers call

    12      a Markush group.      It could be called a shopping list, but

    13      it's a list of permissible things that can be R1 a s.

    14                    And the first thing in that list is H.         And if

    15      you look at the structure in the box, at the lower right,

    16      you can count that there are actually four Hs attached to

    17      ring M, and that's more than two, and that's why apixaban

    18      fails this test in the -- this limitation.

    19      Q.      Let's break that down just a little bit.

    20                    Now in comparing a compound like apixaban as

    21      shown in the box in the bottom right, to this claim

    22      language, how would a person of ordinary skill in the art

    23      determine how many substituents the structure corresponding

    24      to ring M has?

    25      A.      Well, you look at the list of substituents, and
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 175 of 259 PageID #: 15673
                                                                            690
                                   Heathcock - direct

      1     it's the list that's -- R1 a at each occurrence is selected

      2     from, and then you would just count how many of those things

      3     are attached by a bond to ring M.        And you can see that

      4     there are 4 of those things.       They're all hydrogen attached

      5     to ring M.

      6                     So you're just counting, really.

      7     Q.      And what is the maximum number of R1 a substituents

      8     that this claim element allows?

      9     A.      The limitation says 0 to 2.

    10      Q.      And so in your view, it's not within the range 0 to

    11      2?

    12      A.      Four -- yeah, four is more than two.

    13      Q.      Okay.    Moving on to slide E.

    14                      Now did Dr. MacMillan testify specifically about

    15      how the ring E substitution limitation in particular reads

    16      on apixaban?

    17      A.      Not specifically.

    18      Q.      Okay.    But in your opinion, does the apixaban

    19      compound meet this limitation about ring E?

    20      A.      No, it does not.

    21      Q.      Why not?

    22      A.      For the same reason the claim specifies that ring E

    23      is substituted with one or two Rs, and then if you look at

    24      the list of Rs, again, one of the first things that's listed

    25      is hydrogen, and there are actually -- if you look at the
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 176 of 259 PageID #: 15674
                                                                            691
                                   Heathcock - direct

      1     structure in the box and count the things that are attached

      2     to ring E by bonds, four of them are hydrogen.          And then

      3     further down the list, you see OCH3 and you see that there

      4     is one OCH3 attached by a bond to ring E, and so that means

      5     there are five things attached to ring E from that list:

      6     Four Hs and one OME -- or OCH3, and that five things is more

      7     than two, so this also fails.

      8     Q.       Moving on to slide 11.

      9                   Did Dr. MacMillan testify specifically about how

    10      the ring A limitation, in particular, reads on apixaban?

    11      A.       Again, not specifically.

    12      Q.       In your opinion, does the apixaban compound meet this

    13      limitation about ring A?

    14      A.       No, it does not.

    15      Q.       Why not?

    16      A.       Same reason.   The claim specifies that A is to be a

    17      carbocycle, and A is a carbocycle here.         It's a six-membered

    18      ring carbocycle.     But it's further to be substituted with 0

    19      to 2 R4 s cores.

    20                    And then that text is followed with a list of

    21      R4 s.   And again, the first item in that list is H, and if

    22      you look at the structure in the box, you will see that

    23      there are actually one, two, three, four Hs attached by

    24      bonds to ring A.

    25                    And since one is more than the limited range of
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 177 of 259 PageID #: 15675
                                                                            692
                                   Heathcock - direct

      1     0 to 2, this is a third failure of the limitations for this

      2     structure.

      3     Q.      Well, let's look next at slide 13.

      4                   I'm sorry.    Slide 12.

      5                   There we go.

      6                   Did Dr. MacMillan testify specifically about how

      7     the ring Q structure would read on apixaban?

      8     A.      No, not specifically.

      9     Q.      In your opinion, does the apixaban compound meet this

    10      limitation about ring Q?

    11      A.      No, it does not.

    12      Q.      And why?

    13      A.      Again, same reason.     Ring Q is specified as a

    14      six-membered ring, which it is, but that ring is to be

    15      substituted with 0 to 2 R4 a s.    And then there's a list of

    16      R4 a s, and again, the first item in the list is H.        So if you

    17      go down to the box in the lower right and you count how many

    18      Hs are attached to ring Q, there are eight.         And eight is

    19      clearly more than two.

    20                    So this is the fourth area where apixaban fails

    21      the limitations of claim 1.

    22      Q.      When Dr. MacMillan counts how many substituents there

    23      are on one of these four rings, M, E, A, and Q, in the

    24      apixaban compound, does he count the hydrogen atoms?

    25      A.      No, he doesn't count the hydrogen atoms.         He counts
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 178 of 259 PageID #: 15676
                                                                            693
                                   Heathcock - direct

      1     the others, but not the hydrogen in each case.

      2     Q.       Are there any of these other members of the Markush

      3     group or the shopping list that he doesn't count when he's

      4     counting substituents?

      5     A.       No.    He doesn't use some of them because they don't

      6     appear, but he doesn't.

      7     Q.       Well, when of them appears, does he use it?

      8     A.       Yes.    He used the OCH3, which appears on one of the

      9     rings.

    10                       MR. SEGREST:   Now, let's go to slide 13.

    11      BY MR. SEGREST:

    12      Q.       Does the patent describe what it means by the word

    13      "substituted"?

    14      A.       Yeah.    There are two places where the patent seems to

    15      be giving a definition because it refers to the term

    16      "substituted" in quotation marks.

    17                       In each case it indicates that for the purposes

    18      for -- as used herein, that "substituted" means one or more

    19      hydrogens on the designated atom is replaced with a

    20      selection from whatever the indicated -- from the indicated

    21      group.

    22                       And it basically says the same thing in those

    23      two locations.

    24      Q.       Does this definition differ in any way from the plain

    25      and ordinary meaning that a person of ordinary skill in the
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 179 of 259 PageID #: 15677
                                                                            694
                                   Heathcock - direct

      1     art would ascribe to the term "substituted?"

      2     A.      No, I think this would be what any ordinary, educated

      3     person, even the undergraduate students that I refer to in

      4     my teaching experience, would understand "substituted" to

      5     mean.

      6     Q.      Does this definition encompass replacing none of the

      7     hydrogens?

      8     A.      Well, it says one or more hydrogens.        I mean, yeah,

      9     if you're doing a replacement you would be -- you are

    10      replacing one or more.

    11      Q.      If you didn't replace any of the hydrogens, what term

    12      would you use to describe that?

    13      A.      Well, then it would be "unsubstituted."

    14      Q.      Are there any circumstances in which Dr. MacMillan

    15      says he would count hydrogen as a substituent?

    16      A.      Yes.   He said that if it's attached to nitrogen for

    17      the purpose of this patent, he would consider that's a

    18      substituent.

    19                     And he also said that you could consider a

    20      hydrogen on carbon as having been substituted on that carbon

    21      if it replaced some other atom.

    22      Q.      Now, in your view, do either of those understandings

    23      comport with what a person of ordinary skill in the art

    24      would think about the term?

    25      A.      Well, a person of ordinary skill would certainly
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 180 of 259 PageID #: 15678
                                                                            695
                                   Heathcock - direct

      1     understand that you could have a substitution or a

      2     substituent on nitrogen just as you can on carbon or any

      3     other atom, and certainly you could substitute a -- some

      4     atom with a hydrogen, and that would constitute a

      5     substitution process.

      6     Q.      Well, let's look at slide 14.

      7                    What does this part of the patent describe?

      8     A.      On this column, 115 in the patent, there's a

      9     paragraph that is describing heterocyclic groups or

    10      heterocyclic rings.

    11                     A heterocycle is a ring compound that contains

    12      at least one atom other than carbon.        And, for example, it

    13      could contain nitrogen.

    14                     And then further down in this paragraph, there

    15      is a sentence that is highlighted here that says:          "The

    16      nitrogen atom may be substituted or unsubstituted.           That is,

    17      N or NR wherein R is H or another substituent."

    18                     And this is what Dr. MacMillan pointed to as

    19      authority for considering H a substituent when it's attached

    20      to nitrogen.

    21      Q.      Now, is there anything here in the patent indicating

    22      that a hydrogen counts as a substituent only when it is

    23      attached to a heteroatom such as nitrogen?

    24      A.      No.

    25      Q.      Now, is there anything in any of the four Markush
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 181 of 259 PageID #: 15679
                                                                            696
                                   Heathcock - direct

      1     groups we looked at R1 a , R, R4 , or R4 a , that indicates

      2     hydrogen is a member of those groups only when attaching to

      3     a heteroatom such as nitrogen?

      4     A.      No, there's not.

      5     Q.      Go back to slide 13.

      6                   Is there anything in these definitions of

      7     substituted that distinguishes between carbon and a

      8     heteroatom like nitrogen?

      9     A.      No.   In both cases they talk about the replacement

    10      on -- the designated atom, and the atom could be nitrogen or

    11      it could be carbon for that matter.        It could be something

    12      else.   It could be oxygen.     But most commonly, it would be

    13      carbon or nitrogen.

    14      Q.      So you agree that a hydrogen can be substituted on a

    15      nitrogen, but would a POSA treat the term "substituted" any

    16      differently if you're talking about a carbon or if you're

    17      talking about a heteroatom like nitrogen?

    18      A.      No, I don't think so.

    19                    MR. SEGREST:    Go to the transcript, page 311,

    20      lines 2 through 8.

    21                    There we go.

    22      BY MR. SEGREST:

    23      Q.      What was the other circumstance that Dr. MacMillan

    24      agrees a hydrogen can count as a substituent?

    25      A.      Well, he says here, he says in his testimony that
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 182 of 259 PageID #: 15680
                                                                            697
                                   Heathcock - direct

      1     hydrogen bonded to carbon can count as a substituent or be

      2     viewed as having been substituted on that carbon if it

      3     replaces some other atom that had previously been at that

      4     carbon position.

      5     Q.      Now, what does the transcript there on line 6 report

      6     as the compound that Dr. MacMillan supposedly is said is an

      7     example of that type of replacement?

      8     A.      Well, it reads carbon methyl chloride, but I think

      9     that was a transcription error --

    10      Q.      Is carbon methyl chloride the name of any actual

    11      compound you know of?

    12      A.      No, I think he probably said carbon tetrachloride and

    13      it was misunderstood.

    14      Q.      Now, is carbon tetrachloride a compound that

    15      Dr. MacMillan had used as an example previously in this

    16      case?

    17      A.      Yes, he used it as an example in his report.

    18      Q.      In fact, is there any references in his report in

    19      this part of the transcript?

    20      A.      I think if you go up to about the beginning sentence

    21      he says:   "I say this in my report."       Yeah, and then he goes

    22      on.

    23                    MR. SEGREST:    Now, let's go to slide 15.

    24      BY MR. SEGREST:

    25      Q.      What does this slide show about carbon tetrachloride
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 183 of 259 PageID #: 15681
                                                                            698
                                   Heathcock - direct

      1     and the hydrogen?

      2     A.       Well, carbon tetrachloride is a carbon with four

      3     chlorines attached to it.      You can see that one of them is

      4     colored red in this structure, and then on the right is

      5     another compound whose name is chloroform, and in that

      6     compound it has three chlorines attached to the carbon and

      7     one H.

      8                   And so I think what Dr. MacMillan is saying is

      9     if you somehow cause one of the chlorines of carbon

    10      tetrachloride to be replaced by a hydrogen, either by some

    11      kind of reaction or just conceptually, that that would mean

    12      that that hydrogen could be viewed as a substituent even

    13      though it is attached to a carbon.

    14      Q.       Now, is there anything in this patent that uses the

    15      term "substituted" to refer to replacing something other

    16      than a hydrogen?

    17      A.       No, I didn't see anything in the patent that this is

    18      really -- that this is not really pertinent to anything in

    19      the patent.

    20                    MR. SEGREST:    Let's go to slide 13 again.

    21      BY MR. SEGREST:

    22      Q.       Would replacing something other than a hydrogen be

    23      consistent with this language in the definition section

    24      about substituted?

    25      A.       No, that would be outside this definition.        This
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 184 of 259 PageID #: 15682
                                                                            699
                                   Heathcock - direct

      1     specific definition says that you are replacing a hydrogen

      2     by some selection from the group, not vice-versa.          So this

      3     would not be a part of one of these two definitions.

      4     Q.      Would a person of ordinary skill in the art think

      5     that hydrogen counts as the substituent only if it's

      6     replacing some group other than hydrogen?

      7     A.      No, I don't think so.      I use the term of "hydrogen

      8     substituent" commonly in describing compounds that have --

      9     you know, can have different things attached to a certain

    10      position.

    11      Q.      Would a person of ordinary skill in the art describe

    12      a chloroform molecule -- sorry.       Let me start that over.

    13                    Would a person of ordinary skill in the art

    14      describing a chloroform molecule describe that as a carbon

    15      tetrachloride in which a hydrogen is substituted for a

    16      chlorine?

    17      A.      Well, you could view it that way.        I don't think

    18      there would normally be a reason to describe it that way.

    19      Q.      So when we talk about a substituent and is

    20      substituted with, and whether a ring has certain members on

    21      it, do all those mean the same thing?

    22      A.      Well, in my -- in my understanding, if I talk

    23      about -- if I'm talking about a series of compounds to

    24      someone and I want to talk about related compounds, I can

    25      say, you would have different substituents at this
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 185 of 259 PageID #: 15683
                                                                            700
                                   Heathcock - direct

      1     particular position.     You could have H or NH 2, or CH 3, and

      2     I consider H as one of the things that could be a

      3     substituent just like I would consider methyl or amino.

      4                    And so "substituent" to me is a description of

      5     something that is bonded to some particular position.

      6     Q.      Now, does your understanding of claim 1 mean that it

      7     does not cover any actual compounds?

      8     A.      Yes.   Unfortunately for the inventors, I don't think

      9     that their claim 1 covers anything that I have been able to

    10      pick up.

    11      Q.      Do you think they intended to cover apixaban?

    12      A.      I think they wanted to.      I just think it was -- the

    13      patent was incorrectly constructed.

    14      Q.      Were you asked in your deposition if the language

    15      could have been written differently so that it would cover

    16      apixaban?

    17      A.      Yes, I was asked that several times, as a matter of

    18      fact.

    19      Q.      In your opinion, could it have been written

    20      differently so that it covered apixaban?

    21      A.      Yes.   I think it -- I think it could have been

    22      written differently.

    23                     MR. SEGREST:   Go back to slide 11.

    24      BY MR. SEGREST:

    25      Q.      Now for ring A here, how could this language have
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 186 of 259 PageID #: 15684
                                                                            701
                                   Heathcock - direct

      1     been rewritten so that it would read on apixaban?

      2     A.      Well, what I would do to make this include apixaban

      3     is to insert after carbocycle the words unsubstituted or so

      4     it would read, a C3 to 10 carbocycle unsubstituted or

      5     substituted with, and then I would change the 0 to 2 to 1 to

      6     2, and then in the list following that, I would remove the

      7     H.

      8                    So then you would have a limitation that says,

      9     clearly, that the ring could be unsubstituted or it could be

    10      substituted with some number of things from the list, and

    11      that list would not include H because that would be covered

    12      by the unsubstituted.

    13                     You would have to do that in all the different

    14      places where that limitation causes apixaban to be outside.

    15      Q.      So that's three different changes, right?         Add

    16      unsubstituted, change the range so it's 1 to 2, and take

    17      hydrogen out of the Markush group.

    18      A.      Yes.

    19      Q.      Did you describe all three of those changes at your

    20      deposition?

    21      A.      In my deposition, I think I only said add

    22      unsubstituted option and remove H from the list.          I did not

    23      immediately, off the top of my head, think about the fact

    24      that you no longer need the 0 if you added unsubstituted as

    25      the default.    So I didn't say that you need to change the 0
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 187 of 259 PageID #: 15685
                                                                            702
                                   Heathcock - direct

      1     to 2 to 1 to 2.

      2     Q.      Now, without making that change, did having a 0 on

      3     that range the way this patent uses the word "substituted"

      4     the same thing as unsubstituted?

      5     A.      Well, not quite.      I don't really see it quite that

      6     way.

      7                    I think that -- especially because they define

      8     substitution as replacing one or more of something, so I

      9     think the 0 thing is a little bit troubling to me.           I don't

    10      quite think it means unsubstituted.

    11      Q.      But unsubstituted would have accomplished what they

    12      were trying to do?

    13      A.      Yes.   In my opinion that would have taken care of it.

    14      You do that in each of the -- for each of the four ranges.

    15      Q.      Using Dr. MacMillan's understanding of when hydrogens

    16      count as substituents, would the scope of these limitations

    17      about ring A and the other ones, M, E, and Q, be any

    18      different if the Markush group did not include hydrogen?

    19      A.      No, because he's really not considering the H in --

    20      he's effectively ignoring the H in each of these groups.            So

    21      his -- his conclusion wouldn't be different.

    22                     MR. SEGREST:    In the patent, can you take us to

    23      claim 1, which is at column 237?       I think it's page 122 of

    24      the exhibit.

    25                     Page 122, column 237.     There we go.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 188 of 259 PageID #: 15686
                                                                            703
                                   Heathcock - direct

      1     BY MR. SEGREST:

      2     Q.      If we change the language down in the ring structures

      3     the way you suggested, is there any other part of this claim

      4     that would also have to be changed to account for those

      5     differences?

      6     A.      You want to highlight that five-membered ring on

      7     about line 25 so I can see it better, further down?

      8     Q.      Sure.    That is right below the cursor there.

      9     A.      Yeah.

    10                      This doesn't really affect apixaban being within

    11      the claim limitation if you were to rewrite it the way I

    12      just suggested, but it was something that was brought up in

    13      my deposition that in this particular ring, which I think is

    14      ring P, it shows only R1 a , and there are certain compounds

    15      when R1 a could be H and if you remove the H from the R1 a

    16      Markush group, that that subset of compounds would,

    17      therefore, be excluded.

    18                      Now, that would not include apixaban or any of

    19      the compounds that are named in claim 8, for example, but it

    20      would exclude some possible compounds.        So you have to take

    21      care of that fine detail.      I think there would be ways to do

    22      that.

    23      Q.      Did your language that you suggested before address

    24      this fine detail?

    25      A.      It wouldn't address it.      You would have to add some
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 189 of 259 PageID #: 15687
                                                                            704
                                   Heathcock - direct

      1     other fine point to allow it to have not only the remaining

      2     R1 a set that would no longer have H in it, but to also

      3     prevent HEP in that position if you wanted HEP at that

      4     position.

      5     Q.      So you haven't made a suggestion.        But do you think

      6     that a reasonably skilled patent attorney could suggest a

      7     way to redraft this part and still cover the same scope?

      8     A.      I think so.

      9                    MR. COOK:    Objection, Your Honor.

    10                     THE COURT:   Do you want to respond to the

    11      objection?

    12                     MR. SEGREST:   I'm not sure what the objection

    13      is.

    14                     MR. COOK:    He's asking for a conclusion of what

    15      a skilled patent attorney would do.        The witness hasn't been

    16      qualified as a patent attorney.

    17      BY MR. SEGREST:

    18      Q.      Now, do you have any patents?

    19      A.      Pardon?

    20      Q.      Do you have any patents?

    21      A.      I have patents, yes.

    22      Q.      Did you work with patent attorneys on those?

    23      A.      Yes.

    24      Q.      Did you rely on them to draft the claims?

    25      A.      Yes.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 190 of 259 PageID #: 15688
                                                                            705
                                   Heathcock - direct

      1     Q.        Did you talk with them about the claim scope?

      2     A.        Yes, I did.

      3     Q.        Did they make any suggestions about what to put in

      4     the claims?

      5     A.        More I made suggestions about what to put in the

      6     claims.

      7     Q.        Did they suggest the wording to make sure it covered

      8     what you wanted it to?

      9     A.        Yes, they did.

    10                     THE COURT:    I will overrule the objection and

    11      give it the weight that it merits.

    12                     Go ahead.

    13                     MR. SEGREST:   Yes, Your Honor.

    14      BY MR. SEGREST:

    15      Q.        Let me direct you to the transcript, page 313, line

    16      18 through 314, line 12.

    17                     Now, did you see in your review Dr. MacMillan's

    18      testimony about whether his way of counting substituents

    19      would also exclude some other compound specifically recited

    20      in the dependent claims?

    21      A.        Yes, I see that.

    22      Q.        Now, if you count substituents the way Dr. MacMillan

    23      says to, are there compounds recited in the patent-dependent

    24      claims that even under his interpretation claim 1 would not

    25      cover?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 191 of 259 PageID #: 15689
                                                                            706
                                   Heathcock - direct

      1     A.      Yes, there are.

      2                    MR. SEGREST:   Now, let's go back to slide 10.

      3     BY MR. SEGREST:

      4     Q.      On this ring E, what is the minimum number of R

      5     substituents that are allowed?

      6     A.      The limitation is 1 to 2, so you have to have at

      7     least 1 and no more than 2.

      8     Q.      So let's -- the patent is Tab 1 in your book.          Let's

      9     go to claim 3 which starts on column 245, page 126 of this

    10      exhibit.

    11                     Now, are there any structures in this claim 3

    12      corresponding to ring E in claim 1 that do not have at least

    13      one substituent other than hydrogen?

    14      A.      Yes.   This claim depicts part structures that would

    15      correspond to the G unit in the general genus structure, and

    16      that comprises rings D and E.       And I went through to look at

    17      examples where ring E would not have one R group if you

    18      ignore hydrogens; that is, if you used Dr. MacMillan's

    19      approach.   And I identified about 36 examples that would not

    20      have at least one hydrogen on ring E -- one R group on ring

    21      E.

    22      Q.      Let's go over to column 249 of the same claim.          This

    23      is lines 30 through 35.

    24                     Now, are there any structures in this call-out

    25      that would not have at least one substituent other than
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 192 of 259 PageID #: 15690
                                                                            707
                                   Heathcock - direct

      1     hydrogen on ring E?

      2     A.      Yes.   The structure in the upper right, there are

      3     two six-membered rings there.       Either one could be E.      The

      4     line to the top right on the right-hand ring is where it's

      5     attached to the rest of the molecule, so that is not an R

      6     substituent, but you will notice neither of these rings has

      7     anything other than hydrogens attached to it in that

      8     compound in the upper right.

      9                    And the same thing is true for the compound in

    10      the lower left.     It -- whichever ring you assign as ring E,

    11      there are only hydrogens attached.        There are no R groups so

    12      there would not be at least one R group in this case.

    13                     So you have to count the hydrogens here to get

    14      any R groups attached to those rings.

    15      Q.      Would the claim language in -- or would the language

    16      in claim 1 about ring E read on either of those structures?

    17      A.      No, not really because -- because there are way too

    18      many hydrogens I think in both case.

    19      Q.      You said way too many hydrogens.        This is under --

    20      I'm sorry, I should have specified.

    21                     Under Dr. MacMillan's interpretation --

    22      A.      Oh.

    23      Q.      -- would the claim language about ring E on claim 1

    24      read on either of these two structures under Dr. MacMillan's

    25      way of counting substituents?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 193 of 259 PageID #: 15691
                                                                            708
                                   Heathcock - direct

      1     A.      No because the claim language said has to have one or

      2     two Rs, and if do you not count H as an R, there would be

      3     zero Rs attached to either one of the rings in these two

      4     examples.

      5     Q.      Now, claim 3 stretches from column 245 on to column

      6     254, and I think it's also covered in a couple of the

      7     certificates of correction.

      8                   Have you counted how many of the structures

      9     depicted in claim 3 do not have at least one substituent

    10      other than hydrogen?

    11      A.      Yes, I counted 36.

    12                    MR. SEGREST:    Let's go to claim 8 of the patent,

    13      which is column 265, page 136 of the exhibit.

    14                    Shrink the call-out there for a minute.

    15      BY MR. SEGREST:

    16      Q.      Now, in claim 8, are there compounds recited in which

    17      the structure corresponding to ring E does not have at least

    18      one substituent other than hydrogen?

    19      A.      Yes, there are.     This claim names whole structures,

    20      not just part structures like claim 3 did.         And you have to

    21      go through each of the names and write out the chemical

    22      structure, and I have done that with some help.

    23                    And there are actually four compounds in this

    24      list in which ring E does not have any R groups other than

    25      hydrogen.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 194 of 259 PageID #: 15692
                                                                            709
                                   Heathcock - direct

      1                     MR. SEGREST:   Now, let's pull up the named

      2     compound in lines 53 through 55.

      3     BY MR. SEGREST:

      4     Q.      Would the claim 1 language about ring E as

      5     Dr. MacMillan interprets it read on that compound?

      6     A.      No, this is one of the four examples.

      7     Q.      And why does it not read on this compound?

      8     A.      Because ring E in this compound does not have one or

      9     two R groups other than -- if you ignore hydrogen.

    10      Q.      I think you may have already answered this, but how

    11      many of the named compounds in claim 8 would not be covered

    12      under Dr. MacMillan's interpretation?

    13      A.      Four.

    14      Q.      I asked you earlier about honors and awards.          Have

    15      there been any recent developments in that regard for you?

    16      A.      Well, actually, yes.      About a month ago I learn that

    17      one of my former students who started a company and became

    18      wealthy at a young age has made a gift of $25 million to the

    19      University of California for the purpose of building a new

    20      chemistry building.     And the university has decided they're

    21      going to name it Heathcock Hall in my honor.

    22      Q.      What work did that donor do with you when he was a

    23      student?

    24      A.      He name was Terry Rosen, and he was -- he worked on

    25      the statins, the cholesterol lowering compounds, and was the
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 195 of 259 PageID #: 15693
                                                                            710
                                    Heathcock - cross

      1     coinventor of the two patents that I mentioned earlier on.

      2                    MR. SEGREST:   Pass the witness.

      3                    THE COURT:   Okay.   Cross-examination.

      4                    MR. COOK:    Your Honor, may we approach with

      5     binders?

      6                    THE COURT:   You may.

      7                    (Binders passed forward.)

      8                                CROSS-EXAMINATION

      9     BY MR. COOK:

    10      Q.      Good afternoon, Dr. Heathcock.       My name is Tim Cook,

    11      and I'm the attorney for the plaintiffs.

    12                     We met at your deposition; correct?

    13      A.      Correct.

    14      Q.      Before we turn to the substance, I'd like to look at

    15      your first slide, which is DDX-6-1.

    16                     There's a logo at the bottom of the slide;

    17      correct?

    18      A.      Yes.

    19      Q.      And it's SigmaPharm Laboratories' logo; correct?

    20      A.      Yes.

    21      Q.      And you're testifying only on behalf of SigmaPharm

    22      here today; correct?

    23      A.      That's my understanding.

    24      Q.      You're not testifying on behalf of Unichem, which is

    25      the other defendant that is challenging the '208 patent in
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 196 of 259 PageID #: 15694
                                                                            711
                                    Heathcock - cross

      1     this case; correct?

      2     A.        No, I'm not.

      3     Q.        Turning to the substance, I want to see if we can

      4     agree on some basic propositions.        The '208 patent describes

      5     how to make apixaban; correct?

      6     A.        I'm sorry.    Can you speak -- just so I -- I didn't

      7     catch that.

      8     Q.        Sure.

      9                       The '208 patent describes how to make apixaban;

    10      correct?

    11      A.        Yes, it does.

    12      Q.        And Example 18 of the '208 patent describes a

    13      procedure for making apixaban; correct?

    14      A.        Well, I have to check.     I'm going to take your word

    15      for it.    I know there's an example.

    16      Q.        Okay.    One of the examples of the '208 patent

    17      describes how to make apixaban; correct?

    18      A.        Yes.

    19                        MR. COOK:   Let's have DDX-6-7.

    20      BY MR. COOK:

    21      Q.        Claim 13 of the '208 patent, which is shown here,

    22      recites a chemical name; correct?

    23      A.        Yes.

    24      Q.        And the name recited in claim 13 is another name for

    25      apixaban; correct?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 197 of 259 PageID #: 15695
                                                                            712
                                    Heathcock - cross

      1     A.      Yes, it is.

      2     Q.      And claim 8 of the '208 patent also recites several

      3     chemical names; correct?

      4     A.      Yes, it does.

      5                     MR. COOK:   And let's have DDX-6-6.

      6     BY MR. COOK:

      7     Q.      As you have shown here, one of the names recited in

      8     claim 8 is the chemical name for apixaban; correct?

      9     A.      Yes, that's correct.

    10      Q.      Claims 8 and 13 both specifically and expressly name

    11      apixaban; correct?

    12      A.      They do.

    13      Q.      And your opinion is simply that claim 1 of the '208

    14      patent does not cover apixaban; correct?

    15      A.      For the reasons I gave, yes, it did not meet the

    16      limitations that are laid out in the claim.         And because of

    17      that, these compounds, since they depend on claim 1, do not

    18      meet that limitation and so they are not covered by this

    19      claim although they're named in it.

    20      Q.      Okay.    You agree that a person skilled in the art

    21      reading the '208 patent would have thought that the patent

    22      drafters intended to claim apixaban; correct?

    23      A.      Yes, I think that's what they wanted to do.

    24      Q.      And you also agree that the '208 patent is about

    25      apixaban; correct?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 198 of 259 PageID #: 15696
                                                                            713
                                    Heathcock - cross

      1     A.      Well, it's about a group of compounds.         It's about --

      2     of which apixaban is certainly an important member, it's

      3     about -- it's about compounds of that type including

      4     apixaban.

      5     Q.      Okay.    There are several specific compounds that are

      6     disclosed in the '208 patent; correct?

      7     A.      Yes, there are.

      8     Q.      And as you interpret claim 1, none of the compounds

      9     that are specifically disclosed in the '208 patent would

    10      fall within the scope of claim 1; correct?

    11      A.      That's right.    For the technical reason that I

    12      recited, the claims are written in such a way that they do

    13      not cover the compound that they -- that I think they wanted

    14      to cover.

    15      Q.      Okay.    And more generally, in your view, a person of

    16      ordinary skill would not understand claim 1 to cover any

    17      chemical compound; correct?

    18      A.      I couldn't think of a compound that you could

    19      construct that would meet those very strict limitations.

    20      Q.      Okay.    Well, let's look at Tab 7 in your binder,

    21      which is PTX-777.

    22      A.      Tab 7?

    23      Q.      Yes.

    24      A.      Okay.    All right.

    25      Q.      PTX-777 shows the chemical structure of apixaban;
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 199 of 259 PageID #: 15697
                                                                            714
                                    Heathcock - cross

      1     correct?

      2     A.      Yes.

      3     Q.      And let's go to Tab 8 in your binder, which is

      4     PTX-775.

      5     A.      All right.

      6     Q.      PTX-775 also shows the chemical structure of

      7     apixaban; correct?

      8     A.      Yes, it does.

      9     Q.      Now, a person of ordinary skill in the art in 2001

    10      would have understood the compound that is depicted in

    11      PTX-777 to be the same compound that is depicted in PTX-775;

    12      correct?

    13      A.      Yes.

    14      Q.      And chemists normally depict complicated structures

    15      like apixaban with line structures, like the one shown in

    16      PTX-777; correct?

    17      A.      That is the conventional way we would draw the -- the

    18      777 way is the way we normally use.

    19      Q.      Okay.   Now, you've identified four limitations in

    20      claim 1 that you believe apixaban does not satisfy; correct?

    21      A.      Yes.

    22      Q.      And the reasoning for why you think apixaban falls

    23      outside the scope of claim 1 is the same for each of those

    24      four positions; correct?

    25      A.      Yes.    Similar, yes.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 200 of 259 PageID #: 15698
                                                                            715
                                    Heathcock - cross

      1     Q.      You testified about a ring M limitation of claim 1;

      2     correct?

      3     A.      Yes, that's one of the rings.

      4                     MR. COOK:   Let's have DDX-6-9.

      5     BY MR. COOK:

      6     Q.      The ring M limitation in claim 1 depicts a chemical

      7     structure; correct?

      8     A.      Yes, it does.

      9     Q.      And that's the structure shown in the upper

    10      right-hand corner of DDX-6-9; correct?

    11      A.      Yes.

    12      Q.      Let's look at Tab 9 in your binder, which is PTX-779.

    13                      Let me know when you are there.

    14      A.      Yes, I can just look at it on my screen.

    15      Q.      Okay.    The structure depicted on the left of PTX-779

    16      is the same structure that is depicted in the ring M

    17      limitation in claim 1; correct?

    18      A.      Yes, it is.

    19      Q.      And a person of skill in the art in 2001 would have

    20      understood the two structures in PTX-779 to depict the same

    21      chemical subunit; correct?

    22      A.      Yes.    They mean the same thing.

    23      Q.      So a person of ordinary skill in the art would have

    24      understood the structure expressly given for ring M in claim

    25      1 to have four hydrogens; correct?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 201 of 259 PageID #: 15699
                                                                            716
                                    Heathcock - cross

      1     A.      Yes.

      2     Q.      Let's look at your slide DDX-6-9.

      3                    And this slide shows the language of the ring M

      4     limitation in claim 1; correct?

      5     A.      That's right.

      6     Q.      The ring M limitation in claim 1 says that ring M is

      7     substituted with 0 to 2 R1 a ; correct?

      8     A.      Yes.

      9     Q.      The express language of claim 1 says substituted with

    10      0 to 2 R1 a ; correct?

    11      A.      Yes, it does.

    12      Q.      Now, the phrase "with 0 to 2" describes the

    13      substitution in this claim limitation; correct?

    14      A.      Yes.   Well, the -- I'm sorry.      Repeat the question.

    15      Q.      The phrase "with 0 to 2" describes the substitution

    16      in this claim limitation; correct?

    17      A.      Yes, that describes how many of these R1 a s can be a --

    18      use 0 to 2.

    19      Q.      Now, you've interpreted the phrase ring M is

    20      substituted with 0 to 2 R1 a to allow only 0 to 2 R1 a groups

    21      to be attached to ring M; correct?

    22      A.      Yes, I have.

    23      Q.      But the word "attached" doesn't appear in the ring M

    24      limitation; correct?

    25      A.      No, it doesn't.     That's just the way a person
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 202 of 259 PageID #: 15700
                                                                            717
                                    Heathcock - cross

      1     understands the way we use the language of the substituents

      2     and substituted.

      3     Q.      Right.    But the word "attached" does not appear in

      4     the claim limitation; correct?

      5     A.      That's correct.

      6     Q.      Now, let's go to your slide DDX-6-5.

      7                    Here, you say that ring M requires 0 to 2

      8     substituents from group R1 a ; correct?

      9     A.      Right.

    10      Q.      The word "substituent" doesn't appear in the ring M

    11      limitation; correct?

    12      A.      Well, substituent is -- it's clearly related to

    13      substituted.     And so yes, it doesn't appear in this -- in

    14      this way, but it's -- it's a close relative to the word

    15      "substituted."

    16      Q.      Right.    But the word "substituent" doesn't appear in

    17      the claim; correct?

    18      A.      No, the word doesn't appear.

    19      Q.      And the word "substituent" doesn't appear in claim 1

    20      at all; correct?

    21      A.      I don't know.    Claim 1 is about four pages and so --

    22      Q.      You're not aware of any --

    23      A.      I haven't looked.

    24      Q.      -- appearance of the term --

    25      A.      I haven't looked for it, so I can't really answer
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 203 of 259 PageID #: 15701
                                                                            718
                                   Apperley - redirect

      1     that question, honestly.

      2     Q.      You pointed to a few compounds in claims 3 and 8 that

      3     might not be covered under Dr. MacMillan's interpretation of

      4     claim 1; correct?

      5     A.      Yes.

      6     Q.      But before I wrap up, I just want to make sure I have

      7     your understanding of claim 1 straight.

      8                    Under your interpretation of claim 1, apixaban,

      9     which is a compound that the '208 patent is about and which

    10      the '208 patent expressly claims, is not within the scope of

    11      claim 1; correct?

    12      A.      That's right.

    13      Q.      In fact, as of your deposition, you hadn't identified

    14      a single example in the '208 patent that you believed was

    15      within the scope of claim 1; correct?

    16      A.      That's correct.

    17      Q.      And under your interpretation of claim 1, it's

    18      impossible for any compound to fall within claim 1's scope;

    19      correct?

    20      A.      I -- yeah, I can't think of something so I -- yeah.

    21                     MR. COOK:    Okay.   Nothing further.

    22                     THE COURT:   Okay.   Redirect?

    23                              REDIRECT EXAMINATION

    24      BY MR. SEGREST:

    25      Q.      You were asked whether the word "attached" appears in
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 204 of 259 PageID #: 15702
                                                                            719
                                   Apperley - redirect

      1     the claim limitations; right?

      2     A.       Yes.

      3     Q.       And asked whether the word "substituents" appear in

      4     these claim limitations?

      5     A.       That's right.

      6     Q.       Now, would a person of ordinary skill in the art

      7     seeing the phrase "is substituted with" think that the

      8     things that are being substituted onto the atom are

      9     substituents?

    10      A.       Well, yes.   I mean, if you say something is

    11      substituted with a list of things, then we understand that

    12      that list of things can each individually be attached at

    13      that position, and then they would be substituents.           That's

    14      what -- those concepts sort of go together.

    15      Q.       So the list of things here would be things like R1 a ,

    16      right?

    17      A.       Yes.

    18      Q.       And every item in that list of things you're calling

    19      a substituent, right?

    20      A.       Yes.

    21      Q.       Is that what a person of ordinary skill in the art

    22      would call that -- those items?

    23      A.       Yes, sir.    Yes, certainly.

    24      Q.       And is that the terminology they would use with the

    25      word "substituted with"?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 205 of 259 PageID #: 15703
                                                                            720
                                   Apperley - redirect

      1     A.      Yes, that's right.     That is the way I read

      2     "substituted with" to mean.

      3     Q.      And then when the atom is substituted with a

      4     substituent, what's the relationship between that

      5     substituent and the atom?

      6     A.      Well, they're attached together by a bond.

      7     Q.      So is that being attached together again part of the

      8     understanding of a person of ordinary skill in the art would

      9     bring to the term "substituted"?

    10      A.      Yes, I believe so.

    11                    MR. SEGREST:    No further questions.

    12                    THE COURT:    Okay.   You can step down.     Thank you

    13      very much.

    14                    THE WITNESS:    You're welcome.

    15                    MR. COOK:    Your Honor?

    16                    THE COURT:    Yes.

    17                    MR. COOK:    We would submit PTX-777, 775, and

    18      779.

    19                    THE COURT:    Any objection?

    20                    MR. SEGREST:    No objection.

    21                    THE COURT:    Okay.   Those are all admitted.

    22                    (PTX-777, 775, and 779 were admitted into

    23      evidence.)

    24                    THE COURT:    Mr. Segrest, if you wouldn't mind

    25      coming and grabbing these binders.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 206 of 259 PageID #: 15704
                                                                            721
                                   Apperley - redirect

      1                   Then you can call your next witness.

      2                   (The attorneys clear the witness stand of

      3     binders.)

      4                   MR. SEGREST:    Your Honor, a housekeeping matter.

      5     I think we used his -- Dr. Heathcock's CV, PTX-998.           We want

      6     to move that in.

      7                   THE COURT:    Any objection?

      8                   MR. LEE:   No objection.

      9                   THE COURT:    Okay.   It's admitted.

    10                    (PTX-998 was admitted into evidence.)

    11                    MR. MIZERK:    Your Honor, SigmaPharm's next

    12      witness, and I think it's on behalf of SigmaPharm and

    13      Unichem, would be Dr. David Apperley, and Mr. Heneghan will

    14      be conducting the examination.

    15                    THE COURT:    Okay.

    16                    MR. MIZERK:    Your Honor, it's on behalf -- it's

    17      just on behalf of SigmaPharm.

    18                    THE COURT:    Okay.

    19                    ... DR. DAVID APPERLEY, having been first duly

    20      sworn, was examined and testified as follows ...

    21                    THE COURT:    Good afternoon, Dr. Apperley.

    22      Welcome.

    23                    You may proceed.

    24                    MR. HENEGHAN:    Thank you.

    25                    MR. HENEGHAN:    Tom Heneghan on behalf of
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 207 of 259 PageID #: 15705
                                                                            722
                                    Apperley - direct

      1     SigmaPharm.    May I approach?

      2                    THE COURT:   You may.

      3                    MR. HENEGHAN:   Thank you.

      4                    Dr. Apperley, here are a binder of exhibits, one

      5     for the Court.

      6                             DIRECT EXAMINATION

      7     BY MR. HENEGHAN:

      8     Q.      Good afternoon, Dr. Apperley.

      9     A.      Good afternoon.

    10      Q.      Would you please state your name for the record?

    11      A.      David Apperley.

    12      Q.      Thank you.

    13                     Could you tell us about your formal education?

    14      And you will see we have some slides here to summarize some

    15      of your background.

    16      A.      So I received a bachelor of science degree, chemical

    17      sciences, from the University of Anglia in 1982.          I then

    18      went to the Open University in Milton Keynes to work towards

    19      a Ph.D., which was awarded in 1986, working on the nuclear

    20      magnetic resonance spectroscopy of solids.

    21      Q.      And when you say you were working on NMR study of

    22      solids, is that what your thesis was on?

    23      A.      Yes.

    24      Q.      Can you tell us where you currently work?

    25      A.      Durham University in the UK.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 208 of 259 PageID #: 15706
                                                                            723
                                    Apperley - direct

      1                    MR. HENEGHAN:    Can we see the next slide,

      2     please.

      3     BY MR. HENEGHAN:

      4     Q.        How long have you been at Durham?

      5     A.        Since 1986.

      6     Q.        Please tell us about your experience at Durham.

      7     A.        So I started in 1986, working in the University of

      8     Durham Industrial Research Laboratories and working in the

      9     solid state NMR service.       And I built up extensive

    10      experience with my time there working on a vast range of

    11      materials, including pharmaceuticals.

    12      Q.        What other materials did you work on -- or what other

    13      range of materials did you work on during that time period?

    14      A.        Polymers, glasses, pretty much anything that was

    15      solid.

    16      Q.        Did anything significant happen at Durham in 2003?

    17      A.        In 2003, we relocated the NMR service to the

    18      chemistry department, and I moved down with it and I have

    19      been there ever since.

    20      Q.        And what are your main responsibilities in that role

    21      at Durham?

    22      A.        So my main responsibilities are to provide solid

    23      state NMR spectra and interpretation for researchers in

    24      Durham and also to provide spectra and interpretation on a

    25      commercial basis for researchers in other UK universities
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 209 of 259 PageID #: 15707
                                                                            724
                                    Apperley - direct

      1     and also for commercial original organization.

      2     Q.      Have you published in the field of solid state NMR?

      3     A.      Yes, I've published -- coauthored one book and now

      4     approaching 200 articles in the scientific literature.

      5     Q.      Dr. Apperley, I'm holding up a copy of what's been

      6     marked as DTX-655, Solid State NMR Basic Principles and

      7     Practice.

      8                    Is this your book?

      9     A.      Yes.

    10      Q.      And I think you said you have published approaching

    11      200 scientific articles?

    12      A.      That's correct, yes.

    13      Q.      And we are scrolling through these slides showing

    14      some particular choices from that list.         Can you tell me why

    15      you chose these particular ones to highlight for this case?

    16      A.      So these are articles that are either published in

    17      pharmaceutical journals or are relevant to pharmaceutical

    18      materials.

    19      Q.      So of the 200, these are particularly relevant to

    20      your work in this case?

    21      A.      Yes.

    22      Q.      Do you consider yourself an expert in performing

    23      solid state NMR tests and analyzing those results?

    24      A.      Yes, I do.

    25      Q.      Dr. Apperley, can we establish that throughout your
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 210 of 259 PageID #: 15708
                                                                            725
                                    Apperley - direct

      1     testimony any time we refer to NMR, we are referring in

      2     particular to solid state nuclear magnetic resonance

      3     testing -- I'm sorry -- resonance testing?

      4     A.      Yes.

      5     Q.      Thank you.

      6                    I'm showing you here on the screen what has been

      7     marked as Defendants' Trial Exhibit DTX-547.          Is that a copy

      8     of your current curriculum vitae?

      9     A.      Yes.

    10      Q.      Are the accomplishments and the work you just

    11      described reflected in your curriculum vitae?

    12      A.      Yes, they are.

    13      Q.      As well as additional work and other things you've

    14      done in your professional life?

    15      A.      Yes.

    16      Q.      Dr. Apperley, have you been retained by Defendant

    17      SigmaPharm Laboratories in this matter to conduct NMR

    18      analysis of SigmaPharm's apixaban ANDA products?

    19      A.      Yes.

    20      Q.      Have you been retained by SigmaPharm to provide your

    21      expert opinions regarding that work?

    22      A.      Yes.

    23      Q.      Do you believe that you possess the training,

    24      education, and experience required to provide expert

    25      opinions regarding the analysis of the results of that work?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 211 of 259 PageID #: 15709
                                                                            726
                                    Apperley - direct

      1     A.      Yes, I do.

      2     Q.      Are you being compensated for your time dedicated to

      3     your work on this matter?

      4     A.      I am.

      5     Q.      Do you have any affiliation with any of the parties

      6     in this case?

      7     A.      No.

      8     Q.      Does your compensation for your work in this case

      9     depend in any way on the outcome of this litigation?

    10      A.      No.

    11                      MR. HENEGHAN:   Your Honor, at this time I would

    12      like to proffer Dr. Apperley as an expert in NMR testing and

    13      analysis.

    14                      MR. PRUSSIA:    No objection, Your Honor.

    15                      THE COURT:   He is so recognized.

    16                      MR. HENEGHAN:   Thank you.

    17      BY MR. HENEGHAN:

    18      A.      Dr. Apperley we have heard a lot about XRPD analysis

    19      during this trial.

    20                      Are NMR and XRPD different analytical tools?

    21      A.      Yes, they are.

    22      Q.      How are they different?

    23      A.      XRPD is sensitive to long-range order, solid state

    24      NMR is sensitive to short-range order.

    25      Q.      And how is that difference significant in relation to
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 212 of 259 PageID #: 15710
                                                                            727
                                    Apperley - direct

      1     your work in this case?

      2

      3     A.      So the implication of that is in solid state NMR, a

      4     spectrum can contain both crystalline and amorphous

      5     material.

      6                    THE COURT:   Doctor, I need you to speak up a

      7     little bit so I can hear you.

      8                    THE WITNESS:    Okay.

      9                    THE COURT:   Could you have him answer that

    10      question again?

    11                     MR. HENEGHAN:   Sure.    I will just re-ask the

    12      question, Judge, if that's okay.

    13      BY MR. HENEGHAN:

    14      Q.      How does that different significant in relation to

    15      your work in this case, the difference between XRPD and NMR?

    16      A.      So an NMR, because it's sensitive to short-range

    17      order, an NMR spectrum can contain peaks from both amorphous

    18      and crystalline material.

    19      Q.      And how does XRPD analysis differ from that in

    20      relation to that basis?

    21      A.      Diffraction techniques are sensitive just to

    22      long-range order.

    23      Q.      And are NMR peaks different as between crystalline

    24      materials and amorphous materials?

    25      A.      Yes.   Generally, amorphous materials get broader
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 213 of 259 PageID #: 15711
                                                                            728
                                    Apperley - direct

      1     peaks than crystalline material.

      2                     It's perhaps easiest to demonstrate that with an

      3     example.

      4                     MR. HENEGHAN:   Okay.   Can we see DTX-50 and

      5     particularly at page 5 of that exhibit?

      6     BY MR. HENEGHAN:

      7     Q.      Is this the example you wanted to see?

      8     A.      Yes, it is.

      9     Q.      Okay.    Can you use this chart to explain to us just

    10      in general -- let me just grab a laser pointer.

    11                      MR. HENEGHAN:   I think it might help if I'm able

    12      to point.

    13      BY THE WITNESS:

    14      A.      So if you look in the region of the spectrum, it's

    15      about 134 ppm on the horizontal axis.

    16      Q.      About that?

    17      A.      A little bit to the left of that.        Yes.

    18      Q.      Okay.

    19      A.      So the peak in the trace -- the black trace at the

    20      bottom is relatively narrow and is consistent with a

    21      crystalline substance.

    22                      The peak at the same position in the red trace

    23      is much broader and is consistent with an amorphous

    24      material.

    25      Q.      And can I just point out, I was making a mistake.           I
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 214 of 259 PageID #: 15712
                                                                            729
                                    Apperley - direct

      1     was to the right of 130.      134 is actually to the left of 130

      2     because it reads from right to left.        I have been struggling

      3     with this all week.     I apologize.

      4                     So is this the area that we're talking about?

      5     A.      That's the area.

      6     Q.      Okay.    I'm sorry.

      7                     Go ahead.   I didn't mean to interrupt you.

      8                     You mentioned the red peak and the black peak.

      9     A.      Yes.    So they're significantly different in widths,

    10      and that reflects whether one is crystalline or the other is

    11      amorphous.

    12      Q.      And in this particular example, can you tell us what

    13      the red line or the red trace is a sample of?

    14      A.      So the red trace is from a sample of SigmaPharm's

    15      2.5 milligram tableted material.

    16      Q.      And the black trace or the black line along the

    17      bottom there?

    18      A.      The black line is from crystalline apixaban.

    19      Q.      And this happens to be a chart from this case.          We'll

    20      talk about that in a little bit more detail later, but this

    21      was just an example of narrow versus broad?

    22      A.      Yes.

    23      Q.      I'd like to start briefly with your conclusions in

    24      this case.     Did you perform NMR testing of SigmaPharm's ANDA

    25      product?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 215 of 259 PageID #: 15713
                                                                            730
                                    Apperley - direct

      1     A.      Yes.

      2     Q.      And did you analyze the results of those tests?

      3     A.      Yes, I did.

      4     Q.      Have you formed any opinions about that work?

      5     A.      Yes.

      6     Q.      And what are those opinions?

      7     A.      So in my opinion, based on the measurements I have

      8     carried out, there is no evidence to support the conclusion

      9     that SigmaPharm's ANDA product contains crystalline

    10      apixaban.

    11      Q.      And is that opinion supported by the testing you did?

    12      A.      Yes, it is.

    13      Q.      How so?

    14      A.      So I carried out multiple tests, and both on

    15      crystalline apixaban to determine that it was detectable in

    16      an NMR spectrum and tableted material to establish that

    17      apixaban was detectable in tablets.        And also a range of

    18      experiments to confirm the accuracy and appropriateness of

    19      those measurements.

    20      Q.      Let's talk about those three sets of tests, starting

    21      with the first one.

    22                     Could you briefly describe the first set of NMR

    23      tests you conducted in this matter?

    24      A.      So the first set of tests were carried out on a

    25      sample of crystalline apixaban and on a 2.5 milligram
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 216 of 259 PageID #: 15714
                                                                            731
                                    Apperley - direct

      1     SigmaPharm tableted sample.

      2                    MR. HENEGHAN:   And if we could show Exhibit

      3     DTX-549 on the screen.

      4     BY MR. HENEGHAN:

      5     Q.      Do you recognize this document, Doctor?

      6     A.      Yes.

      7     Q.      And does this exhibit, DTX-549, contain all of the

      8     data and the results of your first set of tests?

      9     A.      It does.

    10      Q.      And was this attached in its entirety to your expert

    11      report in this matter?

    12      A.      Yes.

    13      Q.      What was the purpose of this particular set of tests,

    14      the ones shown in DTX-549?

    15      A.      So, in this set of tests, I wanted to establish the

    16      optimum conditions, experimental conditions for the

    17      detection of crystalline apixaban, and to establish the

    18      appearance of an NMR fingerprint for crystalline apixaban in

    19      terms of the line positions and line widths in the spectrum.

    20      And then I wanted to establish that I could actually detect

    21      the apixaban in the tableted material.

    22      Q.      And was that second purpose to detect apixaban in the

    23      tableted material in either form, crystalline or amorphous?

    24      A.      Yes, in either form.

    25      Q.      How did you conduct this test?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 217 of 259 PageID #: 15715
                                                                            732
                                    Apperley - direct

      1     A.      So I have used the technique called

      2     cross-polarization with magic-angle spinning and using a

      3     broke --

      4     Q.      Doctor, if you could just slow down a little bit,

      5     especially with the technical stuff?

      6     A.      All right.    Sorry.

      7     Q.      What was that, magic-angle spinning?

      8     A.      Magic-angle spinning.

      9     Q.      Thank you.

    10      A.      Or MAS.

    11                     Along with Bruker Advanced III HD Spectrometer

    12      and a full millimeter MAS probe.

    13      Q.      And what type of spectrum were you trying to see in

    14      that testing?

    15      A.      Yes.    I was -- so I've used that technique to record

    16      a carbon 13 spectrum from a sample of crystalline apixaban.

    17      I then used the same technique to record a spectrum from

    18      tableted material, taking great care to make sure there was

    19      no cross-contamination between samples to the extent they

    20      used separate rotors for the two samples.

    21      Q.      Why is it important to make sure that you avoid

    22      cross-contamination in that situation?

    23      A.      Any time that you are working with a bulk sample and

    24      a sample that is diluting that material, you need to be

    25      careful to make sure you don't contaminate the dilute system
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 218 of 259 PageID #: 15716
                                                                            733
                                    Apperley - direct

      1     with the concentrated one.

      2     Q.      And in this particular situation, which would be the

      3     dilute system?

      4     A.      The tableted material.

      5     Q.      Do you recall what percentage of apixaban is in the

      6     SigmaPharm product?

      7     A.      Approximately 3 percent.

      8     Q.      And so contrarily, there would be 100 percent

      9     crystalline apixaban in the API sample?

    10      A.      Yes.

    11      Q.      And those are the two things you don't want to mix.

    12      A.      Indeed.

    13      Q.      Unless you mix them on purpose for another reason,

    14      and we'll talk about that a little bit later.

    15      A.      Indeed.

    16      Q.      Why were those particular tests method selected for

    17      these tests?

    18      A.      So those are the common type of measurements I do on

    19      any materials of this type.

    20      Q.      Is this typical of the instrumentation that's

    21      available to NMR practitioners, the equipment you used?

    22      A.      Indeed, it is, yes.

    23      Q.      Under what experimental conditions were the tests

    24      conducted?

    25      A.      So the tests were carried out with a sample spin rate
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 219 of 259 PageID #: 15717
                                                                            734
                                    Apperley - direct

      1     of 10 kilohertz and with a temperature regulated to

      2     28 degrees Celsius.

      3                    The crystalline apixaban was -- the spectrum

      4     from that was acquired or accumulated over a period of one

      5     hour.

      6                    The spectrum from the tableted material was

      7     accumulated over a period of 16 hours.

      8     Q.      And I would just like to clarify some of the

      9     language.   If you look back at that exhibit we used as the

    10      example.

    11                     I'm sorry.   Let me just find the reference here.

    12      I think it was page 5 of that exhibit.

    13                     Go to page 5.

    14                     I'm sorry.   Let me look at my notes here and I

    15      will direct you to the right one.

    16                     I'm sorry.   It's 550, page 5.

    17                     So you mentioned just now testing the

    18      crystalline in apixaban.

    19                     In the testing result, is that designated with

    20      the legend API?

    21      A.      Yes.

    22      Q.      So when you see API, we're talking about the sample

    23      of crystalline apixaban?

    24      A.      Yes.

    25      Q.      And when we're talking about the significant tableted
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 220 of 259 PageID #: 15718
                                                                            735
                                    Apperley - direct

      1     material, the legend says tablet.

      2     A.      Yes.

      3     Q.      Okay.    And we'll get into the two different tablets

      4     tests, but I just want to make sure we're all understanding

      5     the language of how we're approaching it here.

      6                     I think that you testified that you ran the

      7     crystalline apixaban spectrum on an accumulation of one hour

      8     and the tableted material on an accumulation of about

      9     16 hours; is that right?

    10      A.      That's right.

    11      Q.      Why did you utilize more time or repetitions for the

    12      tableted material than for the crystalline apixaban?

    13      A.      So the signal-to-noise ratio in the spectrum is

    14      proportional to the amount of material in the sample

    15      contained in the rotor, and the crystalline apixaban is or

    16      was -- 100 percent of the sample was under study so it gives

    17      us a spectrum with a high signal-to-noise ratio in a

    18      relatively short period of time.

    19                      The tableted material containing approximately

    20      3 percent of apixaban, it takes a lot longer to build up a

    21      reasonable signal-to-noise ratio for the peaks relevant to

    22      apixaban.

    23      Q.      Is it standard NMR practice to use longer

    24      accumulation time to detect a dilute material?

    25      A.      Indeed, it is.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 221 of 259 PageID #: 15719
                                                                            736
                                    Apperley - direct

      1                   MR. HENEGHAN:    Let's show DTX-549, page 4.

      2     BY MR. HENEGHAN:

      3     Q.      What were the results of the tests of the crystalline

      4     apixaban?

      5     A.      So this is the spectrum from the crystalline

      6     apixaban, and it shows 19 resolved signals and -- which can

      7     be used to determine whether apixaban is detectable in

      8     tableted material.

      9     Q.      When you say "these" or "this," you're referring to

    10      the exhibits on the screen right now?

    11      A.      Yes, sorry.

    12      Q.      That's okay.

    13                    DTX-549, page 4.

    14                    And if we look across the top of that graph,

    15      there's a series of numbers with little hashmarks above all

    16      the peaks.

    17                    Are those the numbers that correspond to the

    18      location of each peak on the graph?

    19      A.      Indeed.

    20      Q.      What were the results of the NMR spectra you ran on

    21      the tableted material?      What did it show you?

    22      A.      So the tableted, the spectrum from the tableted

    23      material was consistent with the presence of apixaban.

    24                    MR. HENEGHAN:    Can we show page 6 of that

    25      exhibit.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 222 of 259 PageID #: 15720
                                                                            737
                                    Apperley - direct

      1                    Thank you.

      2     BY MR. HENEGHAN:

      3     Q.      What does this page 6 show you?

      4     A.      So this is the spectrum from tableted materials.           It

      5     shows a range of signals.      The largest ones are from the

      6     excipient in the sample.       There is a range of signals

      7     between 100 and 170 on the scale and that are consistent

      8     with the apixaban.

      9     Q.      So this shows apixaban, but does it show crystalline

    10      apixaban?

    11      A.      It's not consistent with the presence of crystalline

    12      apixaban.

    13      Q.      Did you compare the NMR spectra of the crystalline

    14      apixaban to the NMR spectra of the SigmaPharm tablets?

    15      A.      I did.

    16                     MR. HENEGHAN:    Can we show DTX-549, page 9.

    17

    18      BY MR. HENEGHAN:

    19      Q.      What do we see -- well, first let me ask:         Do you

    20      recognize this exhibit?

    21      A.      Yes.

    22      Q.      And is it contained in your report in Exhibit C to

    23      your report?

    24      A.      Yes.

    25      Q.      So what does DTX-549, page 9 show us?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 223 of 259 PageID #: 15721
                                                                            738
                                    Apperley - direct

      1     A.       So we have two -- two lines here.

      2     Q.       Okay.

      3     A.       The black line is from crystalline apixaban.         The red

      4     line is from the SigmaPharm 2.5 milligram tablet material.

      5                      And the red line shows significantly broader

      6     peaks than the material -- the spectrum from the crystalline

      7     material, and that's consistent where an amorphous sample.

      8                      Also, there is a signal missing at about 121.7

      9     ppm, which is present in the crystalline spectrum from the

    10      crystalline sample.

    11      Q.       Does this chart, similar to the first chart we looked

    12      at, show a difference between broad amorphous lines as

    13      compared to sharp crystalline lines?

    14      A.       Yes.

    15      Q.       And what would be a good example of that from this

    16      chart?

    17      A.       I think it's looking at the range between about 125

    18      and 135.   The red -- the black -- the peaks on the black

    19      trace are well separated, and it's actually a broad range of

    20      signal for the tableted material.

    21      Q.       Is there any similarity related to the region shown

    22      here between 110 and 170 to anything else?

    23      A.       Yes, the regions are similar.      So that confirms that

    24      apixaban is detectable in the tableted material.

    25      Q.       What specific peaks in the 110 to 170 ppm range do
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 224 of 259 PageID #: 15722
                                                                            739
                                    Apperley - direct

      1     you find to be significant?

      2                     And let me put up DTX-549, page 4, to look at

      3     while you tell us about that.

      4     A.       So all of the peaks in the range from 110 up to 170

      5     ppm are significant in this case.

      6     Q.       So can we highlight, using the numbers on the top,

      7     the peaks from 161.7 to 113.4?

      8     A.       So, yes.   That whole range is the important range.

      9     Q.       And how many peaks are shown there?

    10      A.       12.

    11      Q.       And this is the chart of the crystalline apixaban,

    12      right?

    13      A.       Yes.

    14      Q.       Does this test give you an indication as to whether

    15      the apixaban in the tableted material is present in its

    16      crystalline form?

    17                      MR. HENEGHAN:   And let's look back at page 9 of

    18      that same exhibit.

    19                      Thank you.

    20      BY MR. HENEGHAN:

    21      Q.       Does this give you an indication, this particular

    22      chart, of whether the apixaban in the tableted material is

    23      present in its crystalline form?

    24      A.       The line width in the spectrum from the tableted

    25      material suggests amorphous material.        And the absence of
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 225 of 259 PageID #: 15723
                                                                            740
                                    Apperley - direct

      1     the line at the 121.7 ppm in the tableted material suggests

      2     that there is no crystalline material detectable in the

      3     tableted sample.

      4     Q.      Again, the tableted material being the red line.

      5     A.      Yes.

      6     Q.      Did you conduct any calibration tests on the

      7     spectrometer prior to conducting this analysis?

      8     A.      Yes, I carried out a range of tests.

      9                    I optimized the instrument dependent

    10      experimental parameters and carried out a referencing

    11      experiment to correctly position zero ppm in the scale, and

    12      also carried out a number of measurements to determine the

    13      optimum sample dependent parameters.

    14      Q.      And is that the standard calibration you would

    15      perform any time you conduct this type of NMR testing?

    16      A.      Yes, I regularly do those calibrations.

    17      Q.      As far as NMR, in your opinion, is solid state NMR

    18      testing the best method of analyzing the SigmaPharm tablets

    19      to determine crystallinity?

    20      A.      No.

    21      Q.      Why is that?

    22      A.      The limit of detection is too high with respect to

    23      the crystalline material to detect load levels of

    24      crystalline material.

    25      Q.      Did you perform any additional NMR testing to see if
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 226 of 259 PageID #: 15724
                                                                            741
                                    Apperley - direct

      1     you could gain additional insight?

      2     A.      Yes, I carried out two further sets of tests.

      3     Q.      And did those additional rounds of testing, were they

      4     with different parameters?

      5     A.      The second set used the same basic experimental

      6     parameters but with a larger sample size and a different

      7     spin rate.

      8     Q.      Okay.    Let's talk about that second test.

      9                     Could you tell us what the -- what product was

    10      the subject of the second test you ran?

    11      A.      So the second test was upon the -- again, on the 2.5

    12      SigmaPharm ANDA product.

    13                      MR. HENEGHAN:   Okay.   So could we show Exhibit

    14      DTX-550, please.

    15      BY MR. HENEGHAN:

    16      Q.      Does DTX-550 that's up on the screen now contain all

    17      of the data and results of your second test?

    18      A.      Yes.

    19      Q.      And that was attached to your expert report in this

    20      case?

    21      A.      Yes.

    22      Q.      What was the purpose of that second test?

    23      A.      So the second test was designed to try and detect

    24      crystalline apixaban in the tableted material.

    25      Q.      How did you conduct this test?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 227 of 259 PageID #: 15725
                                                                            742
                                    Apperley - direct

      1     A.       So this test was carried out under the same basic

      2     experimental conditions but with a larger sample container,

      3     so more sample mass, and has a different spin rate as

      4     compared to the first set of tests.

      5     Q.       And why did you do that?

      6     A.       The more sample you can get into the rotors, the more

      7     sensitive; the more signal you're going to get, so the more

      8     sensitive the result is going to be, so the more confident

      9     you can be with the interpretation of the spectrum.

    10      Q.       And did the test, in fact, result in an improved

    11      signal-to-noise ratio?

    12      A.       Yes, it did.

    13      Q.       Let's talk about those results.

    14                    What did the results of your analysis of the

    15      second test show?

    16      A.       So the second test showed improved signal-to-noise

    17      ratio.   It gave a spectrum with significantly broader lines

    18      than the -- than that from the crystalline apixaban.           Again,

    19      consistent with amorphous material.        And there was no

    20      evidence in that spectrum for the presence of crystalline

    21      apixaban.

    22                    MR. HENEGHAN:    Let's put up page 5 of DTX-550.

    23      BY MR. HENEGHAN:

    24      Q.       I believe you testified that 550 is the result of

    25      that second test; correct?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 228 of 259 PageID #: 15726
                                                                            743
                                    Apperley - direct

      1     A.       The red trace, the red line, is the result of the

      2     second test, yes.

      3     Q.       And this happens to be the chart we talked about

      4     earlier as an example of line breadth versus line sharpness,

      5     right?

      6     A.       That's right.

      7     Q.       Let's talk about the actual test results in relation

      8     to this graph then.

      9                     What does this chart show?

    10      A.       So this chart shows the spectrum from the crystalline

    11      apixaban, that is the black trace at the bottom, and then

    12      two traces above that from the tableted material.          The red

    13      trace comes from the 64-hour experiment, and -- yeah, I

    14      should say that the -- in addition to using the -- an

    15      increased sample size, I used a longer accumulation time, so

    16      I increased the accumulation time from 16 hours to 64.

    17                      And that red trace, the red line, is the sum of

    18      those four-component spectrum.

    19      Q.       So basically if we look at the legend up here, the

    20      black trace and the blue trace are the results of that first

    21      set of tests, right?     The crystalline apixaban and the

    22      16-hour accumulation of the SigmaPharm tablet, right?

    23      A.       Yes.   Yes, that's right.

    24      Q.       And then the red trace is the second test, the same

    25      strength of the SigmaPharm tablet but this time a larger
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 229 of 259 PageID #: 15727
                                                                            744
                                    Apperley - direct

      1     sample accumulated for four times as long.

      2     A.        That's right.

      3     Q.        Can you explain to us what this comparison between

      4     those three NMR spectra show?

      5     A.        The first thing to know is that the spectra from the

      6     16- and 64-hour measurements are consistent, so the peaks

      7     are in the same place and have generally the same shape.

      8                    MR. HENEGHAN:   Could we highlight from about 170

      9     to 120?

    10                     Thank you.

    11      BY THE WITNESS:

    12      A.        So that's the important range.

    13                     The signal-to-noise ratio in the trace from the

    14      64-hour experiment is improved so the line is smoother.

    15                     And neither of them match the ppm lines from the

    16      crystalline apixaban.

    17      BY MR. HENEGHAN:

    18      Q.        Is there anything that you see that is missing in the

    19      tablet test that leads you to draw that conclusion?

    20      A.        So in the red spectrum, there's a peak missing at

    21      121.7 ppm that is present in the spectrum from the

    22      crystalline apixaban.

    23      Q.        Am I indicating the right spot with the laser

    24      pointer?

    25      A.        Yes, that's the correct position.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 230 of 259 PageID #: 15728
                                                                            745
                                    Apperley - direct

      1                   So that is strongly indicative that there is no

      2     crystalline apixaban detectable in the tableted material.

      3     Q.      Why is that indicative of that finding?

      4     A.      The crystalline apixaban to be present, I need to be

      5     able to see all of the lines that relate to its fingerprint

      6     in the spectrum, and that simply isn't the case here.

      7     Q.      Is there any misalignment of the peaks or do you have

      8     any concerns about misalignment of the peaks in this

      9     comparison?

    10      A.      The -- I'm confident that the precise position of the

    11      176 ppm --

    12      Q.      This one here?

    13      A.      The one on the left.      Yes.

    14                    (Continuing): -- is not an indication of any

    15      misalignment because as I have already said, the red traces

    16      are the sum of the four-component spectra and the other

    17      signals in those spectra do align.

    18      Q.      Was this spectrum from your second test, the one

    19      shown by the red line, was that processed in the same way as

    20      your other sets of tests up to that point?

    21      A.      So for that one, I used a Gaussian apodization

    22      function with a time constant of 20 milliseconds.          That's

    23      approximately equivalent to an exponential apodization

    24      function with line broaden of 30 hertz which I used for my

    25      subsequent measurements.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 231 of 259 PageID #: 15729
                                                                            746
                                    Apperley - direct

      1     Q.      And "subsequent" meaning your third round of tests.

      2     A.      My third round of test.

      3     Q.      We'll get to that soon.

      4                    Does the NMR testing you did indicate the

      5     presence of crystalline apixaban in the SigmaPharm tablets?

      6     A.      No, it doesn't.

      7     Q.      Referring you back to the exhibit still on the

      8     screen, do you see the large red peak at about 115 ppm?

      9     A.      Yes.

    10      Q.      Do you have an opinion as to what that is?

    11      A.      That is a spinning sideband relating to the peak of

    12      176 ppm.

    13      Q.      Which is the big one --

    14      A.      The big one.

    15      Q.      -- way over here (indicating)?

    16      A.      Yes.

    17      Q.      What is a spinning sideband?

    18      A.      So a spinning sideband is a residual signal resulting

    19      from the magic-angle spinning used to produce the spectrum.

    20      Q.      On what does its position in the spectrum depend?

    21      A.      So it's position depends on the spin rate used to

    22      obtain the spectrum.

    23      Q.      Can you still interpret the spectra with the spinning

    24      sideband present?

    25      A.      Yes.   There's enough information in the rest of that
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 232 of 259 PageID #: 15730
                                                                            747
                                    Apperley - direct

      1     region to allow an interpretation.

      2     Q.      Do you have any opinion on whether the spinning

      3     sidebar is obscuring information that might affect your

      4     analysis of the results of this test?

      5     A.      I did further measurements later on at different spin

      6     rates, so this spinning sideband is in a different position,

      7     and that shows there was nothing there that would affect my

      8     interpretation of that spectrum.

      9     Q.      I think you testified earlier that the spinning side

    10      rate is dependent on the speed of the spin rate.

    11      A.      Yes.

    12      Q.      So when you change the spin rate, the spinning

    13      sideband is still there, it just moves to a different spot.

    14      A.      Yes.

    15      Q.      So then you can see what was under the one at the

    16      other spin rate.

    17      A.      Yes.

    18      Q.      Is that a fair way to put it?

    19      A.      That's right.

    20      Q.      Well, let's talk about that third set of tests, the

    21      subsequent test as you had called them before.

    22                     MR. HENEGHAN:   If we could look at Exhibit 551.

    23      BY MR. HENEGHAN:

    24      Q.      Do you recognize this document, Dr. Apperley?

    25      A.      Yes.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 233 of 259 PageID #: 15731
                                                                            748
                                    Apperley - direct

      1     Q.      Does Exhibit 551 contain the results of your third

      2     set of tests?

      3     A.      It does, yes.

      4     Q.      And was the entirety of your data and analysis from

      5     the third set of tests contained in your expert report?

      6     A.      Yes.

      7     Q.      Okay.    Let's go through those third set of tests one

      8     by one or a little more individually.

      9                     Was one of the tests you did in that subsequent

    10      round a test of a mixture of crystalline apixaban and

    11      placebo?

    12      A.      Yes.

    13                      MR. HENEGHAN:   Can we look at DTX-551, page 6.

    14      BY MR. HENEGHAN:

    15      Q.      So is this showing traces from that blend that you

    16      created of crystalline apixaban and placebo?

    17      A.      Yes, the bottom two trace.

    18      Q.      So the blue is the placebo and the green and the

    19      black are combinations of the placebo with the crystalline

    20      apixaban?

    21      A.      Correct.

    22      Q.      Why did you do that mixture and perform those tests?

    23      A.      I wanted to know what the spectrum would have applied

    24      if the tableted material contained wholly crystalline

    25      apixaban and for use to compare with the tableted material.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 234 of 259 PageID #: 15732
                                                                            749
                                    Apperley - direct

      1     Q.      In addition to doing a test of a combination of

      2     crystalline apixaban and placebo, did you also test a

      3     mixture of placebo, crystalline apixaban, and the SigmaPharm

      4     tablets?

      5     A.      Yes.   I created two further mixtures with

      6     approximately -- aiming at approximately 50 percent

      7     crystalline material, or crystalline apixaban in the total

      8     amount of apixaban, and also approximately 20 percent

      9     crystalline apixaban out of the total apixaban content.

    10      Q.      And why did you make those mixtures?

    11      A.      So they were also for comparison with the SigmaPharm

    12      tableted samples.

    13      Q.      To what end?

    14      A.      To determine whether crystalline apixaban could be

    15      detected.

    16                     And to establish some sort of form of limit of

    17      detection.

    18      Q.      And was it also meant to give you an idea of what the

    19      SigmaPharm tablets would look like if they had crystalline

    20      apixaban in them?

    21      A.      If they had, yes.

    22      Q.      And did you find any such evidence in the actual

    23      SigmaPharm tablets and match that mixture spectrum?

    24      A.      No.

    25      Q.      Did you also run additional analyses of other batches
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 235 of 259 PageID #: 15733
                                                                            750
                                    Apperley - direct

      1     of 2.5 milligram apixaban tablets that you received from

      2     SigmaPharm?

      3     A.      Yes, I ran two further batches to look for

      4     crystalline apixaban.

      5     Q.      So why did you do those additional batches?

      6     A.      Just for added confidence.

      7     Q.      Just to make sure they were consistent?

      8     A.      As a repeat, yes.

      9     Q.      Did you also analyze just the placebo itself?

    10      A.      Yes.

    11      Q.      Why did you do that?

    12      A.      So the interpretation of the spectra is, depending on

    13      the rate that -- the region of the spectrum, between 110 and

    14      170 ppm.   I needed to be absolutely certain there were no

    15      signals from the placebo in that range that would affect my

    16      interpretation, so I ran placebos to establish that there

    17      were, indeed, no placebo signals in that range.

    18      Q.      And what experimental conditions were used for that

    19      particular analysis?

    20      A.      I used exactly the same conditions as for the other

    21      tests in this set.

    22      Q.      How does that compare generally with accepted

    23      procedures for an experiment such as this?

    24      A.      It is logical to use exactly the same conditions so

    25      that you can then make a direct comparison between spectra.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 236 of 259 PageID #: 15734
                                                                            751
                                    Apperley - direct

      1     Q.      What did the results of those tests demonstrate?

      2     A.      So they demonstrated there is no interference from

      3     placebo and, therefore, that my conclusion that there is no

      4     crystalline apixaban detectable in the spectrum is valid.

      5                     MR. HENEGHAN:   Let's look back at DTX-550, page

      6     5.

      7                     Thank you.

      8     BY MR. HENEGHAN:

      9     Q.      We talked about the spinning sideband and whether or

    10      not that might obscure the spectrum in a particular point.

    11                      Is a single point in the spectrum dispositive of

    12      the question of whether crystalline apixaban is detected?

    13      A.      No.

    14      Q.      Why is that?

    15      A.      To --

    16      Q.      Why isn't a single spot dispositive?

    17      A.      Because you need to see all the peaks that relate to

    18      the crystalline apixaban in this case in the spectrum, not

    19      just one.     They all must be present if crystalline apixaban

    20      is present.

    21      Q.      Are all of the peaks for crystalline apixaban present

    22      in any of the tests you performed solely on the SigmaPharm

    23      tableted product?

    24      A.      No.

    25      Q.      How does that relate to your opinion in this matter?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 237 of 259 PageID #: 15735
                                                                            752
                                    Apperley - cross

      1     A.      So that -- that leads me to conclude there is no

      2     evidence to support a conclusion that SigmaPharm ANDA

      3     product contains crystalline apixaban.

      4                    MR. HENEGHAN:    Thank you, Dr. Apperley.      We have

      5     no further questions.

      6                    THE COURT:   All right.    We'll take a short break

      7     before we get to cross-examination.

      8                    (Brief recess taken.)

      9                    *     *      *

    10                     (Proceedings reconvened after recess.)

    11                     THE COURT:   Cross-examination.

    12                     MR. PRUSSIA:     Thank you.

    13                               CROSS-EXAMINATION

    14      BY MR. PRUSSIA:

    15      Q.      Good afternoon, Dr. Apperley.

    16      A.      Good afternoon.

    17      Q.      Nice to see you again.      We met at your deposition.

    18                     Do you recall that?

    19      A.      Yes.

    20      Q.      You agree that SSNMR is a useful tool to analyze

    21      pharmaceutical compositions, right?

    22      A.      Yes.

    23      Q.      And SSNMR is a good tool for distinguishing amorphous

    24      and crystalline pharmaceutical material; correct?

    25      A.      Yes.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 238 of 259 PageID #: 15736
                                                                            753
                                    Apperley - cross

      1     Q.      And you agree that SSNMR can provide information

      2     about the crystallinity of a drug substance that is not

      3     easily obtained from XRPD; correct?

      4     A.      Yes.

      5     Q.      Now, you have not analyzed the SSNMR data produced by

      6     Dr. Munson in this case, right?

      7     A.      Correct.

      8     Q.      And so you have no opinions regarding Dr. Munson's

      9     analysis in this case, right?

    10      A.      No.

    11      Q.      And you -- so you have no basis to dispute any of

    12      Dr. Munson's opinions in this case, right?

    13      A.      No.

    14      Q.      Let me just re-ask my question because there's an

    15      ambiguity in the transcript.

    16                     You have no opinions regarding Dr. Munson's

    17      analysis in this case; correct?

    18      A.      I have no opinions on that.

    19      Q.      And you also have no opinions regarding Dr. Atwood's

    20      analysis in this case; correct?

    21      A.      Correct.

    22      Q.      And you didn't talk to any of SigmaPharm's experts in

    23      this case in connection with forming your opinions in this

    24      case; correct?

    25      A.      Correct.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 239 of 259 PageID #: 15737
                                                                            754
                                    Apperley - cross

      1     Q.      And so you didn't talk to Dr. Schurko in connection

      2     with forming your opinions in this case; correct?

      3     A.      Correct.

      4     Q.      Your opinions here are limited to the SSNMR

      5     experiments that you conducted on the SigmaPharm tablet;

      6     correct?

      7     A.      Correct.

      8     Q.      So you are not offering any opinion on whether the

      9     SigmaPharm tablet infringes the '945 patent; correct?

    10      A.      Correct.

    11      Q.      And you are not providing an opinion with respect to

    12      any other issues in this case; correct?

    13      A.      Correct.

    14      Q.      Now, you know what a limit of detection is; correct?

    15      A.      Yes.

    16      Q.      The limit of detection is the level at which one can

    17      detect a material of interest in an SSNMR experiment;

    18      correct?

    19      A.      Correct.

    20      Q.      And so let's take an example where you run an SSNMR

    21      experiment on a tablet.

    22                      Are you with me so far?

    23      A.      Yes.

    24      Q.      Okay.    And the material of interest in the tablet is

    25      just 3 percent, okay?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 240 of 259 PageID #: 15738
                                                                            755
                                    Apperley - cross

      1                     Are you with me?

      2     A.       Yes.

      3     Q.       And the limit of detection is 10 percent.

      4     A.       Yes.

      5     Q.       You got that?

      6                     In that scenario, the material of interest

      7     cannot be detected by the experiment.

      8                     Do you agree with me?

      9     A.       I think it is very unlikely.      It would depend exactly

    10      on the experiment, but I think it is very unlikely.

    11      Q.       It cannot be detected by the experiment; correct?

    12      A.       There are conditions when you could detect it.

    13                      If you're talking about a carbon spectrum, then

    14      it would be difficult to detect, yes.

    15      Q.       So let's be clear about this because we're talking

    16      about a carbon 13 SSNMR experiment, right?

    17      A.       Right.

    18      Q.       So in that example, where the material of interest is

    19      3 percent and the limit of detection is 10 percent, that

    20      experiment would not detect the material of interest;

    21      correct?

    22                      MR. HENEGHAN:   Judge, I just have an objection

    23      to the hypothetical because of additional conditions being

    24      added.   I would just like to have Dr. Apperley understand

    25      what are the assumptions he's being asked to make, but now
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 241 of 259 PageID #: 15739
                                                                            756
                                    Apperley - cross

      1     the carbon 13 is new assumption added on to the original

      2     hypothetical.    It just seems unclear to me.

      3                    THE COURT:   At this point, I think you had

      4     better restate the question.

      5                    MR. PRUSSIA:   Thank you.

      6     BY MR. PRUSSIA:

      7     Q.      We're talking about a carbon 13 SSNMR experiment.

      8                    Do you have that, Dr. Apperley?

      9     A.      Right.

    10      Q.      And the limit of detection is 10 percent.

    11                     Are you with me?

    12      A.      Right.

    13      Q.      The material of interest is 3 percent.         Okay?

    14      A.      Yes.

    15      Q.      The experiment will not detect the material of

    16      interest.

    17                     Do you agree with me?

    18      A.      I can't definitively answer that.

    19      Q.      You just don't know, right?

    20      A.      Don't know.

    21      Q.      All right.    You conducted three sets of experiments

    22      in this case, right?

    23      A.      Yes.

    24      Q.      And the entirety of those experiments are reflected

    25      in DTX-549, 550, and 51 which you walked through with
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 242 of 259 PageID #: 15740
                                                                            757
                                    Apperley - cross

      1     counsel, right?

      2     A.      Yes.

      3     Q.      And for DTX-549, that was report 1, the first one you

      4     saw, you showed to the Court -- do you remember that?

      5     A.      Yes.

      6     Q.      -- you didn't determine the limit of detection for

      7     that experiment; correct?

      8     A.      Correct.

      9     Q.      So you don't know the limit of detection for the

    10      experiments you conducted on report 1, right?

    11      A.      Correct.

    12      Q.      And you didn't determine the limit of detection for

    13      the experiments identified in DTX-550 of report 2; correct?

    14      A.      Correct.

    15      Q.      And so you don't know the limit of detection for the

    16      experiments that you conducted in report 2; correct?

    17      A.      Correct.

    18      Q.      Now, you did conduct a limit of detection in the --

    19      for the experiments reported in DTX-551 report 3; correct?

    20      A.      Yes.

    21      Q.      And the limit of detection that you identified was

    22      about 1.5 percent of the total material in the sample;

    23      correct?

    24      A.      Yes.

    25      Q.      And that estimate has an error associated with it as
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 243 of 259 PageID #: 15741
                                                                            758
                                    Apperley - cross

      1     well; correct?

      2     A.      Yes.

      3     Q.      And you don't know how large that error is; correct?

      4     A.      Correct.

      5     Q.      But any error would be in the direction of a higher

      6     limit of detection.

      7                    You agree with that?

      8     A.      Yes.

      9     Q.      So in other words, the limit of detection for the

    10      experiments in your report 3 could be higher than

    11      1.5 percent; correct?

    12      A.      Yes.

    13      Q.      And you just don't know how high it is, right?

    14      A.      Correct.

    15      Q.      Now, the apixaban in the SigmaPharm tablet is only

    16      about 3 percent of the tablet; correct?

    17      A.      Correct.

    18      Q.      So about half of the apixaban in the SigmaPharm

    19      tablet that you tested could be crystalline, and your

    20      experiment would not have detected it, right?

    21      A.      I think one of the experiments I carried out in my

    22      third set of tests, I created a 50 percent crystalline,

    23      50 percent -- yes, 50 percent crystalline composition.           And

    24      the spectrum from that did not match any of the spectra from

    25      the SigmaPharm tableted materials.        So I doubt very much the
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 244 of 259 PageID #: 15742
                                                                            759
                                    Apperley - cross

      1     limited detection was that high.

      2     Q.      I'm not asking for your speculation here,

      3     Dr. Apperley.     I have a very specific question.

      4                     In view of the limit of detection of your

      5     experiments that you report in report 3, about half of the

      6     apixaban in the tablet could be crystalline and your

      7     experiments would not be capable of detecting it; correct?

      8     A.      I don't think the results are consistent with that.

      9     Q.      Okay.    You took a deposition in this case, right?         I

    10      deposed you?

    11      A.      Yes.

    12      Q.      And you were under oath, right?

    13      A.      Yes.

    14      Q.      And you gave sworn testimony that day?

    15      A.      Yes.

    16      Q.      Do you recall in your sworn deposition testimony I

    17      asked you the question --

    18                      MR. HENEGHAN:   Could I have a page --

    19                      MR. PRUSSIA:    Well, I'm first impeaching him

    20      first and then we'll show the deposition.

    21                      THE COURT:   You can give him a page number.

    22      He's asked for a page number.

    23                      MR. PRUSSIA:    Okay.   It's at 23, 1 to 6.

    24                      MR. HENEGHAN:   Thank you.

    25                      THE COURT:   Thank you.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 245 of 259 PageID #: 15743
                                                                            760
                                    Apperley - cross

      1                    MR. PRUSSIA:   So we'll go ahead and do it.

      2     BY MR. PRUSSIA:

      3     Q.      The question I asked you was:

      4                    "Question:   Well, so just to be clear, if the

      5     limit of detection of your experiment is between 1 and

      6     1.5 percent, that means if the crystalline material is below

      7     that, it would not be detected by your experiment, right?"

      8                    And your answer was:

      9                    "Answer:   In that particular set of

    10      experiments."

    11                     That was my question and that was your answer,

    12      under oath, at your deposition.

    13                     Is that right?

    14      A.      In that set of experiments, yes.

    15      Q.      And the experiments we were talking about were report

    16      3, right?

    17      A.      Yes.

    18      Q.      And so your experiments do not support the conclusion

    19      that there is no crystalline apixaban in the SigmaPharm

    20      tablet; is that right?

    21      A.      I found no evidence of crystalline apixaban in my

    22      measurements.

    23      Q.      And you can't state in absolute terms there is zero

    24      crystalline apixaban in the SigmaPharm tablets; correct?

    25      A.      I'm not sure that's a fair question.        The experiments
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 246 of 259 PageID #: 15744
                                                                            761
                                    Apperley - cross

      1     were not designed for that end.

      2     Q.      Fair enough.

      3                    The extent of your opinions in this case is that

      4     there is no indication in the data set that it includes

      5     crystalline apixaban, right?

      6     A.      There is no indication in the data set that there is

      7     crystalline apixaban.

      8     Q.      And that conclusion, your opinion, is subject to a

      9     limit of detection of your experiments; correct?

    10      A.      Correct.

    11      Q.      Which allows for 50 percent of the apixaban to be

    12      crystalline; correct?

    13      A.      In that third set of tests.       The test -- the limit

    14      will be lower in the second test I did.

    15      Q.      Now, you're familiar with the term spinning

    16      sidebands, right?

    17      A.      Yes.

    18      Q.      In report 2, you reference the presence of a spinning

    19      sideband in your spectrum; correct?

    20      A.      Yes.

    21      Q.      And you were still able to interpret the spectrum

    22      even with that spinning sideband present; correct?

    23      A.      Yes.

    24      Q.      Now, you could have moved the sideband if you needed

    25      to by changing the spinning speed; correct?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 247 of 259 PageID #: 15745
                                                                            762
                                    Apperley - cross

      1     A.      Within certain limits, yes.

      2     Q.      But you didn't need to because the sideband didn't

      3     interfere with your interpretation of the data; correct?

      4     A.      Correct.

      5     Q.      And the point is just simply this:        A skilled SSNMR

      6     spectroscopist can interpret an SSNMR spectra even in the

      7     presence of spinning sideband; correct?

      8     A.      Provided it doesn't interfere with important

      9     information, yes.

    10      Q.      And a spinning sideband is not an unusual occurrence

    11      in an SSNMR spectrum; correct?

    12      A.      Correct.

    13      Q.      Now if we turn back to report 1, focusing your

    14      attention on that, you were not able to draw any conclusions

    15      about whether crystalline apixaban was present based on your

    16      experiments in that report; correct?

    17      A.      That experiment, in that report, was purely designed

    18      to see if apixaban approximately 3 weight percent was

    19      detectible in tableted material.

    20      Q.      So the purpose of that report was not to draw any

    21      conclusions about the presence of crystalline apixaban in

    22      the sample, right?

    23      A.      Correct.

    24      Q.      And the experiment was insufficiently sensitive to

    25      detect crystalline apixaban; correct?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 248 of 259 PageID #: 15746
                                                                            763
                                    Apperley - cross

      1     A.      It would have had a much higher limit of detection in

      2     subsequent measurements.

      3     Q.      Well, that particular experiment was insensitive --

      4     was insufficiently -- strike that.

      5                    That particular set of experiments was

      6     insufficiently sensitive to detect crystalline apixaban;

      7     correct?

      8     A.      Subject to the amount of crystalline material, if it

      9     had been wholly crystalline, it would have detected it.

    10                     MR. PRUSSIA:    Can we show the report, please.

    11                     Paragraph 32.

    12

    13      BY MR. PRUSSIA:

    14      Q.      In paragraph 32 you are describing your results from

    15      report 1; correct?

    16      A.      Yes.

    17      Q.      And you state:     "My opinion of results from report 1

    18      is summarized in Exhibit C.       Overall, apixaban within the

    19      tablet can be observed.       However, the signal-to-noise ratio

    20      of apixaban in the tablet under the conditions used as

    21      described in report 1 is not sufficient to definitively

    22      determine the crystallographic form of apixaban."

    23                     That's what you said in your report; correct?

    24      A.      Yes.

    25      Q.      And that's your opinion, right?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 249 of 259 PageID #: 15747
                                                                            764
                                    Apperley - cross

      1     A.      Yes.

      2     Q.      Now, to make the experiment more sensitive, you

      3     needed to improve the signal-to-noise ratio; correct?

      4     A.      Correct.

      5     Q.      And the higher the signal-to-noise ratio, the more

      6     sensitive the scan, right?      Or the experiment, right?

      7     A.      Yes.

      8     Q.      And a skilled SSNMR spectroscopist is always trying

      9     for the highest signal-to-noise ratio; correct?

    10      A.      Yes.

    11      Q.      And that's because the higher the signal-to-noise

    12      ratio, the more confidence a skilled SSNMR spectroscopist

    13      has in the interpretation of the data; correct?

    14      A.      Correct.

    15      Q.      And so generally a spectrum produced at the higher

    16      signal-to-noise ratio is more reliable than one with a lower

    17      signal-to-noise ratio; correct?

    18      A.      In general.

    19      Q.      And one of the ways one could increase the

    20      sensitivity of an experiment is by running the experiment

    21      longer; correct?

    22      A.      Correct.

    23      Q.      And a second way is by increasing the sampling

    24      material; correct?

    25      A.      Correct.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 250 of 259 PageID #: 15748
                                                                            765
                                    Apperley - cross

      1     Q.       And so generally an experiment with a longer

      2     acquisition time using a larger sample holder will have a

      3     higher signal-to-noise ratio than an experiment with a

      4     shorter acquisition time and a smaller sample; correct?

      5     A.       Could you clarify that, please?       Do you mean

      6     accumulation time.

      7     Q.       Thank you for that.    Let me restate my question.

      8                      And so generally an experiment with a longer

      9     accumulation time using a larger sample holder will have a

    10      higher signal-to-noise ratio than an experiment with a

    11      shorter accumulation time using a smaller sample; is that

    12      right?

    13      A.       Correct.

    14      Q.       Okay.

    15                       And in terms of sensitivity, just to be clear, a

    16      higher signal-to-noise ratio is better than a lower one;

    17      correct?

    18      A.       Yes.

    19      Q.       Shifting gears a little bit.      We talked about

    20      distinguishing between crystalline and amorphous forms in

    21      your direct.

    22                       In general, amorphous materials give broader

    23      signals in carbon 13 SSNMR spectra than crystalline

    24      materials; right?

    25      A.       Yes.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 251 of 259 PageID #: 15749
                                                                            766
                                    Apperley - cross

      1     Q.      And that's something that is well accepted in the

      2     field; correct?

      3     A.      Yes.

      4     Q.      And you showed the Court a list of publications in

      5     your demonstratives, right?

      6     A.      Yes.

      7     Q.      And you think that those references are reflective of

      8     your expertise in solid state NMR spectroscopy, right?

      9     A.      Yes.

    10      Q.      And you selected them because you think that these

    11      papers are, as you put it on your direct, relevant to your

    12      analysis in this case; correct?

    13      A.      They demonstrate experience in working with

    14      pharmaceutical materials.

    15                     MR. PRUSSIA:   If we can put up PTX-371.       It's

    16      Tab 9 in your binder if you want to look at it.

    17      BY MR. PRUSSIA:

    18      Q.      This is one of the papers that you selected to show

    19      the Court in your demonstrative; correct?

    20      A.      Yes.

    21      Q.      And it's a paper regarding the characterization of

    22      indomethacin and nifedipine using SSNMR; correct?

    23      A.      Yes.

    24      Q.      And your paper examined the crystalline and amorphous

    25      forms of the drug substances; correct?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 252 of 259 PageID #: 15750
                                                                            767
                                    Apperley - cross

      1     A.      Yes.

      2                    MR. PRUSSIA:   And if we turn to page 882 --

      3     second page of the article, Tom.

      4     BY MR. PRUSSIA:

      5     Q.      One of the things that you observed in the paper is

      6     that pharmaceutical companies would not in general choose to

      7     formulate an amorphous drug substance --

      8                    MR. PRUSSIA:   Go up, Tom.    There we go.     The

      9     sentence starting with "However."

    10      BY MR. PRUSSIA:

    11      Q.      One of the things that you observed in the paper is

    12      that "Pharmaceutical companies would not, in general, choose

    13      to formulate an amorphous drug substance by first intent

    14      because of its metastable nature."

    15                     Do you see that?

    16      A.      Um-hmm.

    17      Q.      What did you mean by the metastable nature of

    18      amorphous drug substance?

    19      A.      I don't know.    I probably did not write that.        I was

    20      only a coauthor on the paper.       I probably simply provided

    21      the experimental data.

    22      Q.      Do you have any understanding of what a metastable

    23      nature of an amorphous drug substance refers to?

    24      A.      Sorry.    Could you repeat that?

    25      Q.      Do you have any understanding of what the metastable
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 253 of 259 PageID #: 15751
                                                                            768
                                    Apperley - cross

      1     nature of an amorphous drug substance refers to?

      2     A.       I'm not entirely sure.

      3     Q.       Okay.    Well, let's turn to Figure 7.

      4                      And Figure 7-D, at the very top, shows an SSNMR

      5     spectrum that includes a mixture of amorphous and

      6     crystalline nifidepine; is that right?

      7     A.       Yes.

      8     Q.       And you can visually observe that in the SSNMR by the

      9     sharp peaks sitting on top of the broad amorphous peaks.

    10                       Do you agree with that?

    11      A.       Yes.

    12      Q.       And your article actually notes that in the text, if

    13      we go down into the text in the left-hand column.

    14                       You state:   "However, the crushed glass

    15      nifedipine spectrum," and you're referring to Figure 7-B,

    16      "is a mixture of both broad lines (resembling the amorphous

    17      spectrum) and sharp resonances (resembling the crystalline

    18      spectrum) supporting earlier XRPD findings."          Correct?

    19      A.       Correct.

    20      Q.       So one can look, if we go back to the figure, Figure

    21      7-D, one can visually observe in spectrum 7-D the presence

    22      of crystalline peaks sitting on top of broad amorphous

    23      peaks.   Correct?

    24      A.       Correct.

    25      Q.       Now, were you in the courtroom today when Dr. Munson
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 254 of 259 PageID #: 15752
                                                                            769
                                    Apperley - cross

      1     testified?

      2     A.      No.

      3     Q.      You completed your last experiment on February 26th

      4     of 2019.

      5                    Does that sound about right?

      6     A.      That sounds about right, yes.

      7     Q.      And you never discussed your analysis with

      8     Dr. Schurko; correct?

      9     A.      Correct.

    10      Q.      And your written reports in this case do not identify

    11      a limit of detection for your experiments; correct?

    12      A.      Correct.

    13      Q.      You told me the limit of detection at your

    14      deposition; correct?

    15      A.      Yes.

    16      Q.      And so you never told Dr. Schurko the limit of

    17      detection of your experiments prior to submitting your

    18      report in this case; correct?

    19      A.      Correct.

    20      Q.      As far as you know, he is not aware -- strike that.

    21      Withdrawn.

    22                     MR. PRUSSIA:    No other questions, Your Honor.

    23                     THE COURT:   Okay.   Thank you.

    24                     Redirect?

    25                     MR. HENEGHAN:   Very briefly, Judge.      Thank you.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 255 of 259 PageID #: 15753
                                                                            770
                                   Apperley - redirect

      1                            REDIRECT EXAMINATION

      2     BY MR. HENEGHAN:

      3     Q.      If we could see PTX-371, that article was just up.

      4                    MR. HENEGHAN:   I'm not sure if you have it or we

      5     could have the other side throw it up so that we can see it?

      6                    THE COURT:   We can have plaintiff put it up.

      7                    MR. HENEGHAN:   Okay.    Same page of the one that

      8     was just up.

      9                    So actually it's page 887.

    10                     Oh, yes, there you go.

    11      BY MR. HENEGHAN:

    12      Q.      So this is the page of the -- I'm going to look at

    13      this so I pronounce it correctly -- indomethacin article

    14      that you were a coauthor on you were just asked about and a

    15      sentence was read to you.      I'd like to read the sentence

    16      above what was read to you.

    17                     And it says:    "It can be clearly seen that in

    18      both cases, the resonances are significantly broader than

    19      those of the crystalline spectra because of the lack of

    20      long-range repeating order in the amorphous state, which

    21      results in a wide range of orientations and environments for

    22      the carbon atoms."

    23                     That's a basic statement of difference between

    24      amorphous peaks and crystalline peaks, isn't it?

    25      A.      Yes.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 256 of 259 PageID #: 15754
                                                                            771
                                   Apperley - redirect

      1     Q.      You were also asked some questions about your testing

      2     and the limit of detection.       I just want to make sure the

      3     record is clear here.

      4                    In your second set of tests, you determined that

      5     the limit of detection was 1.5 percent; correct?

      6     A.      That was based on the third set of tests.

      7     Q.      My apologies.    I'm sorry.

      8                    So based upon the third set of testing, you

      9     determined that your limit of detection was 1.5 percent;

    10      correct?

    11      A.      Under the conditions used for the third set of tests.

    12      Q.      And the percentage of the apixaban in the SigmaPharm

    13      tableted products is 3 percent, right?

    14      A.      Yes.

    15      Q.      You were also asked sort of a general question about

    16      the ability to interpret NMR data for someone who is

    17      experienced in the art.

    18                     Do you recall that, generally?

    19      A.      Yes.

    20      Q.      That it's possible to interpret data from NMR

    21      spectra?

    22      A.      Yes.

    23      Q.      Something like that.

    24                     But that interpretation is subject to standards

    25      and recognized limitations, rights?
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 257 of 259 PageID #: 15755
                                                                            772
                                   Apperley - redirect

      1     A.        Yes.

      2     Q.        You were also asked some question about whether or

      3     not the signal-to-noise ratio can be improved by running a

      4     longer accumulation on a larger sample.

      5                      Do you recall those questions?

      6     A.        Yes.

      7     Q.        And, in fact, in your second set of tests, you ran a

      8     longer accumulation with a larger sample, didn't you?

      9     A.        I did.

    10      Q.        And was the signal-to-noise ratio increased with

    11      those tests?

    12      A.        Yes.

    13                       MR. HENEGHAN:   That's all I have.    Thank you.

    14                       THE COURT:    Thank you.   You can step down,

    15      Doctor.

    16                       What are the defendants going to want to do

    17      next?

    18                       MR. MIZERK:   Your Honor, we actually are

    19      finished with who we've disclosed so far.         Our timing is

    20      just a little bit off, but hopefully not too much before

    21      Your Honor's -- I know you have another trial coming on

    22      right after us as well.

    23                       THE COURT:    That will be fine to stop 15 minutes

    24      early, but where are we going to start tomorrow at 8:30?

    25                       MR. MIZERK:   Yes.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 258 of 259 PageID #: 15756
                                                                            773


      1                   THE COURT:    Who?

      2                   MR. MIZERK:    Oh, we still have -- we have two

      3     more witnesses for SigmaPharm and then we'll be -- or I

      4     think two or -- and we'll be done.

      5                   MR. HENEGHAN:    Then we turn it over to the two

      6     other defendants.

      7                   THE COURT:    Right.   And who are the two that

      8     we're starting with tomorrow?

      9                   MR. MIZERK:    Oh.    It will be Dr. Schurko and --

    10                    MR. HENEGHAN:    Actually, we have three because

    11      we learned yesterday we had an out of order.            So it will be

    12      Dr. Schurko, Dr. Zaworotko and then Dr. Zusman who was

    13      supposed to testify later in the week but informed us

    14      yesterday he has to get back for his clinic.

    15                    So it will be those three witnesses.

    16                    THE COURT:    Okay.    All right.    Thank you.

    17                    MR. HENEGHAN:    And I'd like know whatever the

    18      change is.

    19                    THE COURT:    All right.    Any issues from anyone

    20      on the defendants' side before we break?          No?

    21                    MR. KOCHANSKI:     No, Your Honor.

    22                    THE COURT:    Is there anything from plaintiff?

    23                    MR. LEE:    Nothing for the plaintiff, Your Honor.

    24                    THE COURT:    Then we'll look for you at 8:30

    25      tomorrow.    Thank you.
Case 1:17-cv-00374-LPS Document 695 Filed 01/02/20 Page 259 of 259 PageID #: 15757
                                                                            774


      1                   (Proceedings recessed at 3:15 p.m.)

      2

      3            I hereby certify the foregoing is a true and accurate
            transcript from my stenographic notes in the proceeding.
      4

      5                                    /s/ Brian P. Gaffigan
                                          Official Court Reporter
      6                                      U.S. District Court

      7

      8

      9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
